Explanations of vote
Oral explanations of vote
Madam President, a billion here, a billion there, and pretty soon we are talking real money. The amounts that have been dedicated by the European Union to these bailouts dwarf the domestic spending of our national governments. The United Kingdom alone has so far made available GBP 7 billion in Ireland and it is now about to be asked for another GBP 4.2 billion in Portugal.
GBP 7 billion is more than the value of all the domestic cuts we have made in social security put together - and all for a policy which is now visibly failing. When the Greek bailout was originally agreed we were told that it would be enough to deter the speculators, that Greece would now be borrowing competitively in the market and that no more would be needed. Yet, we now see Greece openly negotiating for a default and for further loans.
It is clear that we are not going to see the money again. It is also clear that we are breaking the law. These bailouts are not merely unauthorised under the Treaties, they are expressly prohibited and, worst of all, they are damaging to the recipient countries. There is a racket - a Ponzi scheme - whereby governments and banks connive to give money to European bankers and bondholders, while expecting the repayment to come from ordinary European taxpayers. Ireland and Greece are now having to borrow more money to send to Portugal, while at the same time Ireland and Portugal are having to borrow more money to send to Greece.
Let me finish by quoting my countryman Rudyard Kipling.
'You will find it better policy to say:--
'We never pay any-one Dane-geld,
No matter how trifling the cost;
For the end of that game is oppression and shame,
And the nation that plays it is lost!'
Madam President, we have voted today on the 2009 accounts at a time when governments across Europe are having to take austerity measures: expenditure is being cut and taxes are being increased. Yet, in the European Union, every year the Commission demands more money, and every year the Court of Auditors replies that the money is not being well spent.
The Court of Auditors says that the 2009 accounts, on which we have just voted, are materially affected by error and that is why I am very pleased that the British Conservatives and our good friends in the European Conservatives have voted against discharge of these accounts. The EU should take much better care of taxpayers' money.
Madam President, when my constituents ask me about the EU budget, one of the things they do not understand, particularly at the difficult time that we are going through, is why we are spending all this money. At a time when our government is having to make cuts and reduce the level of public spending, and governments across the EU are having to do exactly the same thing, why is it, first of all, that the EU is asking for more money for its budgets and its financial perspective, and secondly that it cannot spend the money it has efficiently?
As my colleague Mr Fox said earlier, the EU accounts for 2009 were riddled with error. The accounts have not been signed off for 15 years, and all the time our constituents have been asking us why we are not spending their money better. It is time we put our house in order. Whatever you feel about the European Union, it is surely right that we should spend taxpayers' money wisely.
(FR) Madam President, I voted against granting discharge in respect of the implementation of Parliament's budget, not so much for financial reasons as for political reasons, since this House is anything but a Parliament. No talking goes on in it, there is no opportunity to debate in it, even when the fundamental rights of one of its Members are at stake.
Over and above myself, I feel ashamed for our institution. It is mired in political correctness. There is no confrontation of ideas. There is no real freedom of expression. It is all about conformism. We spend our time doing work that would be far better done by a technical agency responsible for harmonising standards or rules and, other than that, we play at being the United Nations. You defend human rights in Guatemala and Indonesia - anywhere in the world where you have no jurisdiction. You are incapable of defending the rights of one of your Members. I feel ashamed for this Parliament; it is a useless Parliament and a Parliament of useless people.
(FI) Madam President, I would like to say a few words about the EU budget. First of all, I think that it is very important to ensure that the way in which the European Parliament spends its money is transparent and open. We are actually going through a time in Europe when all the Member States are having to make budget cuts and watch every penny, so we must also apply the same policy. It is very important that openness and transparency have an important role in all that we do.
There are, however, a few small areas - of seemingly little consequence - where some wanted to make cuts. In my view, these types of cultural services and cultural awards, such as the LUX Prize, which would represent savings of a few tens of thousands of euros, are not the right areas in which to make savings, because we can see that culture and creative industry have recently been a source of growth. In this respect, it is important that, when we make cuts, we take the view that we should not do so in areas that are sources of growth in the European Union, but instead cut the red tape that does not produce growth.
Finally, I hope that the pay reforms that apply to us Members of Parliament, and which have gone through, will be implemented everywhere, in each Member State of the European Union at the same time. That is because I understood that this reform was based on the notion that all Members of the European Parliament would receive the same salary, and this should also be taken into account by the nation states in their taxation practices.
(DA) Madam President, we were not able to vote on the final resolution on Pakistan in this House today, but I would very much like to point out that I think it is absolutely reasonable and timely for us to help Pakistan through the very difficult situation that the country is facing. The EU has provided EUR 415 million in emergency aid to Pakistan, and that is a good thing. It is also positive that we are now taking the initiative to remove duties on some important export products in these areas, namely textiles and leather. We are doing this because our experience essentially shows that free trade is a good thing. However, I must say that, at the same time, I find it regrettable and somewhat hypocritical that we are also making indeterminate promises and saying that, if the initiatives that we are taking in respect of Pakistan start to work, we will discontinue them. We will erect the customs barriers again. I think Parliament should revise its view of how this matter should be dealt with. Therefore, it is perhaps very sensible that we have postponed the vote on the resolution.
(IT) Madam President, ladies and gentlemen, even though the vote has been postponed, I remain strongly opposed to the report because I do not want to see the death of an industry - textiles - which has been the real driving force and economic backbone of my homeland, Tuscany.
Today we are allowing duties on textile products from Pakistan to be eliminated: it could then be the turn of India and then who knows which other State. This is the result of the European Union's wretched trade policy. After the floods, Pakistan had already been helped by Europe with almost half a billion euros. It seems that aid is granted partly in order avoid dangerous anti-democratic tendencies. Yet, if I am not mistaken, the most wanted and dangerous terrorist in history was hiding in Pakistan. Did the Pakistani authorities really not know about this? Last year, the Veneto region was also hit by extremely serious floods, which crippled many local textile companies.
By signing this agreement, we risk all the efforts made to return to production being rendered totally pointless. Textile producers, especially the very smallest, now seem to have been abandoned by Europe, where big manufacturers - which have relocated - rule all. However, we in Lega Nord shall fight until the end to preserve and develop this valuable resource for our territories.
Madam President, six months after the floods in Pakistan the UN spoke of a humanitarian crisis of epic proportions. Another three months have passed, and there is still an entirely insufficient response by the EU and the WTO.
I voted in favour of granting Pakistan emergency trade preferences for textile and other products in the EU in order for these trade preferences not simply to be a purely token measure that filled the pockets of the corrupt elites in Pakistan. I call for effective control over the increased income by democratic trade unions to ensure that the money is directed towards rebuilding schools and hospitals in the areas affected by flooding.
A major threat to the collective interests of all workers in Pakistan has been brought to my attention by the Progressive Workers Federation of Pakistan. I oppose the disgraceful attempt and threat by the government to no longer allow trade unions to organise on a national level.
(IT) Madam President, the Treaty of Lisbon lists foreign direct investment among the matters pertaining to common commercial policy. Indeed, according to Article 3 of the Treaty on the Functioning of the European Union, the Union has exclusive competence in this matter.
Following the entry in force of the Treaty of Lisbon, Member States have maintained a significant number of agreements with third countries on foreign direct investment. If we want to prevent these agreements from interfering with the rules laid down by the Treaty, we cannot but adopt the policies and measures contained in the report by Mr Schlyter.
The adoption of measures to substitute the existing agreements is the only way to ensure a high degree of protection for investors and to ensure that their rights are recognised and guaranteed by the legal certainty of such agreements. The draft certainly moves along these lines and I have therefore voted in its favour.
(IT) Madam President, I voted in favour of this report because I am absolutely convinced that we need to control European investments abroad at a time of great crisis and economic uncertainty. In fact, with the entry in force of the new Treaty, responsibility for the protection of investments passes from the Member States to the Union.
I hope, however, that the Commission will submit a report in September that sets out strategies on this issue. We must regulate the transition phase and it is essential that, through an authorization process, the bilateral investment treaties (BITS) concluded by Member States are respected and that they are allowed, under certain conditions, to renegotiate existing BITS or finalise pending ones and to enter negotiations for further ones.
Legal certainty remains, however, a relative term as long as the transition of the investment protection regime is not completed and expiry dates are not set for Member States' existing BITs. A transition period is therefore necessary to manage this change and, in order to avoid legal vacuums, the regulation in question leaves the management of the Treaties to the Member States.
In light of what I have said, I reiterate my hope that the Commission will set out the appropriate strategies in short order.
(DA) Madam President, we have voted today on the provision of EUR 46 million in macro-financial assistance to Georgia. Obviously, these funds will not be provided without imposing the conditions of responsible economic management and transparency. That is clearly important, but it is also important to remember that the provision of this money is in our own interests, as Georgia is very important from a geopolitical point of view. The country was hit by a double blow: first there was the war with Russia in August 2008 and then the global financial crisis. It is still suffering as a result of a trade embargo imposed by Russia. It is therefore in the European Union's interests to support a Western-oriented government that is willing to undertake reforms, which is what we have done with the vote today.
(PL) Madam President, Georgia is a strategically important country, in particular for the countries situated in the eastern part of the European Union. In addition, it is a participant in the Eastern Partnership programme, which is aimed at strengthening cooperation with EU Member States. The country places a strong emphasis on following pro-Euro-Atlantic policies.
The recent Russo-Georgian conflict of August 2008 demonstrated how important it is to keep this country within the sphere of European policy. The programme of macro-financial assistance to strengthen Georgia's economy, which has been implemented since 2009, is therefore still crucial for the further development of positive political and economic relations, and also in respect of national security. I therefore agree entirely with the European Commission's proposal regarding the earmarking of additional funds for grants and loans in order to improve Georgia's financial situation.
Written explanations of vote
in writing. - (PT) I am voting for this proposal, since I agree with the discharge procedures, as they propose suitable appropriations for each heading.
in writing. - (LT) I voted in favour of this report and agreed with the European Parliament's decision to grant the Court of Justice discharge in respect of the implementation of its budget for the financial year 2009. In the course of preparation of the Annual Report concerning the financial year 2009, the Court of Auditors performed an in-depth assessment of supervisory and control systems in the Court of Justice, which included examinations relating to human resources and other administrative expenditure. This assessment had broadly positive results, with the exception of observations concerning a contract concluded for the provision of services. I endorse the suggestion of the Court of Auditors that procurement procedures should be better prepared and coordinated by the Court of Justice. The Court of Justice experienced difficulties as regards recruitment of qualified conference interpreters, and the limitations as well as the need to use a range of interpretation techniques in order to be able to qualitatively and quantitatively satisfy all requests for interpretation. I agree with the rapporteur that the Court of Justice should report on this in its upcoming Annual Reports, given the importance of interpretation for the proper functioning of judicial work.
I voted in favour of authorising discharge of the 2009 budget of the Court of Justice because I believe its formal and substantial accuracy is the result of extremely competent work done by all the staff of this institution.
in writing. - (PT) I welcome the exhaustive analysis carried out in this report by the Court of Auditors, and I call for the continued exchange of best practices between the institutions, as well as effective interinstitutional cooperation regarding development and the implementation of an integrated management system. The report flags up certain situations that still need to be reviewed, and I hope that these are given due consideration. I therefore support and welcome the rapporteur's conclusions.
Financial control on implementing the European Union budget takes place on three levels: internal control, within each institution; external control, carried out by the EU Court of Auditors; and a discharge procedure carried out by the European Parliament. With today's vote, discharge is granted for the implementation of the budget of the European Court of Justice for the financial year 2009. I voted in favour because controls carried out by the Court of Auditors and the Committee on Budgetary Control showed that all transactions were carried out in a wholly legal and regular manner.
in writing. - I voted to grant discharge to the Court of Justice, while noting the mixed results in terms of speeding up procedures. I welcome the increase in the number of cases completed by the Court of Justice (377 judgments and 165 orders compared to 333 and 161 respectively in 2008), take note of the number of preliminary ruling cases being the highest ever (302) and welcome the decrease in the number of cases pending at the end of 2009 (741 cases compared to 768 cases at the end of 2008). However, I note with concern that the General Court in 2009 showed a decrease in the number of cases decided and an increase in the duration of the proceedings and that consequently, although the number of new cases in 2009 was lower (568 new cases compared to 629 in 2008), the backlog of pending cases continued to increase (from 1178 in 2008 to 1191 in 2009). I also welcome the fact that the Civil Service Tribunal closed more cases than ever before (155 cases), and that the average duration of a procedure was 15.1 months compared to 17 months in 2008.
in writing. - (PT) Taking into account the statement of assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors pursuant to Article 287 of the Treaty on the Functioning of the European Union, I voted for this decision, which grants the Registrar of the Court of Justice discharge in respect of the implementation of the Court of Justice budget for the financial year 2009.
in writing. - Grants the Registrar of the Court of Justice discharge in respect of the implementation of the Court of Justice budget for the financial year 2009.
With today's resolution, Parliament grants discharge to the Registrar of the Court of Justice for the implementation of the budget of the Court of Justice for the financial year 2009. Parliament notes that, in the course of preparation of the Annual Report concerning the financial year 2009, the Court of Auditors performed an in-depth assessment of supervisory and control systems in the Court of Justice, the European Ombudsman and the European Data Protection Supervisor, which included the examination of an additional sample of transactions involving payments relating to human resources and to other administrative expenditure.
in writing. - (LT) I voted in favour of this report and endorsed the decision to grant the European Ombudsman discharge in respect of the implementation of its budget for the financial year 2009. In the course of preparation of the Annual Report concerning the financial year 2009, the Court of Auditors performed an in-depth assessment of supervisory and control systems in the Court of Justice, the Ombudsman and the European Data Protection Supervisor which included the examination of an additional sample of transactions involving payments relating to human resources and to other administrative expenditure. The Court of Auditors found that the Ombudsman has not adopted general provisions on the procedures for the recruitment of temporary staff, although the relevant article of the Conditions of Employment of Other Servants of the European Union requires that each institution shall have done so. I agree with the rapporteur that this omission may affect a large proportion of the Ombudsman's staff, as the majority of posts granted are temporary. The Ombudsman should report on progress in this area in his annual activity report. The Court of Auditors indicated in its annual report that the audit did not give rise to any further significant observations as regards the Ombudsman.
in writing. - (IT) I voted in favour of authorising discharge of the 2009 budget of the European Ombudsman since, mindful of the report on its activities and the observations I was able to make about it, I believe that accounting procedures have been respected, that the overall management can be considered good and that in the coming years we will be able to improve those aspects which are now considered controversial.
in writing. - (PT) I welcome the conclusions of the audit in the Annual Report of the Court of Auditors. I also welcome the implementation of the key performance indicators in the Annual Management Plan, as well as the fact that the objectives for 2009 were achieved and the Ombudsman's decision to publish his annual declaration of interests on his website. Finally, I support the rapporteur's conclusions and commend the quality of Ombudsman's annual activity report, and welcome the inclusion of the follow-up during the year to Parliament's earlier discharge decisions.
I would first like to thank the rapporteur, Mr Rivellini, for his excellent work throughout the discharge process. In today's vote, I gave my backing to the request for discharge regarding the implementation of the European Union general budget for the financial year 2009, Section VIII - European Ombudsman. The Court of Auditors, which is responsible for external financial control, said that following careful assessment of the budget it had received reasonable assurances as to the reliability of the annual accounts for the financial year 2009 and the legality and regularity of the pertinent transactions. I also applaud the Ombudsman's decision to publish his annual declaration of interests, including on the Ombudsman's own website, and I should like to join the Court of Auditors in praising the quality of the annual activity report submitted by the Ombudsman.
in writing. - I voted to give discharge to the Ombudsman and note, with satisfaction, that in 2009 the Ombudsman was able to help with almost 77% of all complaints and dealt with 70% of inquiries in less than one year, and I welcome the fact that the average length of inquiry was reduced to 9 months (from 13 months in 2008).
in writing. - (PT) Taking into account the statement of assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors pursuant to Article 287 of the Treaty on the Functioning of the European Union, I voted for this decision, which grants the European Ombudsman discharge in respect of the implementation of its budget for the financial year 2009.
in writing. - This grants the European Ombudsman discharge in respect of the implementation of the budget for the financial year 2009.
in writing. - (IT) With today's resolution Parliament grants discharge to the European Ombudsman for the implementation of the budget for the financial year 2009. I would like to stress that Parliament welcomes the fact that in 2009 the Ombudsman was able to help with almost 77% of the complaints and that he dealt with 70% of the investigations in less than one year. We welcome the fact that the average length of inquiry was reduced to nine months (compared to 13 months in 2008).
in writing. - (LT) I voted in favour of this report and endorsed the decision to grant the European Data Protection Supervisor discharge in respect of the implementation of its budget for the financial year 2009. The Court of Auditors indicated in its annual report that the audit did not find any significant gaps as regards the EDPS. In the course of preparation of the Annual Report concerning the financial year 2009, the Court of Auditors performed an in-depth assessment of supervisory and control systems in the EDPS. This included the examination of an additional sample of transactions involving payments relating to human resources and to other administrative expenditure. The Court of Auditors found that under certain circumstances the EDPS may run the risk of making incorrect payments to staff. I endorse the suggestion of the Court of Auditors that EDPS staff should be requested to submit at appropriate intervals documents proving their personal situation, and that the EDPS should improve its system for the timely monitoring and control of those documents.
in writing. - (IT) I voted in favour of granting the European Data Protection Supervisor discharge in respect of the implementation of the budget for the financial year 2009 since, despite the fact that some data was controversial and less transparent than required, the EDPS has shown willingness to commit itself to undertaking further ex-post verification processes from 2011 onwards.
in writing. - (PT) I welcome the conclusions of the audit by the Court of Auditors, whose annual report notes that the audit did not give rise to any significant observations. I also welcome the annual publication of declarations of the financial interests of the institution's elected members, with relevant information on remunerated tasks and activities, or professional activities that are subject to declaration. Finally, I welcome the rapporteur's conclusion on the request made to the European Data Protection Supervisor to include a chapter in its next annual activity report - financial year 2010 - including detailed information on the follow-up during the year to Parliament's discharge decisions.
in writing. - I voted to give discharge to the European Data Protection Supervisor (EDPS) but I note the Court of Auditors findings that the EDPS had not put in place a system of ex-post verification, where appropriate, as required by the Financial Regulation, and that the standards of internal control adopted by the EDPS did not provide for exceptions to standard financial procedures to be duly recorded in a central register.
in writing. - (PT) Taking into account the statement of assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors pursuant to Article 287 of the Treaty on the Functioning of the European Union, I voted for this decision, which grants the European Data Protection Supervisor discharge in respect of the implementation of its budget for the financial year 2009.
in writing. - This grants the European Data Protection Supervisor discharge in respect of the implementation of the budget for the financial year 2009.
in writing. - (IT) With today's resolution, Parliament grants discharge to the European Data Protection Supervisor for the execution of its budget for the financial year 2009. I would underline that Parliament welcomes the fact that in the course of preparation of the Annual Report concerning the financial year 2009, the Court of Auditors performed an in-depth assessment of supervisory and control systems in the Court of Justice.
in writing. - (LT) I voted in favour of this report. The Court of Auditors has again drawn the European Parliament's attention to a large volume of carryovers of unspent funds by several agencies in the financial year 2009. I agree with the rapporteur that the agencies concerned should step up their efforts to improve financial and budgetary planning and programming. I also believe that the agencies' expenditure should be predictable and a solution that respects the annuality principle of the Union budget should be found. The agencies should strengthen their internal controls to make sure that contracts and procurement procedures are correctly applied. Furthermore, it is important to fully guarantee the independence of agency staff and experts. The Commission should provide Parliament with a detailed overview of the criteria applied in order to ensure the independence of recruited staff. I agree that each agency should establish a multiannual work programme, in accordance with the Union strategy in the sector it deals with. The multiannual work programme is important for enabling an agency to better organise its activities, provide an enhanced risk-assessment of its activities, and make effective organisational arrangements to implement its strategy.
in writing. - (IT) I voted in favour of authorising discharge of the 2009 budget for the performance, financial management and control of EU agencies since I find the report to be objective, serious and independent. The critical issues are adequately highlighted, as are the positive elements.
With reports of this standard, as long as its contents are followed up over the coming years, the quality of EU administration can only increase, invalidating the grounds for complaints from critics of the European Union.
in writing. - (PT) In the last few years, there has been an unprecedented increase in the number of agencies, so the Interinstitutional Working Group on Agencies is crucial, as is the forthcoming special report by the Court of Auditors, with a study on these agencies' performance and a comparative analysis of their costs. It is important to mention the innumerable weaknesses found by the Court of Auditors, and for their extent to be rapidly scaled back.
I therefore agree with the rapporteur on the need to improve the transparency of estimates and responsibility of projects; to strengthen their procurement authorisation at the financing decision and work-programme level; to correct failings in the recruitment of personnel, and increase its objectivity and transparency; and to implement and comply with the Financial Regulation to which they are subject.
Finally, I would like to congratulate the rapporteur on his work, and I call on all the agencies to include the conclusions that have been adopted.
Every year, the European Parliament adopts a report on the European agencies to accompany the debates on budgetary discharge. And every year it is the same finding: waste, shortcomings in recruitment and public procurement procedures, carryovers and cancellations of too numerous appropriations ... It is not necessary to uncover fraud, as at the European Economic and Social Committee, to reach a verdict of mismanagement.
Every time, however, Parliament pretends to see progress, and grants discharge. What is worse, it never calls into question the Commission's policy of outsourcing to these agencies, which appears to be aimed less at effectively implementing the European Union's policies than at providing every major city in the Union with its own small share of European institutions. The nagging question of whether these agencies are effective and useful unfortunately remains unanswered, year after year.
The few agencies that analyse their performance do so in accordance with the procedures and processes that are imposed on them and not in relation to concrete results. The agencies are useful above all ... to the agencies. That is why we refused to grant discharge to a number of them and abstained on the resolutions that accompanied them.
in writing. - I support the report of Georgios Stavrakakis on the performance, financial management and control of EU agencies because mainly it stresses the need to encourage the agencies to develop, and then regularly update, a comprehensive situation outlining their financial circuits and the responsibilities of the financial and operational actors. In addition, it reminds the agencies of the importance of fully guaranteeing the independence of their staff and experts. It argues, overall, for a more constructive and transparent process.
in writing. - (IT) I commend the work carried out by the rapporteur, Mr Stavrakakis, and all those who participated in the drafting of the texts relating to the granting of discharge for the financial year 2009. We can say, in general terms, that the results achieved in 2009 are better than the previous results. Nevertheless, it is true that even with respect to the current financial year, the Court of Auditors has noted, in more than one agency, a high level of carryovers and cancellations of operational appropriations and a high number of transfers. Some agencies have also shown a number of weaknesses in procurement procedures. Certainly, the present context of severe economic crisis must be taken fully into consideration when reviews and assessments are undertaken, but it is also important to highlight the need for a general improvement in the management of subsidies.
in writing. - I voted in favour of the report '2009 discharge: performance, financial management and control of EU agencies' in order to acknowledge that the functioning of all EU agencies needs to be further improved. The discharge procedure for the financial year 2009 revealed that immediate actions are required with regard to transparency and efficiency. For transparency in EU agencies to be improved, all 21 Agencies and the Commission must publish a list of all contracts awarded over the last three years as well as a report of the staff members changing jobs from one agency to another, and they must enact stricter rules regarding conflicts of interest as soon as possible.
Moreover, for the future discharge procedures, the Director of each EU agency should make available to Parliament its report from the Internal Audit Service. To enhance greater efficiency in the functioning and expenditure of the EU agencies, genuine consideration must be given to the possibility of merging Governing Boards for agencies working in related fields. Furthermore, the Commission should deliver an assessment of the feasibility of merging EU agencies with overlapping activities.
in writing. - I voted for this Report but am concerned by the Court of Auditors' findings that several agencies had deficiencies in procurement procedures. I call on the agencies to strengthen their internal controls to make sure that contracts and procurement procedures are correctly applied. Parliament is not ready to accept the chronic inability to put in place a control system which avoids or detects in time persistent errors undermining the legality and regularity of the agency's transactions.
I urge, in this respect, the agencies to:
improve the transparency of estimates and responsibility of projects;
strengthen their procurement authorisation at the financing decision and work-programme level;
ensure that the disclosure of exceptions in their Annual Activity Report is made in a comprehensive manner;
ensure adequate follow up of potential irregularities;
develop and report on ex-post controls.
I voted in favour of the report on the 2009 discharge: performance, financial management and control of EU agencies. If we want Parliament to play its role of discharge authority seriously, the MEPs must be given access to more comprehensive and detailed information on the budgetary and financial management of the agencies. We note that the responsibilities are shared, but they also seem to be diluted. Thus, the European Commission, despite being represented within the management boards, reminds us, on the subject of the accounting errors made by the European Police College (CEPOL), that an agency is 'an entity with its own legal personality and has a fully administrative autonomy, which includes financial autonomy.' Yet the management board sometimes delegates sole administrative responsibility to the Executive Director. Finally, the European Parliament decides whether or not to grant discharge to an agency, on the basis of the fairly brief reports by the external auditor, and depends on the goodwill of the Executive Director to be given additional information. I believe it is imperative to fill this gap in the legislation on Internal Audit Service (IAS) reports on the agencies and to propose a solution that will see Parliament granted real powers.
in writing. - I note that the Court of Auditors has once again drawn attention to a large volume of carryovers and cancellations of operational appropriations by several agencies in the financial year 2009. I also note the existence of unused budget lines and the high number of transfers in some of the agencies, and I would call on the agencies concerned to step up their efforts to improve financial and budgetary planning and programming.
in writing. - (LT) I voted in favour of this report and agree that the European Parliament should postpone its decision to grant discharge in respect of the implementation of budget of the European Police College for the financial year 2009. In its report the Court of Auditors again qualified its opinion on the legality and regularity of the underlying transactions. The College demonstrates a persistent lack of compliance with the Financial Regulation with regard to public procurement rules. A significant amount of the College's total budget contains irregularities. The Court of Auditors identified severe shortcomings in the administrative and financial rules governing expenditure on the organisation of courses and seminars, which accounts for a major proportion of the College's operational expenditure. I agree with the rapporteur that it is unacceptable that the revised College's Financial Regulation has never entered into force and, as a result, all engagement contracts signed were illegal. In the interest of fostering transparency, the College should provide direct access to its budget, which should include a list of its contract and procurement decisions, and should be published on the College's website.
I have voted against granting discharge for 2009 for the European Police College, as proposed by the rapporteur, because not even I am convinced by the irregular procedures adopted in the period under review. I consider that more details are required to provide a deeper and more detailed explanation showing the regularity of the accounts.
For the second year in a row, we have been unable to grant discharge to the European Police College (CEPOL) for the financial year 2009. The multiannual action plan that was devised following the identification of the agency's management problems lacks clarity, and the monitoring report fails to give us a proper understanding of the measures put in place. The College admittedly performed better in 2010, following the departure of its former Director, Ulf Göransson, who has been taken to task by the European Anti-Fraud Office (OLAF) and the Court of Auditors for his irregular, indeed fraudulent, expenditure. However, it is still unacceptable that this agency, founded in 2006, has yet to meet the criteria of good administration. We must give thought to the very structure of CEPOL, which is clearly too small to function autonomously given the complex rules it must observe as an agency. We must also question why this agency, the role of which is to organise training seminars for national senior police officers, should require its own headquarters rather than be attached to Europol, the Hague-based European Police Office, which everyone praises for its effective services.
With this vote the European Parliament has decided not to grant discharge in respect of the implementation of the budget of the European Police College for the financial year 2009 but to postpone the decision. In effect our decision is based on the considerations of the Court of Auditors, which issued an opinion with reservations on the legality and regularity of the transactions underlying the budget of the European Police College, by reason of the fact that the procurement procedures did not conform to the provisons of the financial regulation.Therefore I support the request to the College and its Governing Board to inform the discharge authority, by 30 June 2011, of the actions undertaken and improvements made in relation to all the irregular and/or incomplete points raised in the course of this procedure.
in writing. - The report on the 2009 discharge for the European Police College provided for the postponement of the discharge. I voted in favour of this report in order to acknowledge the structural problems that the College has been facing for many years now.
For the financial year 2009, almost half of the money carried over to 2009 was not spent, and 43% of the 2009 budget was carried over to 2010. The European Court of Auditors stated that implementation of the College's budget is hampered by severe and recurrent weaknesses in its programming and monitoring. Moreover, serious and repeated violations of public procurement rules were identified: five procurement procedures - worth a total of EUR 455 111 - failed to comply with the rules. Transparency also remains a matter of concern, since irregularities continue to affect staff selection.
Likewise, I consider unacceptable the lack of investigation of the former Director in relation to his responsibilities concerning College appropriations that have been used to finance private expenditure. Therefore, I advocate the merger of the College into Europol as the best way of achieving greater efficiency in expenditure and tackling the College's structural and chronic problems.
I voted in favour of postponing the decision to grant discharge for the financial year 2009: the Court of Auditors again qualified its opinion with regard to the legality and regularity of the transactions underlying the accounts for the financial year 2009. In particular, the Court identified severe shortcomings in the enforcement of the financial rules on public procurement and of the rules governing expenditure on the organisation of courses. The report notes that payment appropriations, equivalent to 43% of the total budget, were carried forward to 2010, which is at odds with the principle of annuality. We would like the agency to inform Parliament of the actions taken and the improvements made, and we call on the Court of Auditors to conduct a specific audit on the implementation of the European Police College's action plan. Together with my colleagues, I propose that the College merge with Europol in the Hague. I have my doubts about the College's ability to resolve structural problems linked to its small size, the relocation of its secretariat to Bramshill (70 km from London) and its high governance costs.
in writing. - (PT) Taking into account the Court of Auditors' report on the annual accounts of the European Police College (EPC) for the financial year 2009, together with its replies, I voted for this decision, which postpones granting the Director of the EPC discharge in respect of the implementation of the EPC's budget for the financial year 2009.
in writing. - This postpones the closure of the accounts of the European Police College for the financial year 2009.
With today's resolution the European Parliament has postponed the decision granting budgetary discharge to the Director of the European Police College. In its reports on the annual discharge for 2006 and 2007 the Court of Auditors issued a qualified opinion on the legality and regularity of the transactions underlying the budget of the European Police College, by reason of the fact that the procurement procedures did not conform to the provisons of the financial regulation. In particular, Parliament is concerned that the Court of Auditors pointed to serious deficiencies in the administrative and financial rules governing expenses for the organisation of courses and seminars, which represent a large proportion of the College's operational expenses.
in writing. - (DE) I voted for the postponement of the discharge. In view of the inglorious history of the European Police College's financial conduct, it is essential that a detailed review is carried out. In this connection I also consider it regrettable that the debate on the - in my eyes sensible - incorporation of the College into EUROPOL has subsided again.
in writing. - (LT) I voted in favour of this report and agree with the European Parliament's decision to grant discharge in respect of the implementation of the budget of the Translation Centre for the Bodies of the European Union for the financial year 2009. The Court of Auditors judged that the annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular. I welcome the Centre's plan to carry out a mid-term review of its Strategy 2008-2012. I agree with the rapporteur that the Centre should further develop the evaluation of its performance by improving the links between its strategic actions and the actions foreseen in its Work Programme and by reviewing indicators for monitoring its performance in order to comply with SMART criteria. The Centre should also take more effective action on the constant expenditure growth in its budget.
I have voted in favour of granting budgetary discharge to the Translation Centre for the Bodies of the European Union for 2009 because in this report I have found high precision, great transparency and a notable orientation towards results.
in writing. - (PT) I welcome and agree with the rapporteur's observations, and I congratulate the Translation Centre for the Bodies of the European Union on the work it does. I also welcome the decision made by the centre to carry out a midterm review of its Strategy 2008-2012, and congratulate it on its excellent performance, with a 41% rise in its translation services in relation to 2008.
I wish first of all to thank the rapporteur for the outstanding work done. As is known, financial control of the execution of the Community budget takes place at three levels: internal control, within each institution; external control by the European Court of Auditors; and the discharge procedure of the European Parliament. With today's vote, the financial control procedure is concluded with the granting of discharge in respect of the implementation of the budget for 2009 of the Translation Centre for the Bodies of the European Union, the accounts of which are legal and regular. Lastly, I would like to congratulate the Centre for submitting to the Court of Auditors a comparison of its operations carried out in the course of 2008 and 2009, allowing the discharge authority to make a better evaluation of the performance of the Centre from one year to the next.
in writing. - I voted to give discharge to the Translation Centre. However, I call on the Centre to take more effective measures to remedy its constant rise in surplus; I note, in fact, that for several years the Centre has had an accumulated budget surplus contrary to Regulation (EC) No 2965/94, and that in 2009 the surplus amounted to EUR 24 000 000, whereas it had been EUR 26 700 000 in 2008, EUR 16 900 000 in 2006, EUR 10 500 000 in 2005 and EUR 3 500 000 in 2004; I observe that this surplus is mainly linked to the lack of precision in the forecasts for translation requests received from its clients. I welcome, nevertheless, the Centre's initiative to refund EUR 11 000 000 to its clients in 2009; and I stress that similarly, in 2007, the Centre had already refunded EUR 9 300 000 to its clients
in writing. - (PT) Taking into account the Court of Auditors' report on the annual accounts of the Translation Centre for the Bodies of the European Union for the financial year 2009, together with the centre's replies, I voted for this decision, which grants the Director of the Translation Centre for the Bodies of the European Union discharge in respect of the implementation of the centre's budget for the financial year 2009.
in writing. - This grants the Director of the Translation Centre for the Bodies of the European Union discharge in respect of the implementation of the centre's budget for the 2009 financial year.
With today's resolution the European Parliament has granted budgetary discharge for 2009 to the director of the Translation Centre for the Bodies of the European Union. The European Parliament welcomes the fact that the Centre will carry out a mid-term review of its strategy for 2008-2012; however, it invites the Centre to further develop the appraisal of its own performance, by improving the synergies between its strategic activities and the activities foreseen in its work programme and by reviewing the indicators for monitoring its performance in order to comply with SMART criteria.
in writing. - (DE) I voted in favour of the discharge. The Translation Centre was established in 1994 to cope with the challenges presented by the multilingual nature of the EU - one of its essential features and proof of its cultural diversity. The agency is self-financing from payments made by the institutions/bodies for services provided. The European Court of Auditors has stated that it has obtained reasonable assurances that the annual accounts for 2009 are legal and regular.
in writing. - (LT) I endorsed this report and the decision to grant discharge in respect of the implementation of the budget of the European Centre for the Development of Vocational Training for the financial year 2009. The Court of Auditors judged that the Centre's annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular. In 2011 the Centre intends to make available Gantt charts for all key operational activities. These charts outline the amount of time spent by each staff member on a project and encourage an approach geared towards achieving results. In 2009, the Centre introduced a performance measurement system (PMS) in respect of its medium term priorities 2009-2011 and its annual work programme. The introduction of a PMS helps the Centre manage and evaluate its impact, efficiency, effectiveness and relevance. I agree with the rapporteur that the institution should continue to improve programming and monitoring and to respect the principle of annuality. Furthermore, the Centre must apply more effectively the budgetary principles of specification and transparency.
I have voted in favour of granting discharge for 2009 in respect of the implementation of the budget of the European Centre for the Development of Vocational Training because the Centre has managed its funds soundly and in line with previous forecasts.
in writing. - (PT) I voted in favour of the report on discharge in respect of the implementation of the budget of the European Centre for the Development of Vocational Training for the financial year 2009, since it contributes to scrutiny of how funds are used by the European institutions. With a view to more efficient financial management in the future, the centre should submit a comparison of the operations during the year in progress and those of the previous year, to allow the authority responsible for discharge to assess its year-on-year performance more effectively.
in writing. - (PT) I am pleased that the Court of Auditors has declared the operations underlying the centre's annual accounts for the financial year 2009 to be legal and regular. I would congratulate the centre for introducing a performance measurement system (PMS) in 2009, and on the introduction of changes in its recruitment procedures following remarks by the Court of Auditors in its 2009 report; these have contributed to improved transparency. I welcome and agree with the rapporteur's observations, and I congratulate the European Centre for the Development of Vocational Training on the work it does.
With today's vote I have supported the request for budgetary discharge for 2009 for the European Centre for the Development of Vocational Training. The Court of Auditors, which is responsible for external financial control, following a thorough asessment of the Centre's accounts, has declared that it has obtained reasonable assurance that the accounts for 2009 are reliable and that the underlying transactions are legal and regular. I also wish to applaud the work done by the European Centre as the first to voluntarily undertake a pilot audit on its ethical framework in 2009.
in writing. - I voted to give discharge to the European Centre for the Development of Vocational Training. I congratulate the Centre for introducing a performance measurement system (PMS) in 2009 in respect of its 2009-2011 medium term priorities and its annual work programme, and for having set up a framework of performance indicators to monitor progress and measure output, outcome and impact; I consider, in particular, that the introduction of a PMS helps the Centre manage and evaluate its impact, efficiency, effectiveness and relevance; I believe, furthermore, that this system could include further improvements to the activity-based budget and closer monitoring of payment appropriations to avoid carryovers.
in writing. - This grants the Director of the European Centre for the Development of Vocational Training discharge in respect of the implementation of the centre's budget for the 2009 financial year.
in writing. - (PT) Taking into account the Court of Auditors' report on the annual accounts of the European Centre for the Development of Vocational Training for the financial year 2009, together with the centre's replies, I voted for this decision, which grants the Director of the European Centre for the Development of Vocational Training discharge in respect of the implementation of the centre's budget for the financial year 2009.
With today's resolution, the European Parliament grants discharge to the Director of the European Centre for the Development of Vocational Training for the implementation of the Centre's budget for 2009. The European Parliament expresses its satisfaction that the Court of Auditors has stated that the transactions underlying the Centre's annual accounts for the 2009 financial year are legal and regular.
in writing. - (DE) I voted in favour of the discharge. The European Court of Auditors was able to confirm that the annual accounts for 2009 were legal and regular. The Centre, which was established in 1975 and carries out analyses of vocational training systems as well as providing information for policy, research and practice in this area, is needed more than ever in these times when concerns are being raised as regards the level of training and the threatened shortage of skilled labour. Only its remote base in Greece, which makes it necessary to have a contact office in Brussels, should be reconsidered.
in writing. - (LT) I voted in favour of this report and endorsed the European Parliament's decision to grant discharge in respect of the implementation of the budget of the Community Fisheries Control Agency for the financial year 2009. The Court of Auditors judged that the Agency's annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular. In 2010 the Agency adopted its multiannual work programme for 2011-2015. This document is important for ensuring that the Agency can make effective organisational arrangements to implement its strategy and achieve its goals. I agree with the rapporteur that the Agency should set out a comparison of operations carried out during the year for which discharge is to be granted and in the previous financial year so as to enable the European Parliament to assess the Agency's performance from one year to the next more effectively. The Agency should improve its annual work programme by including specific and measurable objectives both at policy area level and at operational activity level. The Agency should also redress its weaknesses in recruitment planning.
I voted for discharge of the implementation of the budget of the Community Fisheries Control Agency for the financial year 2009 after seeing the analysis the Court of Auditors is undertaking, which states that its actions are legal and regular. Of its activities, I would stress the adoption of its multiannual work programme.
I have voted in favour of budgetary discharge for the Community Fisheries Control Agency for 2009 because I appreciate the correctness, clarity and transparency of the accounts and the efficiency deriving from comprehensible and feasible planning.
in writing. - (PT) I am pleased with the decisions detailed in the Court of Auditors' report that the underlying transactions are legal and regular. I would congratulate the Community Fisheries Control Agency (CFCA) on adopting a multiannual work programme for 2011-2015 which will enable the better organisation and realisation of the proposed goals, as well as the creation of the Internal Audit Structure (IAS), which is an internal audit mechanism specialising in support and advice to the Executive Director of the CFCA and its management.
I welcome and agree with the rapporteur's observations, and I congratulate the CFCA on the work it does.
in writing. - (PT) Implementing control and inspection measures in relation to the application of the common fisheries policy (CFP) in its own exclusive economic zone should be a competence of the Member States, and as such they should be given adequate and sufficient backing, to which the European Union should contribute.
We do not deny the need for there to be ways for the various Member States to cooperate, link up and coordinate their activities to control and combat illegal fishing, but we were sceptical of the benefits of creating the Community Fisheries Control Agency (CFCA) because we believe that some of its competences clash with those of the Member States. This is a centralisation that, apart from anything else, is not beneficial in terms of the necessary effectiveness of control activities.
We have also stated our disagreement in terms of the representativeness of the Administrative Board of the CFCA, its operational model and the excessive weight that the European Commission has within it, namely in terms of its voting system. Furthermore, we would now say that if the CFCA is allocated a budget of EUR 10 100 000 (financial year 2009), the Member States are already being denied the possibility that the EU contribution to financing control activities could increase, in line with the proposal we tabled recently in Parliament, which was, unfortunately, rejected by the majority.
in writing. - (PT) Implementing control and inspection measures in relation to the application of the common fisheries policy (CFP) in its own exclusive economic zone should be a competence of the Member States. As such, they should be given adequate and sufficient backing, to which the European Union should contribute.
We do not deny the need for there to be ways for the various Member States to cooperate, link up and coordinate their activities to control and combat illegal fishing, but we were sceptical of the benefits of creating the Community Fisheries Control Agency (CFCA) because we believe that some of its competences clash with those of the Member States. This is a centralisation that, apart from anything else, is not beneficial in terms of the necessary effectiveness of control activities.
We have also stated our disagreement in terms of the representativeness of the Administrative Board of the CFCA, its operational model and the excessive weight that the European Commission has within it, namely in terms of its voting system.
Furthermore, we would now say that if the CFCA is allocated a budget of EUR 10 100 000 (financial year 2009), the Member States are already being denied the possibility that the EU contribution to financing control activities could increase, in line with the proposal we tabled recently in Parliament, which was, unfortunately, rejected by the majority.
The Community Fisheries Control Agency was founded in 2005 to ensure that the common fisheries policy rules are complied with by Member States. The Agency, which is located in Vigo in Spain, is very important in terms of fisheries control and coordination of Member States. It is a good thing, in my view, that the Agency has adopted the multiannual work programme for 2011-2015, as recommended in the Europe 2020 Strategy.
The multiannual work programme will contribute to regional cooperation and to the sharing of resources under the deployment plans, something which will improve cost effectiveness. I welcome the decision of the Court of Auditors to grant discharge, and it is clear that the Committee on Fisheries, which accepted an Opinion from me on this issue, is of the same mind.
in writing. - (LT) I endorsed this document, as the Committee responsible decided to approve the closure of the accounts of the European Aviation Safety Agency for the financial year 2009. The Court of Auditors stated that it has obtained reasonable assurances that the annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular. However, the Agency should remedy the shortcomings in the programming of its activities so that in future the procedures for drafting the budget are sufficiently rigorous and obviate any need to increase and/or decrease the appropriations against its budget headings. Furthermore, the Agency has not yet drawn up a multiannual work programme. I therefore believe that it is necessary to take the current observations into account.
Both the Court of Auditors and the Committee on Budgetary Control have delivered a positive opinion on the implementation of the budget of the Community Fisheries Control Agency. For these reasons Parliament has today voted to grant budgetary discharge for 2009. The controls carried out have shown that the Agency's budget is reliable and the underlying transactions are legal and regular. I wish, however, to point to the presence of some weaknesses, above all, in recruitment planning, in respect of which I hope a rapid improvement can be made in the procedures relating to future financial years.
in writing. - I voted to give discharge to the Community Fisheries Control Agency. Nevertheless, I urge the Executive Director of the Agency to fully fulfil his obligation to include, in his report to the discharge authority summarising the Internal Audit Service (IAS) Report, all recommendations made (including the ones which could be possibly refused by the Agency) and all action taken on these recommendations; I call therefore on the Executive Director of the Agency to provide information on the content of the IAS's four 'very important' recommendations and the action taken by the Agency.
in writing. - (PT) This report discharges the accounts of the Community Fisheries Control Agency (CFCA) in relation to its activities for 2009, renewing the discharge granted by the European Parliament on 5 May 2010, in relation to the implementation of the CFCA's budget for the financial year 2008.
As the Court of Auditors has obtained reasonable assurances that the annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular, and as a delegation from the Committee on Fisheries visited the CFCA in June 2010 and was very satisfied with the general state of its affairs, particularly the execution of the Joint Deployment Plans, I believe Parliament should adopt this report.
in writing. - (PT) Taking into account the Court of Auditors' report on the annual accounts of the Community Fisheries Control Agency (CFCA) for the financial year 2009, together with CFCA's replies, I voted for this decision, which grants the Executive Director of the CFCA discharge in respect of the implementation of the CFCA budget for the financial year 2009.
in writing. - This grants the Executive Director of the Community Fisheries Control Agency discharge in respect of the implementation of the agency's budget for the 2009 financial year.
With today's resolution the European Parliament grants budgetary discharge 2009 to the Executive Director of the Community Fisheries Control Agency. The European Parliament congratulates the agency on adopting a multiannual work programme for the period 2011-2015 and underlines the importance of such a document for the Agency to adopt efficient organisational arrangements with a view to implementing its strategy and achieving its goals.
in writing. - (DE) I voted in favour of the discharge. The European Court of Auditors has stated that it has obtained reasonable assurances that the annual accounts for 2009 are legal and regular, and the revision of a multiannual work programme carried out in 2010 as well as the start of an initiative to review its budget procedure convince me that the Community Fisheries Control Agency is implementing the recommendations it has received. In terms of what it is doing, the Agency - which was established in 2005 - is performing important - even essential - work, after the failure to achieve any of the aims agreed in 2002 and the fact that the common fisheries policy is considered to have been a failure to date. The Agency will be indispensable in the immediate future in view of the appalling fact that 88% of fish stocks in the EU are being overfished.
in writing. - (LT) I voted in favour of this report and endorsed the European Parliament's decision to grant discharge in respect of the implementation of the budget of the European Aviation Safety Agency for the financial year 2009. The Court of Auditors judged that the Agency's annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular. I agree with the rapporteur that the Agency should consider making a Gantt diagram part of the programming for each of its operational activities, with a view to indicating in a concise form the amount of time spent by each staff member on a project and encouraging an approach geared towards achieving results. Furthermore, the Agency must implement an activity-based structure for the operational budget in order to establish a clear link between the work programme and the financial forecasts and improve performance monitoring and reporting. The Agency should set out a comparison of operations carried out during the year for which discharge is to be granted and in the previous financial year, so as to enable the European Parliament to assess the Agency's performance from one year to the next more effectively. In addition, a report must be attached to each year's budget on the unspent appropriations carried over from previous years, explaining why those monies have not been used and how and when they will be used. The Agency still demonstrates deficiencies in staff selection procedures, which put at risk the transparency of these procedures. I agree that the Agency must inform the European Parliament on the actions taken to redress this situation and make selection procedures more transparent.
I have voted in favour of discharge for 2009 for the General Budget of the European Aviation Safety Agency because, in spite of apparently dubious management of the funds available, the Court of Auditors has considered the accounts to be reliable and the underlying transactions legal and regular. Moreover, I agree on the need for the agency to put in place more precise mechanisms for setting its objectives and for evaluating the results.
in writing. - (PT) I welcome the decisions outlined in the report by the Court of Auditors that the underlying transactions are legal and regular. I welcome and agree with the rapporteur's observations, and I congratulate the European Aviation Safety Agency on the work it does.
in writing. - (LT) I endorsed this document, as the Committee responsible decided to approve the closure of the accounts of the European Aviation Safety Agency for the financial year 2009. The Court of Auditors stated that it has obtained reasonable assurances that the annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular. However, it expressed concern about the lack of coordination between the needs, staff and financial regulation of the Agency and, in particular, that staff selection procedures made it difficult to recruit appropriately qualified personnel. I therefore believe that it is necessary to take the current observations into account.
With today's vote budgetary discharge for 2009 has been granted to the European Aviation Safety Agency. Financial control of the implementation of the Community budget takes place at three levels: internal control, within each institution; external control by the European Court of Auditors; and the discharge procedure of the European Parliament. Clearly, every debate on discharge has its own specific context and today's discharge has taken place at a time of economic and financial crisis, which has created both financial and budgetary problems for some Member States. In spite of such conditions, I wish, nonetheless, to express satisfaction at the results achieved by the Agency and have therefore voted in the manner proposed by the rapporteur.
in writing. - (PL) The Agency's work programme for 2010 is a matter of some concern to me. At the same time, I believe that it should be improved by establishing objectives and key performance indicators, as well as a better resource planning system. I would also highlight the need to improve the monitoring system for certification projects to make sure that, over the entire project duration, the fees levied do not deviate significantly from the actual cost. I ultimately decided to lend my support to the granting of discharge in respect of the implementation of the budget of the European Aviation Safety Agency for the financial year 2009.
in writing. - I voted to give discharge to the European Aviation Safety Agency but urge the Agency to implement an activity-based structure for the operational budget in order to establish a clear link between the work programme and the financial forecasts and improve performance monitoring and reporting; note that the Agency prepares a multiannual plan every year, discussed with all stakeholders and approved by the Management Board, in which the budget per activity is presented; and acknowledge the view of the Court of Auditors that the structure of the Agency's operational budget (Title III) remained partially input-related and that the budget amendments were made without updating the work programme, even when they had a significant impact on the allocation of human and financial resources
in writing. - (PT) Taking into account the Court of Auditors' report on the annual accounts of the European Aviation Safety Agency (EASA) for the financial year 2009, together with the EASA's replies, I voted for this decision, which grants the Executive Director of the EASA discharge in respect of the implementation of the EASA budget for the financial year 2009.
in writing. - This grants the Executive Director of the European Aviation Safety Agency discharge in respect of the implementation of the Agency's budget for the financial year 2009.
Through today's resolution, Parliament grants the Executive Director of the European Aviation Safety Agency discharge in respect of the implementation of the Agency's budget for the financial year 2009. Parliament welcomes the fact that the Court of Auditors found the Agency's accounts for the financial year 2009 to be reliable and the transactions to be, in all material respects, legal and regular.
in writing. - (DE) I voted in favour of the discharge. The European Court of Auditors stated that the annual accounts for 2009 were regular and commented positively on the reliability of the accounts. At the same time, I should like to take this opportunity to emphasise the call in this report for a more transparent staff selection process. In view of the responsible tasks that the European Aviation Safety Agency carries out and the stated difficulties of finding qualified personnel, this should be accorded full consideration.
in writing. - (LT) I endorsed this report and discharge in respect of the implementation of the budget of the European Centre for Disease Prevention and Control for the financial year 2009. The Centre is an important institution that can strengthen and develop European disease surveillance and assess and communicate current and emerging threats to human health posed by infectious diseases. The Court of Auditors judged that the Centre's annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular. I agree with the rapporteur that the Centre must set out a comparison of operations carried out during the year for which discharge is to be granted and in the previous financial year, so as to enable the European Parliament to assess the Centre's performance from one year to the next more effectively. I also agree that the Centre's powers must be strengthened so that the Union has an independent capacity to assess the severity of the risk of infection should a pandemic occur and so that coordination between the Member States can be improved.
in writing. - (BG) The budget of the European Centre for Disease Prevention and Control for the financial year 2009 increased by 25.3% compared with 2008. If similar growth is recorded in the coming years, how will we cope with the financial crisis with our ever-increasing spending? I think that the EUR 51 million could have been spent more effectively if they had been invested in regional disease monitoring systems in each individual Member State. This will not only help combat infectious diseases, but will also strengthen the healthcare systems in Member States themselves.
I voted in favour of granting 2009 discharge to the European Centre for Disease Prevention and Control because the rapporteur has succeeded in identifying the most significant problems in terms of the transparency and accuracy of the accounts and because I am confident that this important and useful Agency will work on its administration in order to improve the areas pointed out, without undoing the good work that it has already done.
in writing. - (PT) I voted in favour of the report on discharge in respect of the implementation of the budget of the European Centre for Disease Prevention and Control for the financial year 2009, since it contributes to scrutiny of how funds are used by the European institutions. I believe it is a very important institution that can strengthen and develop European disease surveillance, and assess and communicate current and emerging threats to human health posed by infectious diseases. I regret, however, that the principle of annuality has not been respected, and that there was a high number of carryovers.
in writing. - (PT) I welcome the decisions outlined in the report by the Court of Auditors that the underlying transactions are legal and regular. I would also like to mention the centre's important contribution to the measures combating the pandemic of the H1N1 virus in 2009, not least by publishing preliminary guidelines on the use of specific vaccines against the influenza during the pandemic of the H1N1 virus in 2009. I welcome and agree with the rapporteur's observations, and I congratulate the European Centre for Disease Prevention and Control on the work it does.
In view of the Court of Auditors' statement that it has obtained reasonable assurances that the annual accounts for the financial year 2009 are reliable, and that the underlying transactions are legal and regular, I voted in favour of granting discharge in respect of the implementation of the budget of the European Centre for Disease Prevention and Control for the financial year 2009. Clearly, every debate on discharge has its own particular context, and the context of today's debate is the economic and financial crisis, which has caused financial and budgetary problems for a number of Member States. However, I think the Centre has done excellent work in strengthening European disease surveillance and assessing and communicating current and emerging threats to human health posed by infectious diseases. Lastly, I should like to congratulate the Centre on its contribution to the measures to fight the H1N1 virus pandemic of 2009.
in writing. - I voted to give discharge to the European Centre for Disease Prevention and Control and take the view that the Centre's powers must be strengthened so that the Union has an independent capacity to assess the severity of the risk of infection should a pandemic occur, and so that coordination between the Member States can be improved.
in writing. - (PT) Taking into account the Court of Auditors' report on the annual accounts of the European Centre for Disease Prevention and Control (ECDPC) for the financial year 2009, together with the ECDPC's replies, I voted for this decision, which grants the Executive Director of the ECDPC discharge in respect of the implementation of the ECDPC budget for the financial year 2009.
in writing. - This grants the Director of the European Centre for Disease Prevention and Control discharge in respect of the implementation of the Centre's budget for the financial year 2009.
Through today's resolution Parliament grants the Director of the European Centre for Disease Prevention and Control discharge in respect of the implementation of the Centre's budget for the financial year 2009. Parliament calls once more on the Centre to set out, in a table to be annexed to the Court of Auditors' next report, a comparison of the operations that were carried out during the year for which discharge is to be granted and during the previous financial year, so as to enable the discharge authority to assess more effectively the Centre's performance from one year to the next.
in writing. - (DE) I abstained from voting. The European Centre for Disease Prevention and Control performs a very important task and has also justified its existence through its measures to combat the H1N1 pandemic; however, I would have expected the discharge to be postponed until the content of the recommendations by the Internal Audit Service (IAS) that are called for in the report is available - the IAS made one 'very important' recommendation and seven 'important' recommendations - and the Centre has presented a plan for the implementation of these recommendations.
in writing. - (LT) I voted in favour of this report and endorsed the European Parliament's decision to grant discharge in respect of the implementation of the budget of the European Chemicals Agency for the financial year 2009. The Court of Auditors judged that the Agency's annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular. I agree with the rapporteur that the Agency must reduce the proportion of carryovers (the Agency has carried forward 29% of the total appropriations) to respect the principle of annuality. I welcome the Agency's initiatives for enhancing its customer focus and feedback procedures and congratulate the Agency for having conducted a stakeholder survey in 2009 and for having increased assistance activities for industry. The Agency must also further develop the planning and monitoring of its procurement and budget execution so as to reduce the proportion of carry forward appropriations. It is noted that the Agency has made a commitment to reduce the carryover of unspent funds to the following year and to limit those carryovers to a considerably lower level as compared to 2008.
in writing. - (BG) What are we paying this sum of slightly more than EUR 70 million for? For an agency where, according to the Court of Auditors, delays in the operational activities are caused by a lack of qualified staff and difficulties in implementing the IT system? These two aspects are clearly crucial to the effective operation of an agency, but this makes me consider whether the agency can cope with the objectives it has been set in general. I voted against the discharge because, in my view, this money can be spent more effectively than in a poorly operating agency.
I voted in favour of granting discharge in respect of the 2009 general budget of the European Chemicals Agency since the report shows that, despite several gaps and imperfections in the accounts, partly due to the recent creation of this Agency, its performance in terms of controls and budget management has steadily improved.
in writing. - (PT) The European Chemicals Agency (ECHA) contributes to improving the European public's quality of life by guaranteeing the safe use of chemical substances and fostering innovation. In the face of the growing complexity and intensity of the use of and research into these types of substance, I believe the trend will be for the ECHA to become more important, which therefore justifies even closer scrutiny of how it generates the funds at its disposal.
The Court of Auditors has attested to the reliability of its accounts for the financial year 2009 and they seem to be on the road to overcoming all the teething troubles that are almost inevitable with bodies of this type. I hope the ECHA will fulfil the purposes for which it was created, and will improve its budgetary rigour and its capacity for planning.
in writing. - (LT) I endorsed this document, as the Committee responsible decided to approve the closure of the accounts of the European Chemicals Agency for the financial year 2009. The Court of Auditors stated that it has obtained reasonable assurances that the annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular. However, the Court of Auditors highlighted delays in the operational activities caused by difficulties in implementing the IT system and by a lack of qualified staff. I therefore believe that it is necessary to take the current observations into account.
Financial control of the implementation of the European Union budget takes place on three levels: internal control, within each institution; external control, carried out by the European Court of Auditors; and a discharge procedure carried out by the European Parliament. Today's vote sees the Executive Director of the European Chemicals Agency granted discharge in respect of the implementation of the Agency's budget for the financial year 2009. I voted in favour because the audits carried out by the Court of Auditors and the Committee on Budgetary Control showed that all the transactions made by the Agency were perfectly legal and regular. Lastly, I congratulate the Agency for having set up an Internal Audit Capability (IAC) to conduct internal audits and advise the Executive Director on risk management and internal control systems by issuing independent opinions and recommendations.
in writing. - I voted to give discharge to the European Chemicals Agency but call on the Agency to inform the discharge authority of the steps taken to improve its control system by strengthening its financial circuits, workflows, audits, action plans and risk assessments.
in writing. - (PT) Taking into account the Court of Auditors' report on the annual accounts of the European Chemicals Agency (ECHA) for the financial year 2009, together with the ECHA's replies, I voted for this decision, which grants the Executive Director of the ECHA discharge in respect of the implementation of the ECHA budget for the financial year 2009.
in writing. - This grants the Executive Director of the European Chemicals Agency discharge in respect of the implementation of the Agency's budget for the financial year 2009.
Through today's resolution Parliament grants the Executive Director of the European Chemicals Agency discharge in respect of the implementation of the Agency's budget for the financial year 2009. Parliament welcomes the Agency's initiatives for enhancing its customer focus and feedback procedures. In particular, Parliament congratulates the Agency for having conducted a stakeholder survey in 2009 and for having increased assistance activities for industry.
in writing. - (DE) I voted in favour of the report by Mr Stavrakakis, in which he calls on the European Court of Auditors to subject the (operationally) young European Chemicals Agency to performance audits. Based on the available data, the discharge of the Agency was recommended, this Agency having already submitted information that will be required of the other agencies in the future (such as an annexed table showing a comparison of figures from two consecutive financial years).
in writing. - (LT) I endorsed this report and discharge in respect of the implementation of the budget of the European Environment Agency for the financial year 2009. The Court of Auditors judged that the Agency's annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular. The Agency is a reliable provider of independent environmental information for all Union institutions, the Member States and policy-making bodies. I agree with the rapporteur that the Agency must set out a comparison of operations carried out during the year for which discharge is to be granted and in the previous financial year. The Agency must further develop its communication methods in order to attract more media coverage for its findings and thus feed public debate on important environmental issues. Such measures may lead to a more transparent working method and greater public interest in the Agency's work.
in writing. - (BG) Why should we fund agencies which fail to implement recommendations made by the Internal Audit Service? In 2006, 27 recommendations were made, of which only nine have been implemented so far. This leads me to think that the European Environment Agency does not operate properly and its funding must be discontinued.
I voted in favour of granting 2009 discharge to the European Environment Agency because I think the work it does is essential in this day and age. I therefore think that the critical issues pointed out do need to be corrected, but without losing sight of long-term strategic goals.
in writing. - (PT) I voted in favour of the report on discharge of the budget of the European Environment Agency for the financial year 2009, since it contributes to scrutiny of how funds are used by the European institutions. I consider it a very important institution, specifically in relation to climate change adaptation, ecosystem assessment, sustainable consumption and production, and disaster prevention and management.
in writing. - (PT) The goal of the European Environment Agency (EEA) is to make available credible and independent information about the environment. The EEA's mandate includes two aspects: firstly, support for European Union Member States in formulating economic policy that incorporates environmental issues and sustainability; secondly, coordinating environmental information through the Environment Information and Observation Network (Eionet).
Relevant issues justifying close monitoring by the EEA include assessing the state of the environment; identifying environmental trends, including the social and economic factors that environmental pressures are based on; monitoring environmental policies and their effectiveness; and predicting future trends and problems.
in writing. - (PT) The rapporteur makes some observations and recommendations that we consider relevant in terms of budgetary processes for the European Environmental Agency (EEA) to take into account. At the same time, it highlights important failings in the EEA's recruitment processes, which call into question the transparency of this process, specifically: the vacancy notices did not specify a maximum number of candidates to be put on the reserve lists, questions used during written tests and interviews were not decided on before the examination of the applications, the decisions of the selection boards were insufficiently documented, thresholds for being invited to interview or put on the reserve list were not set in advance, and minutes were not complete. These are serious failings which urgently need to be corrected.
The EEA can and should have an important role in compiling objective, trustworthy and comparable information on the environment in Europe, and in making it available in an accessible and thorough way. Nevertheless, it is important to be at pains to guarantee better cooperation, linkup and coordination with the competent institutions in the Member States, by promoting synergies and better circulation of information.
in writing. - (LT) I endorsed this document, as the Committee responsible decided to approve the closure of the accounts of the European Environment Agency for the financial year 2009. The Court of Auditors reported insufficiently rigorous procedures for drawing up the budget leading to a considerable number of budgetary transfers affecting most of the budget lines (equivalent to 8% of the Agency's budget). It notes, in particular, that some of these transfers led to successive increases and decreases in the same budget headings whereas some appropriations were not used and were transferred to other lines during the year. I therefore believe that procedures for drawing up the budget need to be more rigorous, because a large proportion of the financial resources stem from Union subsidies.
Financial control on implementing the European Union budget takes place on three levels: internal control, within each institution; external control, carried out by the European Court of Auditors; and a discharge procedure carried out by Parliament. Today's vote sees discharge granted in respect of the implementation of the European Environment Agency's budget for the financial year 2009. I voted in favour because the audits carried out by the Court of Auditors and the Committee on Budgetary Control showed that all the transactions made by the Agency were perfectly legal and regular. In addition, I think the Agency does a very important job and I support the recent efforts made to involve the public more on important environmental matters, such as climate change, biodiversity and the management of natural resources.
in writing. - I voted to give the European Environment Agency discharge on its budget. However, I call on the Agency to improve, by the end of the year, the accuracy of the information provided by the operational departments on the estimation of accrued operational expenditure.
in writing. - (PT) Taking into account the Court of Auditors' report on the annual accounts of the European Environment Agency (EEA) for the financial year 2009, together with the EEA's replies, I voted for this decision, which grants the Executive Director of the EEA discharge in respect of the implementation of the EEA budget for the financial year 2009.
in writing. - This grants the Executive Director of the European Environment Agency discharge in respect of the implementation of the Agency's budget for the financial year 2009.
Through today's resolution Parliament grants the Director of the European Environment Agency discharge in respect of the implementation of the Agency's budget for the financial year 2009. Parliament specifically welcomes the Agency as a reliable provider of independent and assured environmental information for all Union institutions, the Member States and policy-making bodies.
in writing. - (DE) I voted in favour of the discharge in view of the fact that the European Court of Auditors stated that it had obtained reasonable assurances that the annual accounts presented for 2009 were legal and regular. The European Environment Agency has performed important work in recent years in providing independent, reliable information and data in the area of the environment, which is a major concern of a large proportion of Europe's citizens, as evidenced by the annual reports of the Committee on Petitions. I also welcome the report's request that the European Court of Auditors undertake performance audits on the Agency.
in writing. - (LT) I voted in favour of this report and endorsed the European Parliament's decision to grant discharge in respect of the implementation of the budget of the European Food Safety Authority for the financial year 2009. The Court of Auditors judged that the Authority's annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular. I agree with the rapporteur that the Authority should strengthen the planning and monitoring of budget processes related to differentiated appropriations. The Authority must improve its budget management in order to reduce its high carryover amounts. The Authority also needs to ensure its advice is high quality and independent in order to guarantee compliance with Union safety standards and scientific excellence and independence on all matters with a direct or indirect impact on food and food safety and plant protection.
I voted for this report because the Court of Auditors has stated that is has reasonable assurances that the 2009 accounts for the European Food Safety Authority (EFSA) are reliable and that the underlying transactions are legal and regular, and because on 5 May 2010 Parliament granted the Executive Director of the European Food Safety Authority discharge in respect of the implementation of the EFSA's 2008 budget.
I also voted in favour because, although it should strengthen the planning and monitoring of budget processes, I agree that the EFSA needs to ensure that its advice is of a high quality and is independent, in order to guarantee compliance with Union safety standards, scientific excellence and independence on all matters with a direct or indirect impact on food and feed safety, and plant protection.
in writing. - (BG) We cannot ignore the fact that for three successive years - 2006, 2007 and 2008 - the European Food Safety Authority carried over a large part of its commitments for operational activities. An even more controversial fact is that the Court of Auditors reported difficulties in the implementation of the agency's 2009 work programme. For these reasons, I think that this agency should not be discharged in respect of the implementation of its budget because European taxpayers do not deserve their money to be spent on an agency which is not coping with the commitments entrusted to it.
I voted in favour of granting discharge in respect of the 2009 general budget of the European Food Safety Authority, not only because the Court of Auditors has declared that the accounts are reliable and that the underlying transactions are regular and legal, but also because the Agency has allocated some funds from its reserve for the completion of a number of important projects in infrastructure, information technology development and scientific cooperation, for example. However, I think further audits ought to be carried out on the use of some funds and budgetary management ought to be improved in order to reduce the high number of carryovers.
in writing. - (PT) I voted in favour of the report on discharge of the budget of the European Food Safety Authority (EFSA) for the financial year 2009, since it contributes to scrutiny of how funds are used by the European institutions. I believe the EFSA should continue to guarantee scientific excellence and independence, meaning there is a need for measures relating to the declaration of interests by EFSA staff and experts working for the EFSA.
in writing. - (PT) The work of European Food Safety Authority (EFSA) takes in all stages of food production and supply, from primary production to supplying consumers with food, including the safety of animal feed. It gathers information and analyses new scientific advances, so as to identify and assess all potential risks to the food chain. It can go ahead with a scientific assessment of any issue that could have a direct or indirect impact on the safety of the food supply, including issues related to animal health or welfare, and plant health. If food safety is one of the main requirements and greatest concerns of a market with over 500 million consumers, the way it is assessed and studied requires extremely high levels of professionalism, performance and impartiality. The Union has been advocating the capacity for monitoring types of food 'from field to fork', but it is essential to recognise that there is still a lot to do.
in writing. - (LT) I endorsed this document, as the Committee responsible decided to approve the closure of the accounts of the European Food Safety Authority for the financial year 2009. The Court of Auditors stated that it has obtained reasonable assurances that the annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular.
Firstly I should like to thank everyone who worked on the report and to congratulate the European Food Safety Authority itself, which has respected the need to provide high-quality, independent advice in order to guarantee compliance with safety standards as well as scientific excellence and independence on all matters with a direct or indirect impact on food safety. Unfortunately I have to point out a few difficulties reported by the Court of Auditors following the audits carried out during the implementation of the 2009 work programme. I therefore add my voice to the calls for the Authority to take the necessary measures to remedy these shortcomings which, in any case, have not nullified the general regularity and reliability of the budget for the financial year 2009.
in writing. - I voted to give discharge to the European Food Safety Authority, but regret that, for the third successive year, the Court of Auditors pointed out that commitments for operational activities carried over from the previous year had to be cancelled (19 % of commitments for operational activities carried over from 2008, 37 % of commitments for operational activities carried over from 2007 and 26 % of commitments for operational activities carried over from 2006). Parliament urges the Authority to change this situation and to notify the Court of Auditors of the measures taken.
in writing. - (PT) Taking into account the Court of Auditors' report on the annual accounts of the European Food Safety Authority (EFSA) for the financial year 2009, together with the EFSA's replies, I voted for this decision, which grants the Executive Director of the EFSA discharge in respect of the implementation of the EFSA budget for the financial year 2009.
in writing. - This grants the Executive Director of the European Food Safety Authority discharge in respect of the implementation of the Authority's budget for the financial year 2009.
Through today's resolution Parliament grants the Executive Director of the European Food Safety Authority discharge in respect of the implementation of the Authority's budget for the financial year 2009. Parliament congratulates the Authority for having set out, in the table annexed to the Court of Auditors' 2009 report, a comparison of the operations that were carried out during 2008 and 2009 so as to enable the discharge authority to assess more effectively its performance from one year to the next. Parliament also welcomes the fact that the Authority has increased its number of thematic papers and policy briefings.
in writing. - (DE) In the case of the European Food Safety Authority I have not gone along with the rapporteur's recommendation to grant discharge 'on the basis of the data available'; the obvious deficiencies in budget management are simply too serious. The Internal Audit Service (IAS) has made 48 recommendations on grant management, 27 of which even fall into the 'critical' category. In addition, there are concerns regarding possible conflicts of interest and lack of transparency.
in writing. - (LT) I endorsed this report and discharge in respect of the implementation of the budget of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2009. The Court of Auditors judged that the Centre's annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular. I welcome the Centre's initiative to run a computerised network for the collection and exchange of information called the European information network on Drugs and Drug Addiction. This network connects national drug information networks, specialist centres in the Member States and the information systems of international organisations working with the Centre. I agree that the Centre should consider making a Gantt diagram part of the programming for each of its operational activities, with a view to indicating in concise form the amount of time spent by each staff member on a project and encouraging an approach geared towards achieving results. I also believe that it is important for the Centre to improve the programming and the monitoring of activities with a view to reducing carry over to the following year. I welcome the Centre's initiative to provide the European Parliament with the Internal Audit Service's Annual Internal Audit Report on the Centre, because this is a sign of transparency and best practice.
I voted for discharge of the implementation of the observatory's budget for the financial year 2009. As in previous cases, the Court of Auditors has stated that its actions are legal and regular. It should be taken into account that Parliament granted it discharge in May. Its management seems crucial to me, and I was very pleased to welcome the creation of the European Information Network on Drugs and Drug Addiction (REITOX), which enables increased contact between national drug information networks and specialist centres for the sharing of best practices. I view the contribution of a framework for comparison with 2009 and 2008 positively, as it has facilitated the analysis of the increase in its activities.
I voted in favour of granting discharge in respect of the 2009 general budget of the European Monitoring Centre for Drugs and Drug Addiction as it has managed its resources prudently and in line with expectations. As the report shows, the management can still be improved, above all in terms of cash management and carryover analysis.
in writing. - (PT) This monitoring centre has an extremely important role in the European context. Its remit is to provide objective, reliable and comparable information enabling the European Union and its Member States to have a wide-ranging perspective on the phenomenon of drug addiction and its consequences.
Rigour in terms of information means there is a need for equal rigour in accounting. I hope the monitoring centre will not desist from truly and accurately carrying out the mission entrusted to it, and that it will do so whilst managing its budget the best it can. I also hope that any information it gathers will help the Member States to follow closely the causes and consequences of this scourge, and to point to paths and solutions enabling affected Europeans to free themselves from the addiction destroying them and their families.
in writing. - (LT) I endorsed this document, as the Committee responsible decided to approve the closure of the accounts of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2009. At the same time, the budget of the Centre was 2.25% less than its budget for 2008.
Financial control on implementing the European Union budget takes place on three levels: internal control, within each institution; external control, carried out by the European Court of Auditors; and a discharge procedure carried out by Parliament. Today's vote sees discharge granted in respect of the implementation of the budget of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2009. I voted in favour on the basis of the report by the Court of Auditors, which stated that it has obtained reasonable assurances that the accounts are reliable and that the underlying transactions are legal and regular. Lastly, I welcome the Centre's decision to build and run a computerised network for the collection and exchange of information called the European Information Network on Drugs and Drug Addiction. The network will connect national drug information networks, specialist centres in the Member States and the information systems of international organisations working with the Centre.
in writing. - I voted to give discharge to the European Monitoring Centre for Drugs and Drug Addicition and, in doing so, welcome the fact that the Centre has further enhanced the annual forecast of its cash needs; notes that this forecast is constantly updated and submitted as a supporting document to the relevant Commission services to justify the Centre's quarterly request for payment of the next instalment of its annual subsidy allocated by the Union.
in writing. - (PT) Taking into account the Court of Auditors' report on the annual accounts of the European Monitoring Centre for Drugs and Drug Addiction (EMCDDA) for the financial year 2009, together with the EMCDDA's replies, I voted for this decision, which grants the Executive Director of the EMCDDA discharge in respect of the implementation of the EMCDDA budget for the financial year 2009.
in writing. - This grants the Director of the European Monitoring Centre for Drugs and Drug Addiction discharge in respect of the implementation of the Centre's budget for the financial year 2009.
Through today's resolution Parliament grants the Executive Director of the European Monitoring Centre for Drugs and Drug Addiction discharge in respect of the implementation of the Centre's budget for the financial year 2009. Parliament welcomes the Centre's initiative to run a computerised network for the collection and exchange of information called the European Information Network on Drugs and Drug Addiction. Parliament notes that this network connects national drug information networks, specialist centres in the Member States and the information systems of international organisations working with the Centre.
in writing. - (DE) I voted in favour of the discharge. The annual accounts for 2009 were found to be regular. The European Monitoring Centre for Drugs and Drug Addiction (EMCDDA) has been exemplary in the way it administers its budget. The Monitoring Centre has already presented a table comparing financial years 2008 and 2009 - not just the figures (which show a 2.25% reduction in funds compared with 2008), but also the measures implemented. To fully ensure transparency the EMCDDA wishes to present the full report from the Internal Audit Service.
in writing. - (LT) I voted in favour of this report and endorsed the European Parliament's decision to grant discharge in respect of the implementation of the budget of the European Maritime Safety Agency for the financial year 2009. The Court of Auditors judged that the Agency's annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular. I agree that the Agency should consider making a Gantt diagram part of the programming for each of its operational activities, with a view to indicating in a concise form the amount of time spent by each staff member on a project and encouraging an approach geared towards achieving results. The Agency should set out a comparison of operations carried out during the year for which discharge is to be granted and in the previous financial year so as to enable the European Parliament to assess the Agency's performance from one year to the next more effectively. In 2009, the Court of Auditors again noted a high number of budget transfers; therefore the Agency must continue to improve its planning and monitoring in order to reduce the number of budget transfers. The Agency must also take steps to overcome deficiencies in staff selection procedures, which put at risk the transparency of these procedures.
I voted for this report. The Court of Auditors states that this agency's accounts are reliable and that the underlying transactions are legal and regular. In reaching my position, I see the adoption of its five-year multiannual plan as positive, although - as the Court of Auditors says - it should improve budgetary planning and management. However, the assessment of its activities has been positive.
I voted in favour of granting discharge in respect of the 2009 general budget of the European Maritime Safety Authority because, despite the previous absence of a multiannual programme and significant concern over the high number of budget transfers in 2008, the Agency has shown improvements in its management and, taken as a whole, the Court of Auditors had a positive view of the annual accounts and the underlying transactions.
in writing. - (PT) The environmental disasters of the ships Erika and Prestige have laid bare the need to do more for maritime safety at European level. The agency, which is based in Lisbon, fittingly, has important competences in this area and deserves to be supported in its demanding work. This agency should, however, make efforts to improve its planning and monitoring policies.
Firstly I should like to thank the rapporteur, Mr Stavrakakis, for his excellent work. I voted in favour today of granting discharge to the European Maritime Safety Agency in respect of the implementation of its budget for the financial year 2009. I would, however, like to draw attention to the fact that the Court of Auditors noted a high number of budget transfers in 2009 and add my voice to the request made to the Agency to work on improving its future budgetary planning and monitoring in order to reduce the number of budget transfers.
I welcome the work carried out by the European Maritime Safety Agency. I also believe that the adoption in March 2010 of a five-year strategy represents progress in terms of its actions and improvements to future work. I therefore decided to vote in favour of granting discharge in respect of the implementation of the budget of the European Maritime Safety Agency for the financial year 2009.
in writing. - I voted to grant discharge to the European Maritime Safety Agency for its 2009 budget but call on the Agency to further reduce the number of posteriori commitments (i.e. legal commitments that were entered into before the corresponding budgetary commitments were made); reminds the Agency that, since 2006, the Court of Auditors has reported infringements of Article 62(1) of the Financial Regulation; welcomes, nevertheless, the Agency's efforts to improve this situation by providing ad hoc training to avoid posteriori commitments.
in writing. - (PT) This report discharges the annual accounts of the European Maritime Safety Agency (EMSA) for the financial year 2009.
As the Court of Auditors has obtained reasonable assurances that the annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular, I believe Parliament should adopt this report.
However, it should be stressed that the Court of Auditors has, once again, noted a high number of budget transfers in 2009 (49 in 2009, 52 in 2008 and 32 in 2007), so it is desirable that the EMSA improve its planning and monitoring to thus reduce the number of transfers.
It is also desirable that the EMSA set out, in a table to be annexed to the Court of Auditors' next report, a comparison of operations carried out during the year for which discharge is to be granted and in the previous financial year, so as to enable the discharge authority to assess more effectively the EMSA's performance from one year to the next.
in writing. - (PT) Taking into account the Court of Auditors' report on the annual accounts of the European Maritime Safety Agency (EMSA) for the financial year 2009, together with the EMSA's replies, I voted for this decision, which grants the Executive Director of the EMSA discharge in respect of the implementation of the EMSA budget for the financial year 2009.
in writing. - This grants the Executive Director of the European Maritime Safety Agency discharge in respect of the implementation of the Agency's budget for the financial year 2009.
Through today's resolution Parliament grants the Director of the European Maritime Safety Agency discharge in respect of the implementation of the Agency's budget for the financial year 2009. Parliament welcomes the fact that the Court of Auditors found the Agency's annual accounts for the financial year 2009 to be reliable and regarded the transactions underlying them, taken as a whole, as legal and regular.
With the vote on discharge in respect of the implementation of the budget of the European Maritime Safety Agency (EMSA) for 2009, Parliament has been able to confirm the good governance of that Agency and the use of its appropriations for their intended purpose. I welcome this vote, as it reaffirms Parliament's commitment to the Agency, which plays a crucial role in monitoring and supervising Europe's seas. Given that the pressure on our maritime area is growing, we have a duty to be extremely vigilant regarding its use. Hence I am particularly delighted that the proposals contained in my 2008 report on port State control have become key principles underpinning EMSA's work. They relate, for example, to ship inspections and coordination of the various national control systems by the Agency. The sea is an area that belongs to all Europeans, and it is part of our heritage. By promoting the exchange of good practice, relentlessly combating pollution and illegal activities at sea, and preventing accidents, we will be able to benefit from the sea's growth potential for a long time yet.
in writing. - (DE) The funding of the European Maritime Safety Agency was also cut in 2009, by 3.8%. The Agency's tasks, which include environmental disasters at sea, are of particular importance in view of the state of EU waters. I voted in favour of discharge since the deficiencies listed mainly concerned procurement and staff selection procedures, while the European Court of Auditors gave a positive verdict on the annual accounts for 2009. However, these deficiencies must be remedied in 2010 and the 'very important' Internal Audit Service (IAS) recommendations must all be implemented if discharge is to be warranted in 2010.
in writing. - (LT) I endorsed this report and discharge in respect of the implementation of the budget of the European Network and Information Security Agency for the financial year 2009. The Court of Auditors judged that the Agency's annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular. I agree with the rapporteur that the Agency should strengthen its internal controls to make sure that contracts and procurement procedures are correctly applied. The Agency must also provide regular information on its financial circuits and the responsibilities of the relevant financial and operational actors. Deficiencies in Agency staff selection procedures still remain and put at risk the transparency of these procedures. The Agency must redress this situation and inform the European Parliament on the actions taken. I also agree that the Agency should put in place ex-post controls with the help of a professional supplier.
I voted for this report. I did so because the Court of Auditors says it has sufficient assurances that the 2009 accounts of the European Network and Information Security Agency (ENISA) are reliable and that the underlying transactions are legal and regular, and because on 5 May 2010 Parliament granted the Executive Director of the ENISA discharge in respect of the implementation of its 2008 budget. However, I accept that it should improve transparency regarding estimates and who has responsibility for projects, procurement procedures, and follow-up of potential irregularities.
I voted in favour of granting 2009 discharge to the European Network and Information Security Agency having read in this detailed report of the regularity of the procedures adopted and of the specific areas that appeared to lack transparency.
in writing. - (PT) The dematerialisation of contact between people and the increasing use of Web platforms make it advisable for the European Union to put cyber-safety in the 'essential' category. Indeed, ever greater amounts of information are being accumulated on the Internet, and people are making growing use of the net for a most diverse range of their day-to-day activities. Such circumstances bring an exponential rise in the risks of privacy violation and of illicit use of data, information, sounds or images by third parties. The Court of Auditors has attested to the reliability of its accounts, but highlights a range of corrections to be made.
Since its foundation, the European Maritime Safety Agency has been giving extremely important support to the European Commission and to Member States, especially in terms of maritime safety and the prevention of pollution from ships.
in writing. - (LT) I endorsed this document, because the Committee responsible decided to approve the closure of the accounts of the European Network and Information Security Agency for the financial year 2009. However, the Court of Auditors found deficiencies in procurement procedures, particularly with regard to the under-estimation of the budgets of a framework contract. The budget of the Agency for the year 2009 was 3.5% less than its budget for 2008. I believe that the current deficiencies must be redressed.
Financial control on implementing the European Union budget takes place on three levels: internal control, within each institution; external control, carried out by the European Court of Auditors; and a discharge procedure carried out by the European Parliament. Today's vote sees discharge granted in respect of the implementation of the budget of the European Network and Information Security Agency for the financial year 2009, thereby closing the procedure for 2009. I voted in favour on the basis of the statements made by the Court of Auditors, which has confirmed that it has received reasonable assurances that the annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular.
in writing. - I voted to give discharge to the European Network and Information Security Agency and, in doing so, I note with disappointment that there has been no progress since the previous year concerning the refund of EUR 45 000 which is the amount of VAT paid in advance by the Agency to the tax authorities of the host Member State; urges, therefore, the Agency to inform the discharge authority when this refund is made by the host Member State.
in writing. - (PT) Taking into account the Court of Auditors' report on the annual accounts of the European Network and Information Security Agency (ENISA) for the financial year 2009, together with the ENISA's replies, I voted for this decision, which grants the Executive Director of the ENISA discharge in respect of the implementation of the ENISA budget for the financial year 2009.
in writing. - This grants the Executive Director of the European Network and Information Security Agency discharge in respect of the implementation of the Agency's budget for the financial year 2009.
Through today's resolution Parliament grants the Executive Director of the European Network and Information Security Agency discharge in respect of the implementation of the Agency's budget for the financial year 2009. Parliament underlines that the Court of Auditors has stated that it has obtained reasonable assurances that the annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular.
in writing. - (DE) I did not vote in favour of the discharge. The deficiencies listed by the Internal Audit Service (IAS) are too numerous and too serious. To name but one: after a re-examination of procurement by the European Network and Information Security Agency more weaknesses were found in this area. The 18 recommendations by the IAS to improve the Agency's services must be implemented comprehensively and without delay. Since the Agency has refused a full five of the 18 recommendations, however, it seems that even the will required for this is lacking.
in writing. - (LT) I voted in favour of this report and endorsed the European Parliament's decision to grant discharge in respect of the implementation of the budget of the European Railway Agency for the financial year 2009. The Court of Auditors informed the European Parliament that it has obtained reasonable assurances that the Agency's annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular. I agree with the rapporteur that using two locations (Lille and Valenciennes) for carrying out its activities exposes the Agency to additional costs. I therefore believe that action must be taken by the Council to change the decision obliging the Agency to have a double seat. I believe that the Agency should set out a comparison of operations carried out during the year for which discharge is to be granted and in the previous financial year so as to enable the European Parliament to assess the Agency's performance from one year to the next more effectively. I congratulate the Agency, following the Court of Auditors' comments, on implementing a centralised system for registration of incoming invoices. This measure is necessary to ensure the timely recording of all invoices and contributes to avoiding delays in processing payments. I welcome the Agency's initiative to set up an Internal Audit Capability that is dedicated to providing support and advice to its Director and management on internal control, risk assessment and internal audit.
I voted for discharge of the implementation of the budget of the European Railway Agency for the financial year 2009, because Parliament granted its director discharge in May. However, I agree - as the report says - that the carryover of appropriations needs to be better managed because they are in breach of the budgetary principle of annuality. I also agree with the observations by the Court of Auditors about delays in procurement procedures. I have a positive take on the effort made to bring in a centralised system for registration of incoming invoices, which is necessary to improve their management.
I voted in favour of granting discharge in respect of the 2009 general budget of the European Railway Agency since, as the report shows, it managed its resources well overall. I also agree on the need to make a number of improvements in the area of auditing the accounts and managing the budget in order to reduce the level of carryovers and cancellations, which is still too high.
in writing. - (PT) The European railways sector suffers from the incompatibility of national technical and safety rules, representing a serious disadvantage for its development. It is for the agency to reduce this gulf and to establish common safety objectives. Having two separate headquarters leads to increased costs, which perhaps should not be the case. The delay in carrying out a number of activities calls into question the principle of budgetary annuality, which has caused the carryover of budgetary appropriations.
in writing. - (LT) I abstained from the vote on this document, although the Committee responsible decided to approve the closure of the accounts of the European Railway Agency for the financial year 2009. The budget of the Agency for the year 2009 was 16.6% less than its budget for 2008. The Court of Auditors stated that it has obtained reasonable assurances that the annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular. It is worrying that concern was expressed over the weaknesses in procurement procedures revealed by the Court of Auditors' audit - cancellations and delays in procurement procedures, recurrent delays in the execution of payments and significant changes made to the work programme during the year. The Court of Auditors identified shortcomings in the management of the fixed assets' inventory, but notes the Agency's assurance that this will be remedied in the 2010 accounts. I feel that uncertainty about the location of fixed assets is another illustration of the problems and additional costs arising from using two sites. This is also the reason for my abstention.
Through today's resolution Parliament has granted the Director of the European Railway Agency discharge in respect of the implementation of the Agency's budget for the financial year 2009. Unfortunately, the audit process revealed cancellations and delays in procurement procedures, recurrent delays in the execution of payments and significant changes made to the work programme during the year. I believe that such problems ought to be avoided in future years. To this end, I am very pleased with the Agency's creation of an Internal Audit Capability (IAC) that is dedicated to providing support and advice on internal control.
in writing. - (PL) I voted in favour of granting discharge in respect of the implementation of the budget of the European Railway Agency for the financial year 2009. Nevertheless, I believe that the Council should take steps to eliminate one of the agency's sites, since this is a source of unnecessary additional costs, and the agency does not need two sites to take efficient action. Furthermore, I am concerned by the fact that the agency's staff regulations and their implementing rules have not been followed.
in writing. - I voted to give discharge to the European Railway Agency for its 2009 budget. However, I regret the shortcomings in the management of the fixed assets' inventory identified by the Court of Auditors but note the Agency's assurance that this will be remedied in the 2010 accounts; considers that uncertainty about the location of fixed assets is another illustration of the problems and additional costs arising from using two sites.
in writing. - (PT) Taking into account the Court of Auditors' report on the annual accounts of the European Railway Agency (ERA) for the financial year 2009, together with the ERA's replies, I voted for this decision, which grants the Executive Director of the ERA discharge in respect of the implementation of the ERA budget for the financial year 2009.
in writing. - This grants the Director of the European Railway Agency discharge in respect of the implementation of the agency's budget for the 2009 financial year.
Through today's resolution Parliament grants the Director of the European Railway Agency discharge in respect of the implementation of the Agency's budget for the financial year 2009. Parliament is concerned that the Court of Auditors has again highlighted cancellations and delays in procurement procedures, recurrent delays in the execution of payments and significant changes made to the work programme during the year.
in writing. - (DE) I abstained from voting in this instance because I would have preferred the discharge to be postponed. This report shows that the annual activity report contains insufficient information on the planning, allocation and use of human resources. Moreover, if a report on the non-deployment and planned use of resources is only required for next year, this takes only limited account of the concern expressed by the European Court of Auditors regarding the repeated cancellations and delays in procurement procedures.
in writing. - (LT) I endorsed this report and discharge in respect of the implementation of the budget of the European Training Foundation for the financial year 2009. The Court of Auditors informed the European Parliament that the Foundation's annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular. I welcome the Foundation's intention to improve the performance of Vocational Education and Training systems in the Foundation partner countries and to develop a common methodology with international organisations and bilateral donors to improve its role. I feel that the Foundation must set out a comparison of operations carried out during the year for which discharge is to be granted and in the previous financial year so as to enable the European Parliament to assess the Foundation's performance from one year to the next more effectively. I agree with the rapporteur that the Foundation must draw up budgetary procedures more rigorously. This would help avoid the considerable number of budgetary transfers. I also welcome the Foundation's initiative to provide the European Parliament with the Internal Audit Service's Annual Internal Audit Report on the Foundation.
I voted for this report. I did so because the Court of Auditors says it has sufficient assurances that the 2009 accounts of the European Training Foundation (ETF) are reliable and that the underlying transactions are legal and regular, and because on 5 May 2010 Parliament granted the Executive Director of the ETF discharge in respect of the implementation of its 2008 budget. I agree with the entire content of the report and I would highlight the ETF's initiative of providing the discharge authority with the Internal Audit Service (IAS) Annual Internal Audit Report, as it is a sign of transparency to be followed by all other agencies.
I voted in favour of granting 2009 discharge in respect of the European Training Foundation since, as the report underlines, the management of the accounts and the transactions was, taken as a whole, legal and regular. However, I think the lack of transparency in recruitment procedures and the inquiry opened by the European Anti-Fraud Office (OLAF) are worrying. I hope that the Foundation will take the appropriate action on this issue in order to improve its performance.
in writing. - (PT) The objective of the European Training Foundation (ETF) is to contribute to the development of professional training systems, by strengthening cooperation regarding professional training and ensuring the coordination of aid. The activities of the ETF cover candidate countries for accession to the European Union, the countries of the Western Balkans, of Eastern Europe and Central Asia, and Mediterranean partner countries. There is a need for both caution and rigour when spending the available funds on issues related to professional training involving countries in the developing world.
I endorsed this document, because the Committee responsible decided to approve the closure of the accounts of the European Training Foundation for the financial year 2009. However, worryingly, concern was expressed over the findings of the Court of Auditors as regards the lack of transparency in recruitment procedures and the intervention of the European Anti-Fraud Office (OLAF), which has opened an inquiry (OF/2009/0370). All deficiencies must be overcome in order to achieve greater transparency and to eliminate any uncertainty concerning the work of the European Training Foundation.
In view of the Court of Auditors' statement that it has obtained reasonable assurances that the annual accounts for the financial year 2009 are reliable, and that the underlying transactions are legal and regular, I voted in favour of granting discharge in respect of the implementation of the budget of the European Training Foundation for the financial year 2009. Clearly, every debate on discharge has its own particular context, and the context of today's debate is the economic and financial crisis, which has caused financial and budgetary problems for a number of Member States. Despite these difficulties, I congratulate the Foundation on its intention to improve the performance of Vocational Education and Training (VET) systems in the Foundation partner countries ('Torino Process') while at the same time undertaking a thorough review of its recruitment procedures.
in writing. - I voted to give the European Training Foundation discharge for its 2009 budget and welcome the Foundation's initiative of providing the discharge authority with the IAS Annual Internal Audit Report concerning the Foundation. Parliament considers this to be a sign of transparency and a best practice to be followed by all other Agencies.
in writing. - (PT) Taking into account the Court of Auditors' report on the annual accounts of the European Training Foundation (ETF) for the financial year 2009, together with the ETF's replies, I voted for this decision, which grants the Executive Director of the ETF discharge in respect of the implementation of the ETF budget for the financial year 2009.
in writing. - This grants the Director of the European Training Foundation discharge in respect of the implementation of the foundation's budget for the 2009 financial year.
in writing. - (DE) Discharge has been granted. The report comments positively that the 2009 budget provides a true picture of the Foundation's financial situation. The budget was reduced by 0.5% compared with 2008. Further potential savings can be made through increased cooperation with the European Centre for the Development of Vocational Training (CEDEFOP). The Foundation hopes to deal with the criticised lack of transparency in staff recruitment by means of a thorough review of the process.
I voted in favour of this report and endorsed discharge in respect of the implementation of the budget of the European Agency for Safety and Health at Work for the financial year 2009. The Court of Auditors informed the European Parliament that the Agency's annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular. I agree with the rapporteur that the Agency must set out a comparison of operations carried out during the year for which discharge is to be granted and in the previous financial year so as to enable the European Parliament to assess the Agency's performance from one year to the next more effectively. I welcome the Agency's initiative of launching foresight on the safety and health impact of technological innovations in green jobs by 2020. I believe that the Agency must reduce the increased cancellation rate and inform the European Parliament of the actions taken. The Agency must also pay particular attention to the commitments still open at year-end with a view to using unspent funds to cover the subsequent financial and legal obligations.
I voted in favour of granting discharge in respect of the 2009 budget of the European Agency for Safety and Health at Work because I think that, despite some inconsistencies identified by the Court of Auditors in the management of some funds and irregularities with respect to a procurement procedure, it can be said that the management on the whole has been good. Furthermore, I support the Court of Auditors' comments regarding the need for improvements in the programming and monitoring of activities with a view to using the available appropriations as efficiently as possible.
in writing. - (PT) I voted in favour of the report on discharge of the budget of the European Agency for Safety and Health at Work for the financial year 2009, since it contributes to scrutiny of how funds are used by the European institutions. The effects of funding from this agency on measures relating to the health and safety of working women should be highlighted.
in writing. - (PT) This agency is responsible for providing useful technical, scientific and economic information on health and safety in the workplace to the Union authorities, to the Member States and to interested parties. This information is essential to enable assessment of health and safety conditions in the workplace in the Union, and of what Europe's current best practices in this field are.
Despite the Court of Auditors stating that the agency's accounts are reliable, and the fact that the agency effectively coordinated the network of agencies during the process of discharging the budget for the financial year 2009, the rapporteur singled out that it had not provided sufficient information for comparing actions carried out with subsequent years. I deem such information relevant and there should be an accompanying table annexed to the next report by the Court of Auditors, as is suggested.
in writing. - (LT) I endorsed this document, because the Committee responsible decided to approve the closure of the accounts of the European Agency for Safety and Health at Work for the financial year 2009. The Court of Auditors identified an irregularity with respect to a procurement procedure (use of a framework contract beyond its maximum value). The Agency's budget for 2009 was EUR 15 100 000, which is an increase of 0.6% from its budget of 2008. I believe that it is necessary for the European Agency for Safety and Health at Work to address the weaknesses in the procurement procedures.
In view of the Court of Auditors' statement that it has obtained reasonable assurances that the annual accounts for the financial year 2009 are reliable, and that the underlying transactions are legal and regular, I voted in favour of granting discharge in respect of the implementation of the budget of the European Agency for Safety and Health at Work for the financial year 2009. Clearly, every debate on discharge has its own particular context, and the context of today's debate is the economic and financial crisis, which has caused financial and budgetary problems for a number of Member States. Notwithstanding these difficulties, I commend the Agency on the progress it has made, despite a few mistakes, and on its effective work as coordinator of the network of Agencies during the 2009 discharge procedure.
in writing. - I voted to give discharge to the European Agency for Safety and Health at Work. I welcome the Agency's initiative of providing the discharge authority with the Internal Audit Service (IAS)'s Annual Internal Audit Report. I congratulate the Agency on its considerable progress in this respect. Parliament acknowledges that all 'very important' recommendations issued by the IAS to the Agency were adequately implemented and closed, except the recommendation on validation of accounting systems, which was downgraded to 'important' as a result of its partial implementation; it calls, accordingly, on the accounting officer of the Agency to describe the methodology used in the validation of its accounting system; and it supports the idea of developing cooperation within the existing Inter-Agency Accountants Network in order to come up with common requirements and develop a common methodology for validation of the accounting systems in agencies.
in writing. - (PT) Taking into account the Court of Auditors' report on the annual accounts of the European Agency for Health and Safety at Work for the financial year 2009, together with the agency's replies, I voted for this decision, which grants the Executive Director of the European Agency for Health and Safety at Work discharge in respect of the implementation of the agency budget for the financial year 2009.
in writing. - This grants the Director of the European Agency for Safety and Health at Work discharge in respect of the implementation of the agency's budget for the 2009 financial year.
Through today's resolution Parliament grants the Director of the European Agency for Safety and Health at Work discharge in respect of the implementation of the Agency's budget for the financial year 2009. Parliament welcomes the Agency's initiative of launching 'foresight' on the safety and health impact of technological innovations in 'green jobs' by 2020. Parliament notes also that data were collected on the safety and health of women at work.
in writing. - (DE) Discharge has been granted. The European Agency for Safety and Health at Work, in which both employers and employees are represented and which advises companies on simple and effective ways to improve working conditions, is struggling with irregularities in the area of procurement as well as with the budgeting principle of annuality. On the other hand, the Agency has already given its assurance that it will pay particular attention to these difficulties; moreover, it has ensured maximum transparency by providing the Annual Internal Audit Report.
I voted in favour of this report and endorsed discharge in respect of the implementation of the budget of the Euratom Supply Agency for the financial year 2009. The Court of Auditors informed the European Parliament that the Agency's annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular. In the absence of an autonomous budget, the Agency is de facto integrated into the Commission. I agree with the rapporteur that this situation is at odds with the Agency's Statutes and that it raises the issue of the need to maintain the Agency in its current form and organisation.
I voted in favour of granting 2009 discharge to the Euratom Supply Agency because it has managed its finances accurately and carefully. However, I think it is necessary, as the report states, to revise the legal position of the Agency, since it is still integrated into the Commission.
in writing. - (PT) The European Atomic Energy Community (Euratom) works in areas linked to atomic energy, specifically research, and drawing up guidelines for the safe and peaceful use of nuclear energy. Through the creation of this agency, Euratom aimed to ensure a regular and equitable supply of ores, raw materials and special combustible materials in the European Union. Despite recent concerns deriving from the accident at the Fukushima plant, nuclear energy forms part of the European 'energy mix'. The supply of whatever materials enable the agency's objectives to be achieved is therefore essential if Euratom is to remain active.
The rapporteur has confirmed that the agency is, in fact, part of Euratom and has no budget of its own, which is cause for reflection about the usefulness of it remaining organised as it is. I do not have enough information to adopt a position, but I think that the solution that costs the EU least, and offers the greatest efficiency and transparency, should be chosen.
When the budget for Euratom is EUR 5.5 billion, compared to EUR 1.2 billion for renewable energy sources, I refuse, on principle, to grant discharge to the management of Euratom. It is about time this trend was reversed, hence I abstained on this report.
Firstly, I should like to thank the rapporteur for the superb work he has accomplished. As we know, financial control on implementing the European Union budget takes place on three levels: internal control, within each institution; external control, carried out by the European Court of Auditors; and a discharge procedure carried out by the European Parliament. Today's vote concludes the financial control procedure with the discharge granted in respect of the implementation of the 2009 budget of the Euratom Supply Agency, whose accounts were found to be legal and reliable.
in writing. - I voted to give discharge to the Euratom Supply Agency. In doing so, I note that, in 2009, the agency did not receive any subsidy to cover its operations. The Commission bore all expenses incurred by the agency for the implementation of the 2009 budget. This situation has persisted since the creation of the agency in 2008. In the absence of an autonomous budget, the agency is de facto integrated into the Commission. To me, this raises the issue of the need to maintain the agency in its current form and organisation.
in writing. - (PT) Taking into account the Court of Auditors' report on the annual accounts of the Euratom (European Atomic Energy Community) Supply Agency (ESA) for the financial year 2009, together with the ESA's replies, I voted for this decision, which grants the Executive Director of the ESA discharge in respect of the implementation of the ESA budget for the financial year 2009.
in writing. - This grants the Director-General of the Euratom Supply Agency discharge in respect of the implementation of the agency's budget for the 2009 financial year.
Through today's resolution Parliament grants the Director-General of the Euratom Supply Agency discharge in respect of the implementation of the Agency's budget for the financial year 2009. Parliament underlines that the Court of Auditors has stated that it has obtained reasonable assurances that the annual accounts for the financial year 2009 are reliable, and that the underlying transactions are legal and regular.
in writing. - (DE) I abstained from voting on the discharge of the Euratom Supply Agency, which has the task of ensuring the European Union is provided with fissile materials (including any stores). According to this report, there are currently inconsistencies as regards the present organisation of the Agency and its legal form. This raises the issue of whether the Agency needs to be maintained in its current form and with its current organisation. I would have liked to have seen this matter clarified, particularly in view of the current Europe-wide rethink on nuclear power.
I endorsed this report and discharge in respect of the implementation of the budget of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2009. The Court of Auditors informed the European Parliament that the Foundation's annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular. I welcome the Foundation's intention to set out a comparison of operations carried out during the year for which discharge is to be granted and in the previous financial year. This will enable the European Parliament to assess more effectively its performance from one year to the next. I believe that the ex-post assessment exercise of the Foundation's 2005-2008 work programme is extremely useful for the Foundation. This exercise gives the Foundation helpful lessons and recommendations with regard to the challenges facing its future programming phase. I agree with the rapporteur that the Foundation must further develop its Eurofound Performance Monitoring System to ensure that the results of its performance monitoring are fed back into management decision-making and planning. I also believe that the Foundation must take steps to improve its evaluation and review procedure in the area of procurement to avoid future repetition of the assessment errors and inconsistencies identified by the Court of Auditors. Furthermore, the Foundation must make sure that funds are only used when appropriations are approved.
I voted in favour of granting discharge in respect of the 2009 budget of the European Foundation for the Improvement of Living and Working Conditions because the audit conducted by the Court of Auditors on the accounts and the underlying transactions shows that the Foundation has done correct, timely and transparent work. Notwithstanding some weaknesses in recruitment and procurement procedures, I remain steadfast in my belief that there are good prospects for future improvement and that the Foundation is committed to putting them into action.
in writing. - (PT) I voted in favour of the report on discharge of the budget of the European Foundation for the Improvement of Living and Working Conditions (Eurofound) for the financial year 2009, since it contributes to scrutiny of how funds are used by the European institutions. Although the Court of Auditors has declared the activities in relation to its annual accounts legal and regular, it should be highlighted that there were major gaps in the first accounts submitted by Eurofound. In future, Eurofound should correctly implement year-end procedures, and respect the deadlines for submitting its accounts, by means of additional training and resources.
in writing. - (PT) The European Foundation for the Improvement of Living and Working Conditions (Eurofound) is a tripartite Union body, set up in 1975 with the aim of contributing to planning and establishing better working and living conditions in Europe. More specifically, it assesses and analyses working and living conditions, it gives authorised opinions and advice to key actors in the field of EU social policy, it contributes to improving quality of life, and it provides information on developments and trends, especially those that bring about changes.
The rapporteur was concerned about the transparency of Eurofound's human resources management, and these concerns were echoed by the other members of the Committee on Budgets. I think there would be advantage in those concerns being dispelled.
I endorsed this document, because the Committee responsible decided to approve the closure of the accounts of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2009. The Foundation's budget for the year 2009 was EUR 20 200 000, which is a decrease of 3.8% from the financial year 2008. However, the Court of Auditors revealed errors and anomalies in the evaluation of one open procurement procedure which affected its quality. The Foundation must therefore take steps to improve its evaluation and review procedure to avoid the repetition of such errors in the future. It is regrettable that the Court of Auditors was compelled to comment on the budgetary and financial statement of the Foundation, especially to the effect that the initial provisional accounts presented by the Foundation contained serious shortcomings, pointing to significant weaknesses in the financial organisation of the Foundation. I believe that the observations made and concern expressed must be taken into account and appropriate action taken.
Both the Court of Auditors and the Committee on Budgetary Control issued a positive opinion on the implementation of the budget of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2009. For these reasons, Parliament today voted to grant discharge for the financial year 2009. However, I feel it is important to highlight the presence of some errors and anomalies that the Court of Auditors revealed in its evaluation of one open procurement procedure, which affected its quality. I therefore add my voice to the call for the European Foundation for the Improvement of Living and Working Conditions to take steps to improve its evaluation and review procedure.
in writing. - I voted to give discharge to European Foundation for the Improvement of Living and Working conditions but call on the Foundation to make sure that appropriations are made available only when the corresponding assigned revenue has been received; notes, in fact, that the Court of Auditors reported that, contrary to its Financial Regulation (Article 19), the Foundation's budget did not provide for specific headings for various programmes financed from assigned revenue; notes, moreover, that under a programme financed by assigned revenue, the Foundation committed EUR 184 000, although the assigned revenue actually received was only EUR 29 000. I regret that the Court of Auditors was compelled to comment on the budgetary and financial statement of the Foundation, especially to the effect that the initial provisional accounts presented by the Foundation contained serious shortcomings, pointing to significant weaknesses in the financial organisation of the Foundation; welcomes the Foundation's confirmation that it will ensure, through additional training and resources, that its implementation of year-end procedures and its adherence to the deadlines for the presentation of its accounts is correct
in writing. - This grants the Director of the European Foundation for the Improvement of Living and Working Conditions discharge in respect of the implementation of the Foundation's budget for the financial year 2009.
Through today's resolution Parliament grants the Director of the European Foundation for the Improvement of Living and Working Conditions discharge in respect of the implementation of the Foundation's budget for the financial year 2009. Parliament notes that the Court of Auditors revealed errors and anomalies in the evaluation of one open procurement procedure which affected its quality. Parliament therefore calls on the Foundation to take steps to improve its evaluation and review procedure to avoid repetition of such errors in the future.
in writing. - (DE) I abstained from voting on this discharge. The report lists a series of deficiencies, but at the same time it refers to assurances by the European Foundation for the Improvement of Living and Working Conditions that it will effectively remedy these. While this is to be welcomed, in view of the quality of the deficiencies (shortcomings in recruitment procedures were found as far back as 2006, the provisional accounts submitted to the European Court of Auditors contained serious errors resulting from weaknesses in the financial organisation) it is not possible to vote in favour of discharge. Qualified personnel should subject the Foundation in Dublin to a detailed audit, and we should vote on discharge only after the necessary changes resulting from this have been made.
in writing. - (LT) I voted in favour of this report and endorsed discharge in respect of the implementation of the budget of Eurojust for the financial year 2009. According to information provided by the Court of Auditors, Eurojust's annual accounts for the financial year 2009 are reliable and the underlying transactions are legal and regular. I welcome the Agency's initiative to include Key Performance Indicators in its 2010 unit plans. I agree with the rapporteur that the Agency must inform the European Parliament on these key indicators and their links to Eurojust's objectives, budget and work programme. Linking indicators to the objectives, budget and work programme of the Agency will allow stakeholders to evaluate Eurojust's performance better. It is noted that the Court of Auditors did not comment on the level of carryovers and cancellations of appropriations in 2009. I congratulate the Agency on establishing measures to estimate the market value of relevant products and services before commencing a procurement procedure.
I voted in favour of granting 2009 discharge to Eurojust since, as the report shows, it has managed its resources extremely well and, by using many indicators to explain its financial situation, has also done so extremely transparently. I do however regret the continued requests that the Court of Auditors has had to make regarding public procurement and recruitment procedures, which have still not received an adequate response or solution.
in writing. - (PT) Eurojust is a European Union body which helps researchers and the representatives of public prosecutors across the EU work together in the fight against cross-border criminal activity. It plays a key role in the exchange of information and in extradition processes. The particular importance and sensitivity of these issues makes it necessary that Eurojust have means enabling it to pursue them effectively, although the necessary means are never enough, as is obvious when dealing with justice and crime fighting.
Effective human resources management appears to be Eurojust's main problem. The fact that 24% of posts in Eurojust are vacant and various management positions are occupied by ineffective personnel gives rise to fears about the continuity and efficient pursuit of Eurojust's activities.
in writing. - (LT) I abstained from the vote on this document, although the Committee responsible decided to approve the closure of the accounts of Eurojust for the financial year 2009. The Court of Auditors stated that it has obtained reasonable assurances that the annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular. I abstained because the Court of Auditors again found deficiencies in procurement procedures, as in the previous three years. The Court of Auditors has once again also noted shortcomings in the planning and implementation of recruitment procedures, while the subsidy to the Agency in 2009 was 6.4% more than in 2008.
Financial control on implementing the European Union budget takes place on three levels: internal control, within each institution; external control, carried out by the European Court of Auditors; and a discharge procedure carried out by Parliament. Today's vote sees Eurojust granted discharge in respect of the implementation of its budget for the financial year 2009. I voted in favour because, following audits carried out by the Court of Auditors and the Committee on Budgetary Control, the Court of Auditors stated that it has obtained reasonable assurances that the annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular.
in writing. - I voted to give discharge to Eurojust and congratulate the agency for establishing measures to estimate the market value of relevant products/services before commencing a procurement procedure. I consider this initiative an important practice to be followed by other agencies. I welcome, in addition, the agency's annual procurement plan for 2009 which greatly helped Eurojust's units and services in the management of their tenders. I consider that these initiatives improve the authorising officer's guidance and control.
in writing. - This grants the Administrative Director of Eurojust discharge in respect of the implementation of Eurojust's budget for the financial year 2009.
Through today's resolution Parliament grants the Administrative Director of Eurojust discharge in respect of the implementation of Eurojust's budget for the financial year 2009. Parliament notes with satisfaction that the Court of Auditors does not comment on the level of carryovers and cancellations of appropriations in 2009 and that the discharge for the implementation of the budget for the Agency should be further based on its performance throughout the year.
in writing. - (DE) I did not vote in favour of the discharge. This was mainly because, according to the report, just four of the 26 recommendations made by the Internal Audit Service in 2008 have been implemented and the implementation of 15 of the other recommendations is already more than 12 months overdue. This circumstance must be remedied immediately before any further discharge can be granted.
in writing. - (LT) I voted in favour of this document and endorsed discharge in respect of the implementation of the budget of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (FRONTEX) for the financial year 2009. The Court of Auditors reported that the Agency's annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular. In June 2009, the Management Board of the Agency adopted a multiannual plan for the period 2010-2013, which will enable the Agency to plan its activities and risk-assess them more effectively. I welcome the Agency's initiative of launching, in 2009, the so-called Frontex Performance Management System to better inform the Agency's Governing Board by providing it with data on the impact of the Agency operations. I also agree with the rapporteur that it is necessary for the Agency to improve its financial management with regard to the reimbursement of costs incurred by Member States by identifying, with those Member States, deficiencies and difficulties so as to implement, together, the appropriate solutions.
I voted in favour of granting 2009 discharge to the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (Frontex) because, as the report states, its accounts and transactions, taken as a whole, are shown in the analysis to be positive, regular and legal. However, I must agree with the report where it states that due to a number of inconsistencies, procedures lacking transparency and carryovers revealed in the budget, the Agency should improve its financial management.
in writing. - (PT) The duties of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (Frontex) are to support Member States in the training of border guards, including the establishment of common training guidelines; to carry out risk analysis; to monitor the development of relevant research on the subject of controlling and observation of external borders; to support the Member States in any circumstances requiring increased operational and technical assistance at external borders; and to provide the Member States with the necessary support in the area of mass return operations.
The increasing migration pressure on the Union's borders and the need for coordination between Member States amply justifies Frontex being equipped with sufficient means for carrying out the duties with which it has been entrusted. However, I share the rapporteur's concerns about the 27% overstatement of the pre-financing costs to border authorities highlighted by the Court of Auditors and the advances made in excess.
in writing. - (LT) I abstained from the vote on this document, although the Committee responsible decided to approve the closure of the accounts of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (FRONTEX) for the financial year 2009. The Court of Auditors stated that it has obtained reasonable assurances that the annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular. I abstained because the European Parliament is concerned that the Court of Auditors has reported carry-overs which were already reported in its 2006, 2007 and 2008 annual reports, and regrets, in particular, the high level of carry-overs and cancellations since 2006. The Court of Auditors also reported, for the second year running, that the Agency paid out amounts on the basis of unilateral grant decisions signed by the Agency, while the rules in force make no provision for this type of instrument. The Court of Auditors reported the overstatement by 27 % of the costs for pre-financing to border authorities in the 8 cases audited. For the activities which ended in 2009, more than 40 recovery orders had to be issued to recover advances made in excess. The Agency's budget for the year 2009 was nearly 28% greater than the previous year. I believe that the observations made and concern expressed must be taken into account and appropriate action taken.
Financial control on implementing the European Union budget takes place on three levels: internal control, within each institution; external control, carried out by the European Court of Auditors; and a discharge procedure carried out by Parliament. I voted in favour of granting discharge in respect of the implementation of Frontex's budget for the financial year 2009 because the audits carried out by the Court of Auditors and the Committee on Budgetary Control showed that the Agency's transactions were all perfectly legal and regular.
in writing. - I voted to give discharge to Frontex, but observe that the Court of Auditors reported, for the second year running, that the agency paid out amounts on the basis of unilateral grant decisions signed by the agency, while the rules in force make no provision for this type of instrument. I note that the amount paid out was more than EUR 28 000 000 in 2009, and was EUR 17 000 000 in 2008. I welcome, nevertheless, the agency's initiative, made in response to the Court's observation, of signing a framework Partnership Agreement with Member State border authorities.
in writing. - This grants the Executive Director of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union discharge in respect of the implementation of the Agency's budget for the financial year 2009.
in writing. - (IT) Through today's resolution Parliament grants the Director of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union discharge in respect of the implementation of the Agency's budget for the financial year 2009. Parliament underlines that the Court of Auditors has stated that it has obtained reasonable assurances that the annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular. Parliament calls on the Agency to improve its financial management with regard to the reimbursement of costs incurred by Member States by identifying, with those Member States, the roots of the problem so as to adopt shared solutions.
Due to increased immigration flows, Frontex is required to play an active role in guarding the European borders. According to Frontex, 95% of illegal immigrants entering Europe enter via Greece. Deporting an illegal immigrant costs EUR 6 500 and, under Dublin II, the country of entry is responsible for their deportation. The Member States on the external borders of the EU are all under pressure from immigration and have turned into 'immigration camps' for Europe. We need to support Frontex both financially and operationally and make the external borders of the EU more secure. We also need a mechanism for allocating the overall number of immigrants between all Member States.
The vote on this budget discharge definitively approves the increase in the expenditure of the European agency Frontex on its task of controlling our external borders. That significant increase in the budget between 2006 and 2009 was both necessary and legitimate. It corresponds to a need to strengthen coordination of the Member States in the fight against illegal immigration. As the symbol of EU migration policy, Frontex must ensure that its budget is spent on concrete measures to control migration flows. I welcome, in this connection, the launch of a performance management system to give the agency's operations greater visibility. The outcome-oriented system helps to compare operations over time and hence to evaluate them. This 'yes' vote is also, in my view, a strong political message from the European Parliament in favour of the European immigration policy developed under the French Presidency of the Union. A sovereign responsibility that previously fell to the Member States, border security is now handled at European level. This shared management of borders is an essential safeguard allowing for the full exercise of one of the EU's fundamental freedoms: the free movement of persons within the Schengen area.
in writing. - (DE) I abstained from voting. The annual accounts for 2009 have been declared reliable on all essential points. Frontex also initiated new initiatives to analyse its measures, including their impact, and to improve the transparency and objectivity of staff selection. However, the European Court of Auditors found deficiencies again in 2009 that had already been highlighted every year since 2006. This repeated failure to address these deficiencies and successfully remedy them is unacceptable.
in writing. - (LT) I endorsed this report and discharge in respect of the implementation of the budget of the European GNSS Supervisory Authority for the financial year 2009. The Court of Auditors judged that the Authority's annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular. I welcome the fact that most of the activities and assets related to the EGNOS and Galileo programmes were transferred to the Commission in December 2009. It is noted that the final budget for 2009 did not include information on the Authority's revenue. Irregularities were also found in staff selection procedures. The Agency must redress these deficiencies and inform the European Parliament as laid down.
I voted in favour of granting discharge in respect of the 2009 budget of the European GNSS Supervisory Authority because it has been well managed in accounting terms and the figures provided are considered reliable. However, some irregularities remain in the field of human resources, particularly in terms of staff selection procedures, which are thought to lack transparency. I therefore hope that the aforementioned Authority will strive to make improvements in this area.
in writing. - (PT) The duties of the Global Navigation Satellite Systems (GNSS) Supervisory Authority are to oversee the management of public interest with regard to related European programmes and to act as their regulatory body. The competences of the Galileo joint venture, which came to an end on 31 December 2006, were transferred to it from 1 January 2007. Temporarily based in Brussels, the regulation provides for it undertaking, inter alia, the following duties, which are currently being revised: management of the contract with the operator charged with running the European Geostationary Navigation Overlay Service (EGNOS), inherited from the Galileo joint venture; coordination of action by Member States on the frequencies necessary for the system to operate; cooperation with the Commission on drawing up proposals in relation to the programme; modernisation of the system; management of all aspects in relation to the system's protection and safety; activities as European authority for GNSS safety approval; and management of the research activities necessary for developing and promoting European GNSS programmes.
This list of competences denotes the importance conferred on the GNSS Supervisory Authority and reinforces the demands placed on it to keep its activities and spending within the assigned budget, and to keep to the rules governing the budget's implementation.
in writing. - (LT) I abstained from the vote on this document, although the Committee responsible decided to approve the closure of the accounts of the European GNSS Supervisory Authority for the financial year 2009. The Authority's budget for the year 2009 was EUR 44 400 000, which is a decrease of 64% from the financial year 2008. I abstained because Parliament regrets the deficiencies in staff selection procedures, which put at risk the transparency of these procedures. It is necessary to make procedures more transparent, so that in future uncertainty as regards the activities of this Authority can be eliminated.
Through today's vote Parliament has granted the Executive Director of the European GNSS Supervisory Authority discharge in respect of the implementation of the Authority's budget for the financial year 2009. I voted in favour on the basis of the evaluations and reports completed by the Court of Auditors and the Committee for Budgetary Control, which declared that they have obtained reasonable assurances that the annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular.
in writing. - I voted to give discharge to the European GNSS Supervisory Authority because the Court of Auditors stated that it has obtained reasonable assurances that the annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular.
in writing. - This grants the Executive Director of the European GNSS Supervisory Authority discharge in respect of the implementation of the Authority's budget for the financial year 2009.
Through today's resolution Parliament grants the Executive Director of the European GNSS Supervisory Authority discharge in respect of the implementation of the Authority's budget for the financial year 2009. Parliament stresses deficiencies in staff selection procedures, which often put the transparency of these procedures at risk. Parliament notes also that the final budget published by the Authority on 31 March 2010 did not reflect the final budget for 2009 approved by the Administrative Board and did not include its revenue. Parliament therefore urges the Authority to remedy the situation and inform the discharge authority of the change.
in writing. - (LT) I voted in favour of this document and discharge in respect of the implementation of the budget of the Artemis Joint Undertaking for the financial year 2009. According to information provided by the Court of Auditors, the Joint Undertaking's annual accounts for the financial year 2009 are reliable and the underlying transactions are legal and regular. The Joint Undertaking is in a start-up phase and had not yet fully established its internal control and financial reporting systems by the end of 2009. The introduction of these systems needs to be successfully completed as a matter of urgency. In 2009 the Joint Undertaking's utilisation rates for commitment and payment appropriations were 81% and 20% respectively. I agree with the rapporteur that the Joint Undertaking is still in a start-up period and therefore understand the relatively low utilisation rate for payment appropriations. I also feel that, in view of the size of its budget and the complexity of its tasks, the Joint Undertaking should consider establishing an audit committee, reporting directly to the governing board.
I voted in favour of granting 2009 discharge to the Artemis Joint Undertaking because it has managed its finances extremely well for an agency which is still in the start-up period. I therefore think that improvements can be made in the future and that the inconsistencies reported in the accounts for this financial year can be corrected.
in writing. - (PT) The Artemis Joint Undertaking will implement a common technological initiative (CTI) in the area of incorporated information technology systems. This public-private partnership is essentially aimed at supporting the cofinancing of research initiatives at European level, as well as improving cooperation between the various operators in the sector. As the rapporteur rightly points out, it was created with a view to defining and implementing a 'research agenda' for the development of key technologies for embedded computing systems across different application areas in order to strengthen European competitiveness and sustainability, and allow the emergence of new markets and societal applications. The company is still in its infancy, allowing us great expectations in relation to its future achievements, and for the hope that it will do to the investment being made justice.
in writing. - (LT) I endorsed this document, because the Committee responsible decided to approve the closure of the accounts of the Artemis Joint Undertaking for the financial year 2009. The Court of Auditors stated that it has obtained reasonable assurances that the annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular. The Joint Undertaking final 2009 budget included commitment appropriations of EUR 46 000 000 and payment appropriations of EUR 8 000 000, and the utilisation rates for commitment and payment appropriations were 81% and 20% respectively. I believe that the Joint Undertaking is still in a start-up period and therefore understand the relatively low utilisation rate for payment appropriations.
Both the Court of Auditors and the Committee on Budgetary Control issued a positive opinion on the implementation of the budget of the Artemis Joint Undertaking for the financial year 2009. For these reasons, Parliament today voted to grant discharge for the financial year 2009. The audits carried out showed that the accounts of the Joint Undertaking were reliable and that the underlying transactions were legal and regular. I do however think it would be helpful if the Joint Undertaking heeded the call for it to improve its documentation of IT processes and activities and the mapping of IT risks, and also to develop a business continuity plan and a data protection policy.
in writing. - I voted to grant discharge to the Artemis Joint Undertaking but I believe that, in view of the size of its budget and the complexity of its tasks, the Joint Undertaking should consider establishing an audit committee reporting directly to the governing board.
in writing. - This grants the Executive Director of the Artemis Joint Undertaking discharge in respect of the implementation of the Joint Undertaking's budget for the financial year 2009.
in writing. - (IT) Through today's resolution Parliament grants the Executive Director of the Artemis Joint Undertaking discharge in respect of the implementation of the Joint Undertaking's budget for the financial year 2009. Parliament underlines that the Joint Undertaking was set up in December 2007 to define and implement a 'Research Agenda' for the development of key technologies for embedded computing systems across different application areas in order to strengthen European competitiveness and sustainability, and allow the emergence of new markets and societal applications.
in writing. - (LT) I endorsed this report and discharge in respect of the implementation of the budget of the Clean Sky Joint Undertaking for the financial year 2009. According to information provided by the Court of Auditors, the Joint Undertaking's annual accounts for the financial year 2009 are reliable and the underlying transactions are legal and regular. The Joint Undertaking is in a start-up phase and had not yet fully established its internal control and financial reporting systems by the end of 2009. The introduction of these systems needs to be completed. I agree with the rapporteur's opinion that, in view of the size of its budget and the complexity of its tasks, the Joint Undertaking should consider establishing an audit committee, reporting directly to the governing board. I also believe that the Joint Undertaking must further develop provisions on membership and cofinancing. I hope that in future the Clean Sky Joint Undertaking will accelerate the development, validation and demonstration of clean air transport technologies in the EU, so that these can be deployed at the earliest opportunity.
in writing. - (BG) I have a few comments to make about the operation of the Clean Sky Joint Undertaking, which is why I am not supporting the discharge in respect of the implementation of its budget for the financial year 2009. First of all, ever since the Joint Undertaking was set up in 2007, no agreement has been signed yet with Belgium concerning office accommodation, privileges and immunities and other support. How can a company operate properly without these basic needs being guaranteed? It comes as no surprise that the research activities pre-financed in 2008 were not fully implemented during 2009 and that only 65% of the pre-financing was used. However, what concerns me the most is that the Joint Undertaking had not yet fully established its internal control and financial reporting systems, which jeopardises transparency in the spending of money coming from European taxpayers.
I voted in favour of granting discharge in respect of the 2009 budget of the Clean Sky Joint Undertaking because, despite a number of irregularities in the Undertaking's budget, I think that we can be confident of future improvements in its auditing performance since it is still in the start-up phase.
in writing. - (PT) The creation of the Clean Sky Joint Undertaking is due to the need to promote the development, validation and demonstration of clean air transport technologies in the EU, to be implemented as soon as possible. As with the Artemis Joint Undertaking, it is only just starting out. This does not mean that there are not already procedures and practices in need of correction, in particular in areas concerning budgetary structure, as is rightly highlighted by the rapporteur.
in writing. - (LT) I endorsed this document, because the Committee responsible decided to approve the closure of the accounts of the Clean Sky Joint Undertaking for the financial year 2009. The Clean Sky Joint Undertaking was set up in December 2007 to accelerate the development, validation and demonstration of clean air transport technologies in the EU, so that these can be deployed at the earliest opportunity. The Joint Undertaking is in a start-up phase and had not yet fully established its internal control and financial reporting systems by the end of 2009. The Joint Undertaking final 2009 budget included commitment appropriations of EUR 91 000 000 and payment appropriations of EUR 60 000 000, and the utilisation rates for commitment and payment appropriations were 98% and 1% respectively. I believe that the Joint Undertaking is still in a start-up period and therefore understand the relatively low utilisation rate for payment appropriations.
Both the Court of Auditors and the Committee on Budgetary Control have issued a positive opinion on the implementation of the budget of the Clean Sky Joint Undertaking for the financial year 2009. For these reasons, Parliament today voted to grant discharge for the financial year 2009. The audits carried out showed that the budget of the Joint Venture was reliable and that the underlying transactions were legal and regular. I do however think it would be helpful if the Joint Undertaking heeded the call for it to complete the implementation of its internal controls and financial information system, above all in view of the size of its budget and the complexity of its tasks.
Mr President, I voted in favour of granting discharge in respect of the implementation of the budget of the Clean Sky Joint Undertaking for the financial year 2009. I am aware that the Joint Undertaking is still in a start-up period. Unfortunately, there have been many delays in the projects at this stage, with 65% of pre-financing having been used. In addition, no decisions have yet been taken regarding the headquarters in Belgium, which makes it significantly more difficult for the Clean Sky Joint Undertaking to function efficiently.
in writing. - I voted to grant discharge to the Clean Sky Joint Undertaking. I recognise that the Joint Undertaking is still in a start-up period. I am concerned, nevertheless, that the research activities pre-financed by the Commission in 2008 on behalf of the Joint Undertaking were not fully implemented during 2009 and that, as a result of delays in the projects, only EUR 8 700 000 or 65 % of the EUR 13 600 000 pre-financing was used. I am particularly concerned that the adoption, structure and presentation of the approved budget of the Joint Undertaking for 2009 were not in line with Regulation (EC) No 71/2008 setting up the Clean Sky Joint Undertaking, or with the Financial Rules of the Joint Undertaking. I therefore urge the Joint Undertaking to rapidly remedy this grave deficiency.
in writing. - This grants the Executive Director of the Clean Sky Joint Undertaking discharge in respect of the implementation of the Joint Undertaking's budget for the financial year 2009.
Through today's resolution Parliament grants the Executive Director of the Clean Sky Joint Undertaking discharge in respect of the implementation of its budget for the financial year 2009. Parliament is of the opinion that, in view of the size of its budget and the complexity of its tasks, the Joint Undertaking should establish an audit committee, reporting directly to the Governing Board.
in writing. - (LT) I voted in favour of this document and discharge in respect of the implementation of the budget of the Joint Undertaking for the implementation of the Joint Technology Initiative on Innovative Medicines for the financial year 2009. According to information provided by the Court of Auditors, the Joint Undertaking's annual accounts for the financial year 2009 are reliable and the underlying transactions are legal and regular. The Joint Undertaking is in a start-up phase and had not yet fully established its internal control and financial reporting systems by the end of 2009. The introduction of these systems needs to be completed. I agree with the rapporteur that the Joint Undertaking should further develop provisions on membership and cofinancing and complete the implementation of its internal controls and financial information system. I hope that in future the Innovative Medicines Initiative Joint Undertaking will improve the efficiency and effectiveness of the drug development process and will help the pharmaceutical sector produce more effective and safer innovative medicines.
in writing. - (BG) In my view, the Joint Undertaking for the implementation of the Joint Technology Initiative on Innovative Medicines ought to be completely financed by pharmaceutical companies or by its other members who have the biggest interest in the operation of this undertaking. For this reason, I do not support the discharge in respect of the implementation of this undertaking's budget for the financial year 2009.
I voted in favour of granting 2009 discharge to the Joint Undertaking for the Implementation of the Joint Technology Initiative on Innovative Medicines because, as the report shows, the Court of Auditors has deemed the Undertaking's accounts and the underlying transactions to be reliable. I think, however, that even though it is to some extent justifiable as it is still in the start-up phase, the Undertaking should complete the implementation of its control systems and operate more carefully and transparently in the coming years.
in writing. - (PT) The Joint Undertaking is aimed at the process of developing pharmaceuticals that are more effective and efficient, so that the pharmaceutical sector can produce innovative medicines that are safer and more effective. Therefore, the Joint Undertaking's objectives are to contribute to the delivery of the Seventh Framework Programme, and to supporting pharmaceutical research and development in Member States, and in countries associated with the Seventh Framework Programme. It encourages participation by small and medium-sized enterprises in its activities, and cooperation between the private sector and universities. It is still at the embryonic stage, so we cannot foresee clearly how its budgeting will be implemented in future. However, it should continue to finish off its internal control and information systems, in particular.
in writing. - (LT) I endorsed this document, because the Committee responsible decided to approve the closure of the accounts of the Joint Undertaking for the implementation of the Joint Technology Initiative on Innovative Medicines for the financial year 2009. The Court of Auditors stated that it has obtained reasonable assurances that the annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular. The Innovative Medicines Initiative Joint Undertaking was set up in February 2007 to significantly improve the efficiency and effectiveness of the drug development process with the long-term aim of helping the pharmaceutical sector to produce more effective and safer innovative medicines. The Joint Undertaking is in a start-up phase and had not yet fully established its internal control and financial reporting systems by the end of 2009. At the same time, the Joint Undertaking final 2009 budget included commitment appropriations of EUR 82 000 000 and payment appropriations of EUR 82 000 000, and the utilisation rates for commitment and payment appropriations were 97% and 1% respectively.
In view of the Court of Auditors' statement that it has obtained reasonable assurances that the annual accounts for the financial year 2009 are reliable, and that the underlying transactions are legal and regular, I voted in favour of granting discharge in respect of the implementation of the budget of the Joint Undertaking for the Implementation of the Joint Technology Initiative on Innovative Medicines for the financial year 2009. As we know, every debate on discharge has its own particular context, and the context of today's debate is the economic and financial crisis, which has caused financial and budgetary problems for a number of Member States. Therefore, also in view of more effective controls, I join in the request made to the Joint Undertaking to include in its Financial Rules a specific reference to the powers of the Internal Audit Service of the Commission as its internal auditor.
in writing. - I voted for discharge in respect of the implementation of the budget of the Joint Undertaking for the implementation of the Joint Technology Initiative on Innovative Medicines for the financial year 2009. I urge the Joint Undertaking to complete the implementation of its internal controls and financial information system as a matter of urgency.
in writing. - This grants the Executive Director of the Joint Undertaking for the implementation of the Joint Technology Initiative on Innovative Medicines discharge in respect of the implementation of the Joint Undertaking's budget for the financial year 2009.
in writing. - (IT) Through today's resolution Parliament grants Executive Director of the Joint Undertaking for the Implementation of the Joint Technology Initiative on Innovative Medicines discharge in respect of the implementation of its budget for the financial year 2009. Parliament calls on the Joint Technology Initiative to include in its Financial Rules a specific reference to the powers of the Internal Audit Service of the Commission as its internal auditor, on the basis of the provision set out in the framework Financial Regulation for Community bodies.
in writing. - (LT) I voted in favour of this report and discharge in respect of the implementation of the budget of the SESAR Joint Undertaking. According to information provided by the Court of Auditors, SESAR's annual accounts for the financial year 2009 are reliable and the underlying transactions are legal and regular. The Joint Undertaking is in a start-up phase and had not yet fully established its internal control and financial reporting systems by the end of 2009. The introduction of these systems needs to be completed. I agree with the rapporteur that the Joint Undertaking must begin to put in place an integrated management system, allowing costs to be allocated to specific work packages and funding sources of operational costs to be identified. Furthermore, it is important to set out the conditions under which unspent funds would be transferred to the following year.
in writing. - (BG) The Joint Undertaking to develop the new generation European air traffic management system (SESAR) is an important initiative. However, at a time of financial crisis and difficulties in many Member States, I do not think that it is appropriate for us to be spending millions of euros in this manner.
I voted in favour of granting 2009 discharge to the SESAR Joint Undertaking because that recently formed undertaking has convinced the Court of Auditors of its reliability. The effort that the institution is making to complete the implementation of its internal control systems is already well known, but I think further endeavours ought to be made in this area in order to guarantee the transparency and reliability of the accounts.
in writing. - (PT) This Joint Undertaking aims to modernise the European air traffic management system, and it should bring together the Union's efforts towards research and development under the scope of the Single European Sky Air Traffic Management (ATM) Research (SESAR).
The safety of Europeans, who increasingly use the services of airlines, as well as of airline employees, necessitates a particular level of performance in seeking the best solutions for managing this type of traffic, as well as monitoring and comparing the methodologies already applied in the various Member States, with a view to everyone adopting the best practices and safe, economical and innovative solutions.
As with other companies in their early life, SESAR has not yet completely put its internal controls or its financial information systems in full working order. It will need to do so as soon as possible.
I endorsed this document, because the Committee responsible decided to approve the closure of the accounts of the SESAR Joint Undertaking for the financial year 2009. The Court of Auditors stated that it has obtained reasonable assurances that the annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular. The Joint Undertaking final 2009 budget included commitment appropriations of EUR 325 000 000 and payment appropriations of EUR 157 000 000, and the utilisation rates for commitment and payment appropriations were 97.1% and 43.2% respectively. The Court of Auditors found that important steps were taken in 2009 to establish control systems, but expresses concern that an integrated tool to manage financial, budget and operational information was not in place at year-end. However, in response the Joint Undertaking stated that financial systems were ready and in place by May 2010. Cases where internal controls do not operate correctly must be eliminated.
Notwithstanding a few gaps and irregularities revealed by the Court of Auditors during its analysis and assessment of the budget of the SESAR Joint Undertaking, I voted in favour of granting discharge for the financial year 2009. However, I think that, in order to avoid the same mistakes being made in future procedures, SESAR should complete and implement internal control systems and a financial information system which would allow for the most reliable and accurate assessment possible of the budgetary transactions for each financial year.
in writing. - I voted for discharge in respect of the implementation of the budget of the SESAR Joint Undertaking for the financial year 2009. Nevertheless, I am concerned that an integrated management system - allowing costs to be allocated to specific work packages and funding sources for operational costs to be identified - was not in place by December 2009.
in writing. - This grants the Executive Director of the SESAR Joint Undertaking discharge in respect of the implementation of the Joint Undertaking's budget for the financial year 2009.
Through today's resolution Parliament grants the Executive Director of the SESAR Joint Undertaking discharge in respect of the implementation of its budget for the financial year 2009. Parliament welcomes the fact that the Court of Auditors found the Joint Undertaking's annual accounts for 2009 to be reliable and the underlying transactions to be, in all material respects, legal and regular.
Responsibility for public statements made by MEPs lies, first and foremost, with the people who make them. Intervention from Parliament in terms of analysing the context, the occasion or whether the person who made the public statement was entitled to do so or not only happens in exceptional cases. However, this action is obligatory when the person who made the statement is held accountable for the content of the idea expressed. Such an exceptional case, which it was the European Parliament's duty to investigate, is that involving MEP Luigi de Magistris, summoned before the courts in his own country in connection with an interview given to an Italian newspaper as a member of a political party represented in European structures. Looking beyond making the statement or its implications in domestic policy terms, the right of an MEP to express himself or herself must be recognised as a freedom and therefore defended.
Just like Luigi de Magistris, any other MEP enjoys immunity from any inquiry or detention resulting from opinions expressed or votes cast. In this respect, any attempt to prevent MEPs from expressing their opinions on matters of public interest cannot be approved in a democratic society.
in writing. - (PT) This report is on the request for defence of the immunity and privileges of our fellow Member, Mr De Magistris, requested under the terms of Articles 8 and 9 of the Protocol on the Privileges and Immunities of the European Union, and Article 68 of the Constitution of the Italian Republic, as amended by Constitutional Law No 3 of 29 October 1993, because he was summoned before the Court of Benevento by a Member of this House, Mr Mastella, following an interview with an Italian newspaper. Taking into account established practice in this Parliament, considering that the legal proceedings are of a civil or administrative law nature, and mindful of the Opinion of the Committee on Legal Affairs, I am voting in favour of waiving the parliamentary immunity of our fellow Member, Mr De Magistris.
in writing. - (LT) I endorsed this report, because the Committee on Legal Affairs believes that in giving the interview in question, Mr Luigi de Magistris was acting in performance of his duties as a Member of the European Parliament and carrying out political activities by expressing his opinion on a matter of public interest to his constituents. Attempts to prevent Members of Parliament from expressing their opinions on matters of legitimate public interest and concern, and from criticising their political opponents, by bringing legal proceedings are unacceptable in a democratic society and represent a breach of Article 8 of the Protocol, which is intended to protect Members' freedom of expression when performing their duties in the interests of Parliament as an institution of the European Union. On the basis of the above considerations and pursuant to Article 6(3) of the Rules of Procedure, after considering the reasons for and against defending the Member's immunity, the Committee on Legal Affairs recommends that the European Parliament should defend the parliamentary immunity of Mr Luigi De Magistris.
in writing. - I voted for this report because the committee responsible considers that, in giving the interview in question, Luigi de Magistris was acting in the performance of his duties as Member of the European Parliament and carrying out political activities by expressing his opinion on a matter of public interest to his constituents. To seek to prevent Members of Parliament from expressing their opinions on matters of legitimate public interest and concern and from criticising their political opponents by bringing legal proceedings is unacceptable in a democratic society and in breach of Article 8 of the Protocol, which is intended to protect Members' freedom of expression in the performance of their duties in the interests of Parliament as an institution of the European Union.
in writing. - Mr de Magistris was summoned to court on charges of slander. In connection with this, he asked the European Parliament for protection of his parliamentary immunity and privileges. In line with the report, the Committee on Legal Affairs recommends that the European Parliament should protect the immunity of Mr de Magistris. I voted 'in favour'.
Parliament has received a request to waive the parliamentary immunity of our fellow Member, Mr De Magistris, who has been summoned by the Court of Benevento, on behalf of Mr Mastella, Member of the European Parliament, in relation to an interview which Mr De Magistris gave to an Italian newspaper, on 31 October 2009.
The Committee on Legal Affairs has made a statement on the issue, having adopted a report in which it was decided not to lift parliamentary immunity. In fact, it was thought Mr De Magistris was carrying out his duties as a Member of the European Parliament when he made his comments. According to the report, he was acting in performance of his duties as Member of the European Parliament and carrying out political activities by expressing his opinion on a matter of public interest to his constituents.
I voted in favour because I advocate freedom of expression for Members when performing their duties, and in order to defend the interests of the European Parliament as an institution. However, I should add that I believe those with political responsibilities in general, including Members, should always tell the truth and use language respectful of their interlocutors, which does not always happen.
in writing. - This is to defend the immunity of Mr de Magistris, as in giving the interview in question Mr de Magistris was acting in performance of his duties as an MEP and carrying out political activities by expressing his opinion on a matter of public interest to his constituents.
in writing. - (BG) I defend the privileges and immunity of Bruno Gollnisch and I think that the persecution he is being subjected to is of a purely political nature. His immunity must be defended so that he can continue to carry out his duties as a fully-fledged Member of the European Parliament. In such cases, a vote is taken on defending an MEP's immunity during a part-session (naturally when he or she belongs to a large political group), which leads me to think that double standards are occasionally applied in the European Parliament, thereby sweeping away confidence in the entire institution.
You know how committed I am to democratic values ... Bruno Gollnisch, MEP and intellectual guru of the Front National, has requested the defence of his parliamentary immunity in connection with measures applied by the French authorities as part of a criminal investigation involving Mr Gollnisch in his role as President of the Front National in the Rhône-Alpes Regional Council and in which the International League against Racism and Anti-Semitism brought a claim for compensation in January 2009 for incitement to racial hatred.
Article 8 of the chapter on law and procedure on the immunity of Members of the European Parliament stipulates that the latter shall not be subject to any form of inquiry, detention or legal proceedings in respect of opinions expressed or votes cast by them in the performance of their duties. Article 26(2) of the Constitution of the French Republic stipulates the same thing.
At a time when the Front National is riding high in the French polls and when one may question that party's move into the mainstream (in both media and political terms), I am satisfied that the European Parliament will not defend Mr Gollnisch's parliamentary immunity and have called for it to be lifted so that the courts can do their job.
This report is on the request for the defence of the privileges and immunity of our fellow Member, Mr Gollnisch. The request was made when the French police attempted to arrest him, in order to appear before the French judicial authorities in a case concerning the expression of political opinions. The case concerns an accusation of incitement to racial hatred made by the International League against Racism and Anti-Semitism (LICRA) following the publication of a press release on the site of the Front National Group in the Rhône-Alpes Regional Council, of which Mr Gollnisch was president. Taking into account established practice in this Parliament and the Opinion of the Committee on Legal Affairs, I agree with the rapporteur's position and am voting in favour of waiving the parliamentary immunity of our fellow Member, Mr Gollnisch.
in writing. - (LT) I endorsed this report, because Article 8 of the Protocol on the Privileges and Immunities of the European Union was not invoked by Bruno Gollnisch in his request for defence of immunity and it is not applicable in this case. In order to decide whether or not to defend parliamentary immunity, Parliament applies its own consistent principles. The Committee responsible has found no evidence of a sufficiently serious and precise suspicion that the case has been brought with the intention of causing political damage to the Member.
Secondly, the case does not come within the scope of Bruno Gollnisch's political activities as member of the European Parliament. It concerns instead activities of a purely regional and local nature of Bruno Gollnisch as regional councillor for Rhône-Alpes, a mandate which is distinct from that of a Member of the European Parliament. Thirdly, Bruno Gollnisch has given an explanation of the publication of the incriminated press release by his political group in the Rhône-Alpes Regional Council, stating that it had been written by the Front National team in that region, including its head of communications. The application of parliamentary immunity to such a situation is considered to constitute an undue extension of those rules, which are intended to avoid any interference with the functioning and independence of Parliament. Finally, it is not for Parliament but for the competent judicial authorities to decide, whilst respecting all democratic guarantees, to what extent French law on incitement to racial hatred has been broken and what the judicial consequences might be. Having considered all the arguments, the Committee on Legal Affairs recommends that the European Parliament should waive the parliamentary immunity of Bruno Gollnisch.
in writing. - After considering the reasons for and against defending the Member's parliamentary immunity, I agree with the recommendation of the Committee on Legal Affairs that Parliament should not defend the immunity of Bruno Gollnisch.
Stigmatisation and incitement to hatred on the grounds of religious affiliations are considered offences in France and this situation is equivalent to flagrante delicto. Mr Gollnisch publicly took a stand in support of an outrageous press release. This press release equates Muslims with thugs. It talks about 'invasion and destruction of our cultural values by Islam'. Mr Gollnisch will be able to present his defence. Waiving his immunity allows this to happen. I am therefore voting against his request to protect his parliamentary immunity.
Mr Gollnisch has requested that the European Parliament defend his parliamentary immunity in connection with measures which he claims restrict his freedom applied by the French authorities as part of the judicial investigation of an action and claim for compensation (plainte avec constitution de partie civile) brought by the International League Against Racism and Anti-Semitism on 26 January 2009 against an unnamed person for incitement to racial hatred. It was concluded that the case does not fall within the scope of Mr Gollnisch's political activities as Member of the European Parliament, concerning instead activities of a purely regional and local nature as a Rhône-Alpes regional councillor, a mandate to which Mr Gollnisch was elected by direct universal suffrage and which is distinct from that of Member of the European Parliament. There is no evidence in the investigation carried out of fumus persecutionis: in other words, the intention of causing political damage to the Member. I voted for this report, which decides not to defend Mr Gollnisch's privileges and immunity, leaving it to the competent judicial authorities to decide, whilst respecting all democratic guarantees, to what extent French law on incitement to racial hatred has been broken and what the judicial consequences might be.
in writing. - The case concerned does not fall within the scope of Mr Gollnisch's political activities as an MEP but it relates to his purely regional and local capacity as Rhône-Alpes regional councillor. Thus we have decided not to defend the immunity.
in writing. - (BG) I defend the privileges and immunity of Bruno Gollnisch and I think that the persecution he is being subjected to is of a purely political nature. His immunity must be defended so that he can continue to carry out his duties as a fully-fledged Member of the European Parliament. This is why I voted against the withdrawal of his immunity.
in writing. - I voted against the removal of the Parliamentary immunity of Bruno Gollnisch because: 1. I believe in free speech and the words complained of were not incitements to violence and were not abusive or insulting. The comments were about the intolerance of Islamic regimes towards people deemed to be heretics. 2. No debate was allowed before these most important votes (dealing with the fundamental rights of an MEP) were taken. 3. The proposal to lift Bruno Gollnisch's immunity (and the eventual decision to lift it) were inconsistent with the proposal to allow the German MEP Elmar Brok to retain his immunity from prosecution for an (alleged) greed offence of tax evasion. It is clear that the prosecution is a vexatious one, by a private organisation, designed to deprive Mr. Gollnisch of his elected position and his good name.
in writing. - (NL) The mere fact that a fellow member of ours who risks losing his parliamentary immunity has not been given the chance to defend himself in plenary is reason enough to vote against this report which argues for the abolition of such immunity. It is, moreover, outrageous and not in keeping with the nature that members of parliament should lose their immunity and be taken to court for expressing their opinions. If the European Parliament wants to be taken seriously by the voters in the future, then it must, unambiguously and without any compromise, stand up for the right of its own members and of all of Europe's citizens to freedom of expression.
This report is on the request to waive the privileges and immunity of our fellow Member, Mr Gollnisch, submitted to the European Parliament by the Prosecutor at the Court of Appeal of Lyon concerning the investigation carried out as a result of an action and claim for compensation brought, on 26 January 2009, by the International League against Racism and Anti-Semitism (LICRA) regarding the publication of a press release on the site of the Front National Group in the Rhône-Alpes Regional Council, of which Mr Gollnisch was president. Taking into account established practice in this Parliament, given that the application for parliamentary immunity is misused in this case, and in the light of the Opinion of the Committee on Legal Affairs, I agree with the rapporteur's position and am voting in favour of waiving the parliamentary immunity of our fellow Member, Mr Gollnisch.
in writing. - I voted to oppose the removal of the Parliamentary immunity of Bruno Gollnisch because: 1. Free speech is a core value of our society and the cornerstone of our democracy. It should not be curtailed by political opponents. The comments attributed to Mr Gollnisch were not incitements to violence and were not abusive or insulting. The comments were about the intolerance of Islamist regimes towards Unbelievers. 2. No debate was allowed before the votes on this issue, which affect the fundamental rights of an MEP. 3. The proposal to lift Bruno Gollnisch's immunity (and the politically motivated decision to lift it) were inconsistent with the proposal to allow the German MEP Elmar Brok to retain his immunity from prosecution for an (alleged) greed offence of tax evasion.
It is clear that the prosecution is a vexatious one, by a private organisation, designed to deprive Mr Gollnisch of his elected position and his good name. It is equally clear that, in the increasingly intolerant atmosphere of Political Correctness that is permeating the Parliament, some MEPs are more equal than others.
I endorsed this document, because firstly, the Committee responsible has found no evidence of a sufficiently serious and precise suspicion that the case has been brought with the intention of causing political damage to the Member.
Secondly, the case does not come within the scope of Bruno Gollnisch's political activities as a Member of the European Parliament. It concerns instead activities of a purely regional and local nature of Bruno Gollnisch as regional councillor for Rhône-Alpes, a mandate which is distinct from that of a Member of the European Parliament.
Thirdly, Bruno Gollnisch has given an explanation of the publication of the incriminated press release by his political group in the Rhône-Alpes Regional Council. The application of parliamentary immunity to such a situation is considered to constitute an undue extension of those rules, which are intended to avoid any interference with the functioning and independence of Parliament.
Finally, it is not for Parliament but for the competent judicial authorities to decide, whilst respecting all democratic guarantees, to what extent French law on incitement to racial hatred has been broken and what the judicial consequences might be. It is noted that by adopting a decision to waive the Member's immunity, the European Parliament is allowing the competent national authority to hold the person accountable (given that there is no interference with the functioning and independence of the institution) and by no means does this decision confirm the Member's guilt or express an opinion as to whether certain actions or views justify investigation. Having considered all the arguments, the Committee on Legal Affairs recommends that the European Parliament should waive the parliamentary immunity of Bruno Gollnisch.
My long spell as a parliamentarian both in the French National Assembly and in the European Parliament (27 years) enables me to say that the attitude of the latter in lifting Mr Gollnisch's parliamentary immunity was particularly abhorrent. The MEP was not allowed to take the floor to defend himself before his fellow Members, who incidentally did not take the trouble to read up on the facts of the case. Had they done so, they would have learnt that Mr Gollnisch was only indirectly responsible in this affair and that it related to his freedom of political expression. To give lessons on democracy and respect for human rights is one thing; to respect them in one's own institution is quite another.
Using a judicial procedure to try to prevent Members of Parliament from expressing their point of view on matters of legitimate public interest and concern and from criticising their political opponents is unacceptable in a democratic society and constitutes a breach of Article 8 of the Protocol on Privileges and Immunities of the European Union, which aims to protect its members' freedom of expression. I wholly support this concept. However, as far as Mr Rapkay is concerned it only applies to Mr De Magistris, who is being prosecuted for libel, and not to Bruno Gollnisch, who is being prosecuted for expressing political opinions. This is a case of double standards. How is it more in the public interest and more democratic for us to know what Mr De Magistris thinks of a fellow Member than for us to know what the Front National thinks about the riots in Romans or the dangers of mass immigration? It is precisely because the opponents of Bruno Gollnisch did not like the press release in question, even though it is of greater public interest, that he is losing his immunity. Freedom of expression for this Parliament's elected representatives should not be a movable goalpost and should not depend on whether or not a person's face fits. It is unworthy of you to adopt this report.
in writing. - I support the waiver of Bruno Gollnisch's immunity so that he can stand trial for the offence of incitement to racial hatred.
Stigmatisation and incitement to hatred on the grounds of religious affiliations are considered offences in France and this situation is equivalent to flagrante delicto. Mr Gollnisch publicly took a stand in support of an outrageous press release. This press release equates Muslims with thugs. It talks about 'invasion and destruction of our cultural values by Islam'. Mr Gollnisch will be able to present his defence. Waiving his immunity allows this to happen. I am therefore voting against his request to protect his parliamentary immunity.
I voted against the waiver of Bruno Gollnisch's immunity because the explanatory statement given by the Committee on Legal Affairs, which recommended the waiver to plenary, was entirely arbitrary. If Mr Gollnisch is charged over a press release written by the political office of the Front National, then of course this activity should be seen as falling within the scope of his EU mandate. The argument that this took place as part of his activities as a regional councillor is not decisive because the EU mandate cannot be seen as a part-time occupation or similar. Had Mr Gollnisch made the same statement in a part-session of the European Parliament or in one of his committees, would the same argument be being made? The content of the press release serving as a basis for extradition is moreover 100% covered by freedom of expression. If politically unpopular statements are now to form a basis for extraditions then it shows once again what the European Parliament thinks of real democracy.
This report is on the waiver of the parliamentary immunity of our fellow Member, Mr Gollnisch, at the request of a French public prosecutor, so that a complaint alleging incitement to racial hatred can be investigated and so that, if appropriate, Mr Gollnisch can be tried before the French Court of First Instance, Appeal Court and Court of Cassation. The waiver of Mr Gollnisch's immunity relates to an alleged offence of incitement to racial hatred as a result of a press release issued on 3 October 2008 by the Rhône-Alpes Region Front National Group, of which Mr Gollnisch was president, so these activities were of a purely regional and local nature as a Rhône-Alpes regional councillor, a mandate to which Mr Gollnisch was elected by direct universal suffrage and which is distinct from that of Member of the European Parliament. There is no evidence in the investigation carried out of fumus persecutionis: in other words, the intention of causing political damage to the Member. I voted for this report, which decides not to defend Mr Gollnisch's privileges and immunity, leaving it to the competent judicial authorities to decide, whilst respecting all democratic guarantees, to what extent French law on incitement to racial hatred has been broken and what the judicial consequences might be.
in writing. - The case is identical to the previous one (see, but here the request for the waiver of immunity was forwarded by the French authorities.
The Prespa Lakes basin (Prespa Park) is shared between Greece, the former Yugoslav Republic of Macedonia (FYROM) and Albania. The first is a Member State of the European Union, the second is a candidate for EU accession and the third is a potential candidate for EU accession. Albania and the FYROM have concluded a Stabilisation and Association Agreement with the EU, and the development of a sustainable economy and green infrastructure, which will naturally lead to job creation at local level, will create a significant potential for employment, thereby contributing to the realisation of the Europe 2020 Strategy. Furthermore, better use of resources, sustainable economic development and nature conservation can and must go hand-in-hand, and should likewise reinforce cooperation with neighbouring countries for their integration into Europe. For all of the aforementioned reasons, I am voting for this draft agreement.
I am in favour of consenting to the European Union's participation in the Agreement on the Protection and Sustainable Development of the Prespa Park Area entered into by Greece, the former Yugoslav Republic of Macedonia and Albania. I take this view because the park is a natural area of international importance, owing to its geomorphology, ecology, biodiversity and cultural significance. I also support the objectives and the principles outlined in the agreement, which are based on the sustainable use of natural resources, a focus on the conservation of ecosystems and biodiversity, and the prevention, control and reduction of water pollution in the Prespa Lakes.
in writing. - (PT) I welcome the efforts made by Member States to work alongside non-EU countries to make resource use more sustainable. As such, I am voting to conclude the Agreement on the Protection and Sustainable Development of the Prespa Park Area, since I believe it is important for the development of the three countries that share it: Greece, the former Yugoslav Republic of Macedonia and Albania. I also believe this park is important for the environment, for natural conservation and for a whole series of positive knock-on effects that could arise from this type of collaboration, not least the strengthening of good relations in the Balkans region.
I welcome the conclusion of the Stabilisation and Association Agreement between the European Union, Albania and the former Yugoslav Republic of Macedonia (FYROM), which aims to establish cooperation between all those sharing the Prespa Lakes basin, so as to ensure integrated protection of the ecosystem and the park's sustainable development. This agreement demonstrates the successful application of the Union's Water Framework Directive, to protect the environment, to raise the standard of living of the region's inhabitants and to lead to cooperation between the three countries: Greece, Albania and the FYROM. This will strengthen the spirit of good neighbourliness between the parties, in this particularly sensitive region of the Balkans.
in writing. - (PT) This recommendation is on the draft Council decision concerning the conclusion, on behalf of the European Union, of the Agreement on the Protection and Sustainable Development of the Prespa Park Area, which has been classified as such since 1977 and designated a protected cross-border area under the declaration of 2 February 2000, issued by the Prespa countries: Greece, Albania and the Republic of Macedonia. The European Union is aware of the urgent need to protect and safeguard natural resources, so, starting in the 1970s, it has adopted a legislative package, the ultimate expression of which is the 2000 Water Framework Directive. The objective of the agreement concerned is to establish cooperation between the EU and the above countries in order to promote the region's sustainable development and to protect its ecosystem, in particular through plans for the integrated management of the Prespa hydrographic basin. At a time when disasters resulting from climate change are increasing, I congratulate the Council on this project and would like to see it concluded as soon as possible.
in writing. - (PT) The Prespa Lakes basin (Prespa Park) is shared between Greece, the former Yugoslav Republic of Macedonia and Albania. It is extremely important to establish a living habitat for the conservation of many rare and/or endemic species of flora and fauna, also as a nesting place for birds threatened at global level, and as a place with a wealth of important cultural and heritage assets.
The objective of the agreement is to establish cooperation in order to guarantee the integrated protection of the ecosystem and the sustainable development of the Prespa Park area, including the development of plans for the integrated management of the hydrographic basin. To this end, the countries involved in the agreement undertake to adopt the necessary measures, individually or in cooperation, in accordance with the principles of sovereign equality, territorial integrity, mutual benefit and good faith, with a view to the management of the waters of the Prespa, the prevention, control and reduction of pollution, the protection and conservation of the biodiversity, protection of the soil, the prudent use of natural resources and sustainable development.
Therefore, we vote in favour of this report.
in writing. - (PT) Prespa Park, or the Prespa hydrographic basin, shared between Greece, the former Yugoslav Republic of Macedonia and Albania, is extremely important for establishing a living habitat for the conservation of numerous rare and/or endemic flora and fauna species, also as a nesting place for birds threatened at global level, and as a place with a wealth of important cultural and heritage assets.
The objective of the agreement is to establish cooperation in order to guarantee the integrated protection of the ecosystem and the sustainable development of the Prespa Park area, including the development of plans for the integrated management of the hydrographic basin.
To this end, the countries involved in the agreement undertake to adopt the necessary measures, individually or in cooperation, in accordance with the principles of sovereign equality, territorial integrity, mutual benefit and good faith, with a view to the management of the waters of the Prespa, the prevention, control and reduction of pollution, the protection and conservation of the biodiversity, protection of the soil, the prudent use of natural resources and sustainable development.
Therefore, we vote in favour of this report.
in writing. - On February 2010, in the presence and with the participation of the European Union, Greece, the Former Yugoslav Republic of Macedonia and Albania signed the Agreement on the protection and sustainable development of the Prespa Park Area. The aim of this Agreement is to ensure the protection of Prespa Park Area and also a comprehensive ecosystem protection. Not only do lakes and their surroundings have ecological importance, but also this area is naturally unique due to its geomorphological, ecological, biodiversity and cultural significance. It is a vital habitat for the conservation of numerous rare fauna and flora species, as a nesting place of globally threatened birds, and as a depositary of significant archaeological and traditional heritage. It was therefore desirable to obtain the consent of Parliament to make sure that Agreement could be adopted.
The Prespa area river basin on the borders between Greece, the former Yugoslav Republic of Macedonia and Albania is an important natural area. The agreement to be signed by the European Union will contribute towards reaching some of the important objectives for protecting this area, defending the ecosystem and introducing the sustainable use of renewable energy. That it why I will vote in favour of the recommendation.
in writing. - (LT) I endorsed this report, because the purpose of this agreement is to establish cooperation so as to ensure the integrated protection of the ecosystem and the sustainable development of the Prespa Park Area, including the drawing up of integrated river basin management plans, in accordance with international and EU standards. The Prespa Lakes Basin (Prespa Park Area) is shared between Greece, the Former Yugoslav Republic of Macedonia and Albania. The first is a Member State of the European Union, the second a candidate country for EU membership and the third a potential candidate country for EU membership. Albania and the FYROM have also concluded a Stabilisation and Association agreement with the EU. The Prespa Park Area is a natural area of international importance owing to its biodiversity and geomorphologic, ecological, and cultural significance. It is vitally important as a habitat for the conservation of numerous rare and/or endemic flora and fauna species, as a nesting place of globally threatened birds, and as a depositary of significant archaeological and traditional heritage.
For these reasons, on 2 February 2010 these three countries signed the Agreement on the Protection and Sustainable Development of the Prespa Park Area, with the participation of the EU, which also requires the consent of the European Parliament. In order to attain this objective, the parties have committed themselves to taking the necessary measures and applying the best available techniques, individually and in cooperation, on the basis of sovereign equality, territorial integrity, mutual benefit and good faith.
in writing. - I welcome this agreement on the protection and sustainable development of Prespa Park. The Prespa Park area is a natural area of international importance owing to its geomorphological, ecological, biodiversity and cultural significance. It is a vital habitat for the conservation of numerous rare and/or endemic fauna and flora species, as a nesting place of globally threatened birds, and as a depositary of significant archaeological and traditional heritage.
This report is on the Prespa Lakes basin, whose geomorphological, ecological, biodiversity and cultural significance make it an internationally important natural space. It is a habitat vital to the conservation of numerous rare or endemic species of flora and fauna, as a nesting place for birds endangered at global level, and as a repository for valuable heritage in terms of archaeology and tradition. As such, an agreement is being concluded between Greece, Albania and the Former Yugoslav Republic of Macedonia, which share this natural space, so as to establish cooperation on managing the waters of these lakes to prevent, control and reduce their pollution; to protect and conserve the area's biodiversity and protect its soil from erosion; to promote the sensible use of natural resources and sustainable development; to prevent the introduction of alien animal and plant species; and to regulate human activities with a negative impact on the area. I am convinced of the need to increase cooperation between the involved parties, always on the basis of respect for the principle of equality, of territorial integrity and of mutual benefit, so as to protect this area of exceptional value. I am therefore voting for this agreement.
in writing. - (PT) The basis of this report is the draft decision of the Council relating to the signing of the agreement on the Protection and Sustainable Development of the Prespa Park Area; the Prespa hydrographic basin. The European Union has longstanding legislation protecting its waters, namely the 2000 Water Framework Directive, which establishes the objective of protecting all waters - rivers, lakes, ground-waters and coastal waters - and which, in the case of shared hydrographic basins extending beyond administrative and political borders, provides for the coordination of efforts in order to achieve this objective. The Prespa hydrographic basin is shared between Greece, the former Yugoslav Republic of Macedonia (FYROM) and Albania. The FYROM is a candidate for EU accession and Albania is a potential candidate. It has therefore become necessary to establish an international agreement for pursuing the objectives of the Water Framework Directive, namely protecting biodiversity and the ecosystem services of this area. I voted in favour of this report, previously adopted unanimously by the Committee on the Environment, Public Health and Food Safety.
in writing. - (PT) The Prespa hydrographic basin is shared between Greece, Albania and the former Yugoslav Republic of Macedonia. As a source of biodiversity of undisputable ecological interest, and therefore also as a natural climate regulator, its protection is worthy of the efforts of the European Union in line with the Water Framework Directive (2000/60/EC). Pursuant to this directive, in the case of a hydrographic basin that extends beyond the territorial limits of the Union, it is necessary to implement coordination efforts between the countries involved and for this reason, on 2 February 2010 the Agreement on the Protection and Sustainable Development of the Prespa Park Area was concluded; the Commission was also involved, representing the EU. However, its final adoption by the Council requires the consent of the European Parliament. For the above reasons, I voted to adopt this agreement.
in writing. - The Prespa Park area is a natural area of international importance owing to its geomorphological, ecological, biodiversity and cultural significance. It is a vital habitat for the conservation of numerous rare and/or endemic fauna and flora species, as a nesting place of globally threatened birds, and as a depositary of significant archaeological and traditional heritage. For these reasons, the three countries concerned signed the Agreement on the Protection and Sustainable Development of the Prespa Park Area on 2 February 2010, with the participation of the EU. The purpose of the agreement is to establish cooperation so as to ensure the integrated protection of the ecosystem and the sustainable development of the Prespa Park area, including the drawing up of integrated river basin management plans, in accordance with international and EU standards. Under Article 218(6)(a) of the Treaty on the Functioning of the European Union, the Council must secure the consent of the European Parliament in order to adopt the agreement.
The European Union is equipped with long-standing legislation protecting its waters, of which the most important part is the Water Framework Directive. Under this legislation, where river basins extend beyond the territory of the Union, Member States shall endeavour to establish coordination with the non-Member States which share the river basin district. Where coordination takes the form of an international agreement, participation of the European Union as a Party is necessary to the extent that the agreement covers matters falling within the Union's competence.
The Prespa Park Area is a natural area of international importance owing to its geomorphology, ecology, biodiversity and cultural significance. The text adopted today aims to establish cooperation so as to ensure the integrated protection of the ecosystem and the sustainable development of the Prespa Park Area, including the drawing up of integrated river basin management plans, in accordance with international and EU standards. The Agreement will contribute to the successful implementation of the Water Framework Directive, to protecting the environment, improving the living standards of local inhabitants and strengthening good neighbourly relations in a particularly sensitive area of the Balkans.
in writing. - Last year the Commission and the other EU institutions reflected on the fact that we have not met our biodiversity targets. This is a deeply regrettable situation which must be changed, quickly and effectively, in order to protect biodiversity and the invaluable eco-services it provides us with. Cooperation with third countries is to be encouraged as much as possible, as this is also a global problem, so this agreement is to be warmly welcomed.
in writing. - (PT) I am voting for Mrs Fraga Estévez's recommendation welcoming the European Commission's efforts toward the approval of the resolutions based on the Port State Measures Agreement by the Regional Fisheries Management Organisations (RFMOs). In the course of the plenary session of the Indian Ocean Tuna Commission (IOTC) held in March 2010 in Busan. South Korea, a port state measures resolution tabled by the EU was adopted (resolution 2010/11). Similar proposals were also tabled by the EU in other RFMOs, with a view to strengthening the port state measures they currently have in force and bringing them in line with the requirements of the agreement. Unfortunately, they could not be adopted in several cases owing to the opposition of a number of countries, such as some Latin American and small Pacific island countries.
As advocated by the rapporteur, I too urge the European Commission to continue applying pressure to approve these proposals, as the measures provided for in the agreement will only be truly effective at combating illegal, unreported and unregulated (IUU) fishing if and when they are applied in a comprehensive, uniform and transparent manner, in order to avoid loopholes that could be easily exploited by the IUU fishing operators.
I supported the recommendation because the European Union must send out a strong message against illegal, unregulated and unreported fishing. The European Union is a major international player on issues regarding the management of fishing. As such it must lend its support to anything relating to the enforcement of international rules on infringements. Mrs Fraga Estévez has welcomed the efforts made by the European Commission for the adoption of resolutions based on the United Nations Food and Agriculture Organisation's Port State Measures Agreement. In committee, we strongly supported the idea of continuing to push for these proposals. Indeed, illegal fishing includes declared ships that fish for undersized species as well as fishing by unauthorised boats in protected areas or too close to coastlines.
Unfortunately, illegal fishing accounts for some 60% of the products that arrive on our markets, and this causes uncertainties about their quality and makes them difficult to trace. This is why we believe that Europe should set an example to all other countries operating in this sector, which end up gaining an advantage on international markets because they do not have to respect any of the limits imposed on our fishermen.
I voted for Mrs Fraga's recommendation on the draft Council decision on the approval of the Agreement on Port State Measures to Prevent, Deter and Eliminate Illegal, Unreported and Unregulated Fishing. I voted in favour because the content of the initiative will be a crucial contribution to the current global struggle against illegal fishing. Its content will be effective if it is comprehensively, uniformly and transparently applied.
The shortage of fish stocks at global level and not, therefore, only in our own seas, is gradually becoming an urgent problem. We know that marine life is essential not only for a substantial part of the human diet, but also for the health of the entire ecosystem. It is therefore important that all levels of government - from the regions and central governments right up to the European Union - should do everything in their power to bring in regulatory measures and legislative instruments that will help protect fish stocks, which is the only guarantee of the long-term sustainability of fishing activities.
I voted in favour of this parliamentary recommendation to the Council so that the Council may proceed, on behalf of the EU, to adopt the Agreement on Port State Measures to Prevent, Deter and Eliminate Illegal, Unreported and Unregulated Fishing. If implemented correctly by national bodies, this international agreement will be an important tool for ensuring the long-term protection of marine life and the sustainable exploitation of fish stocks.
I voted for this report, because with it the European Parliament consented to the approval of the United Nations Food and Agriculture Organisation Agreement, which would promote responsible exploitation of fishery resources and marine eco-systems. This agreement provides for specific instruments to combat illegal, unreported and unregulated (IUU) fishing in EU territorial waters more effectively. These instruments provide for minimum standards which should underpin the adoption of measures by States in order to monitor, control and inspect foreign-flagged fishing vessels wishing to use their harbours. The instruments in this agreement could be applied not only to fishing vessels, but also vessels used for fishing related activities, such as transport vessels which may be used to carry fisheries products. The fight against IUU fishing constitutes an essential component of the common fisheries policy and the EU should be able to foster international cooperation on this matter by participating actively and constructively in the adoption of an international instrument on port state measures.
Illegal, unreported and unregulated fishing is considered as one of the main threats to the resources of the fishing market where the European Union enjoys an important global position. In this case, devising a common EU-level fisheries policy, aimed at protecting the sustainable exploitation of living aquatic resources is an absolutely natural concern. The agreement being proposed to the Council for adoption has been drafted precisely to meet these international requirements on preventing, deterring and eliminating illegal, unreported and unregulated (IUU) fishing through the implementation of effective measures by the state where the port is located. These are measures which, once the Agreement has been adopted, should go from being a voluntary model to a package of mandatory minimum standards for port states, with the aim of monitoring, controlling and inspecting foreign-flagged fishing vessels using their harbours.
The fact that the set of measures whose implementation comes under the remit of the port states are produced, all the same, by an international instrument is a bonus. The global overview of this practice of IUU fishing can result in better monitoring of fishing activities overall. It is more cost-effective in terms of organisation and implementation.
I voted in favour of the text presented by Mrs Fraga Estévez, to whom I should like to express my appreciation for the work carried out. Indeed, I believe that the European Union should use every instrument at its disposal to prevent and combat illegal trade while at the same time preserving the fishing market, which has always been a robust pillar of the common fisheries policy.
It is therefore high time for stringent rules to be adopted and, above all, respected. Ships that do not observe European and international rules on fishing should be banned and greater information on all ships that request access to ports should be guaranteed. Let us not forget that Europe - which is ranked third among the world's fishing powers - has been working for years to ensure that Member States and third countries respect the rules, in order to guarantee a sustainable fishing market and protect the marine environment from possible damage.
in writing. - (PT) I agree with the draft Council decision on the approval, on behalf of the European Union, of the Agreement on Port State Measures to Prevent, Deter and Eliminate Illegal, Unreported and Unregulated Fishing. I believe that the effectiveness of such measures is essential to guaranteeing the conservation and sustainability of marine ecosystems, and therefore to the exploitation of the seas and corresponding industries. To guarantee this effectiveness, it is necessary for these measures to be applied harmoniously by the Member States by controlling the unloading of boats, transhipments and other operations performed at their ports. Therefore, I wish to emphasise the importance of the point proposed relating to the information-sharing mechanism, which must underpin this agreement.
in writing. - (PT) Illegal fishing is a phenomenon that endangers all the measures that the international community and the European Union in particular have taken to allow robust and dynamic fishing activity to be balanced with the necessary replenishment of fish stocks.
In 2007, the Committee for Fisheries of the Food and Agriculture Organisation of the United Nations (FAO) agreed to draw up a legally binding international instrument on port state measures to deter illegal, unreported and unregulated fishing. Later, in 2009 an agreement was adopted in Rome, and the intention now is to approve it on behalf of the EU.
In view of the importance of this issue, particularly for a maritime nation such as Portugal, I am voting to approve this agreement.
In 2001, the United Nations Organisation for Food and Agriculture (FAO) created an International Plan of Action to Prevent, Deter and Eliminate Illegal, Unreported and Unregulated Fishing (IPOA-IUU). In 2005, the FAO approved a series of measures that port states for fishing or fish-transportation vessels must adopt to combat illegal fishing. The preservation of natural resources, particularly marine resources, is a constant concern of the European Union, which seeks to prevent illegal fishing with all the means at its disposal. It has therefore closely followed all the measures approved by the FAO, playing an active and constructive role, not least in drawing up the agreement adopted at the 36th session of the FAO Conference held in Rome 18-23 November 2009. I agree with the position adopted by the rapporteur with regard to urging the European Commission, not only to conclude the present agreement, but also to continue to apply pressure to international agencies, particularly the FAO, with a view to the approval of the envisaged measures.
This agreement was approved at the 36th session of the United Nations Food and Agriculture Organisation (FAO) Conference held in Rome in November 2009, rounding off a debate process that had been preceded by a set of other agreements and codes of conduct adopted over the last two decades under the umbrella of the FAO.
Illegal, unreported and unregulated (IUU) fishing constitutes a global threat to the sustainable exploitation of live aquatic resources. Therefore, the fight against IUU fishing must be a central concern of any fisheries policy, as well as an essential element of international fisheries management of at the competent forums.
The objective of this agreement is to prevent, deter and eliminate IUU fishing through the use of effective port state measures, thereby guaranteeing the long-term conservation and sustainable use of living marine resources and marine ecosystems. Experience proves the good cost-effective relationship and the crucial role played by port state measures, in conjunction with other instruments, in the fight against IUU fishing. This agreement also supports an expanded definition of IUU fishing, in order to include a wide range of unregulated fishing operations.
Therefore, we voted in favour of this report.
This agreement was approved at the 36th session of the United Nations Food and Agriculture Organisation (FAO) Conference held in Rome in November 2009, rounding off a debate process that had been preceded by a set of other agreements and codes of conduct adopted over the last two decades under the umbrella of the FAO.
Illegal, unreported and unregulated (IUU) fishing constitutes a global threat to the sustainable exploitation of live aquatic resources. Therefore, the fight against IUU fishing must be a central concern of any fisheries policy, as well as an essential element of international fisheries management of at the competent forums.
The objective of this agreement is to prevent, deter and eliminate IUU fishing through the use of effective port state measures, thereby guaranteeing the long-term conservation and sustainable use of living marine resources and marine ecosystems.
Experience proves the good cost-effective relationship and the crucial role played by port state measures, in conjunction with other instruments, in the fight against IUU fishing.
Therefore, we voted in favour of this report.
in writing. - In November 2009, the FAO Conference approved the Agreement on Port State Measures to Prevent, Deter and Eliminate Illegal, Unreported and Unregulated Fishing that may help to minimize this type of fishing and ensure the long-term conservation and sustainable use of living marine resources and marine ecosystems, as well. As the European Union is one of the main representatives of international fisheries and one of the main global markets for fishery products, it is suitable and appropriate to promote the adoption of such proposals by the European institutions, too.
The aim of the FAO Conference, to which this decision relates, is to prevent, deter and eliminate illegal, unregulated and unreported (IUU) fishing through effective port state measures. Basically, 'port state measures' means those measures that coastal states may apply to vessels that are not allowed to fly their flags in port or are seeking permission to enter a port.
in writing. - (LT) I voted in favour of this document, because the objective of the agreement is to prevent, deter and eliminate illegal, unreported and unregulated (IUU) fishing through the implementation of effective port state measures, thereby ensuring the long-term conservation and sustainable use of living marine resources and marine ecosystems.
The agreement will be applied by parties, in their capacities as port states, for vessels not entitled to fly their flags, while seeking entry to ports or while they are in port. It covers not only fishing vessels, but also vessels used for fishing related activities, such as transport vessels which may be used to carry fisheries products. It also endorses a broad definition of IUU fishing, so as to include a wide range of unregulated fishing operations. The annexes, as an integral part of the agreement, specify the information to be provided in advance by vessels seeking entry to the parties' ports as well as guidelines for inspection procedures, the handling of inspection results, information systems and training requirements. Parties should cooperate to establish an information-sharing mechanism, preferably coordinated by the Food and Agriculture Organisation (FAO), in conjunction with other relevant multilateral and intergovernmental initiatives, and to facilitate the exchange of information with existing databases relevant to the agreement.
According to scientific forecasts, by the mid-21st century it will become normal for Earth's seas and oceans to be empty, as a result of our unwise management of the natural resources of fish and seafood. In spite of the restrictions and bans which have been introduced, much illegal fishing goes on, or even fishing that can be considered pillaging. It is therefore necessary to step up monitoring, in order to prevent the destruction of aquatic ecosystems, and a subsequent ecological disaster. A rational fisheries policy is particularly important in view of the food crisis, which is a threat we are facing at the same time as the human population is growing. As the largest market for such products, the European Union should therefore support measures aimed at preventing violations of fisheries legislation.
in writing. - I welcome this agreement, the objective of which is to prevent, deter and eliminate IUU fishing through the implementation of effective port State measures, thereby ensuring the long-term conservation and sustainable use of living marine resources and marine ecosystems.
I voted for this report on the Agreement on Port State Measures to Prevent, Deter and Eliminate Illegal, Unreported and Unregulated Fishing, because I believe that this type of fishing implies a serious global threat to living aquatic resources. The market is insatiable and exhausts natural resources. We must curb industrial, pillaging fishing techniques. The exhaustion of fisheries resources is an environmental problem, but also a social one. I therefore welcome this positive report on the agreement adopted by the 36th session of the United Nations Food and Agriculture Organisation (FAO) Conference, which brings to a close a long period of debate that had already led to the adoption of a number of codes of conduct. I believe that combating illegal, unreported and unregulated fishing must be a key element of any fisheries policy worthy of the name. I am therefore voting for this report on an agreement whose established goals are to prevent, deter and eliminate illegal fishing by applying effective measures in the port state and, in this way, to enable long-term conservation, and the rational and sustainable exploitation of marine ecosystems.
in writing. - I know that the objective of the Agreement is to prevent, deter and eliminate IUU fishing through the implementation of effective port state measures, thereby ensuring the long-term conservation and sustainable use of living marine resources and marine ecosystems. As of 31 January 2011, 23 FAO Members had signed the Agreement and two instruments of accession had been deposited. As the European Union is a major player in international fisheries and one of the main global markets for fishery products, the rapporteur proposes that Parliament gives its consent to the conclusion of the Agreement and firmly supports and encourages the European Commission to continue to push for the adoption of these proposals. I voted 'in favour'.
The objective of the agreement concerned is to prevent, deter and eliminate illegal, undeclared and unregulated (IUU) fishing through the use of effective port state measures, thereby ensuring the long-term conservation and sustainable use of living marine resources and marine ecosystems, including not only fishing vessels, but also ships that may be used to transport fish products. It also supports an expanded definition of IUU fishing to include a wide range of unregulated fishing operations.
This agreement is part of the International Plan of Action to Prevent, Deter and Eliminate Illegal, Unreported and Unregulated Fishing (IPOA-IUU), created by the United Nations (UN) Food and Agriculture Organisation (FAO) as part of the UN code of conduct on responsible fishing.
Since IUU fishing is one of the major scourges of the current fishing industry, this agreement is particularly important, especially at a time when the EU is working on the new common fisheries policy (CFP).
I therefore voted for this report.
in writing. - The approval of the Agreement on Port State Measures to Prevent, Deter and Eliminate Illegal, Unreported and Unregulated Fishing (the Agreement) is to be welcomed. The Agreement is a vital tool in ensuring that the EU is well equipped to combat illegal, unreported and unregulated (IUU) fishing in our waters. Ireland, and in particular Ireland South, has a thriving fishing industry and this Agreement will help to fight against IUU fishing as one of the most serious global threats to the sustainable exploitation of living aquatic resources. It is incredibly important that the EU has participated in this process from the start and has played an active and constructive role in the drafting of the Agreement, as the fight against IUU fishing constitutes an essential component of the common fisheries policy.
Illegal, unreported and unregulated fishing constitutes a serious obstacle to sustainable development in so far as it may affect 'living aquatic resources'. The Agreement on Port State Measures to Prevent, Deter and Eliminate Illegal, Unreported and Unregulated Fishing has been concluded, under the aegis of the United Nations Food and Agriculture Organisation (FAO), and it requires European Parliament approval to be permanently binding for the Union, so I voted in favour of concluding this agreement, as it is a central point of the common fisheries policy.
By adopting the report by Mrs Fraga Estévez at lunchtime today, Parliament has given its approval for the European Union to enter into a binding international agreement to combat illegal fishing, thereby demonstrating its commitment to responsible fishing also. It is worth reminding ourselves that illegal fishing is still one of the greatest threats to sustainable exploitation of marine biological resources and is as great a threat as intensive fishing. To combat this type of fishing, which depletes marine biological resources and ecosystems, is a vital goal for the European Union. Commissioner Damanaki's recent announcement of a new fishing control system, which will mean fish can be traced from their place of capture to the dinner table, is encouraging. The introduction of a new points system (building up to suspension of a licence) on 1 January 2012 is particularly important. This system aims to ensure that serious infringements are dealt with in the same way, with deterrent fines of a minimum of five times the market value of the illegally caught fish. This system of traceability, combined with control and sanction powers for inspectors deployed throughout European territory, is a vital tool for curbing illegal fishing.
in writing. - Illegal, unreported and unregulated (IUU) fishing remains one of the most serious global threats to the sustainable exploitation of living aquatic resources. The fight against IUU fishing is an essential component of the common fisheries policy, and the EU should be able to foster international cooperation on this matter by participating actively and constructively in the adoption of an international instrument on port state measures.
The EU is a member of the United Nations Food and Agriculture Organization and of 13 regional fisheries management organisations (RFMOs). Port state mechanisms adopted within RFMOs have been implemented through EU law, which also provides for comprehensive rules on access to port services, landings and transhipments of fisheries products by third-country vessels in EU ports, and cooperation and assistance mechanisms between the EU and third countries.
Illegal fishing represents one of the most serious global threats to the sustainable exploitation of living aquatic resources. The fight against this form of exploitation constitutes an essential component of the common fisheries policy and the EU should be able to foster international cooperation on this matter by participating actively and constructively in the adoption of an international instrument on port state measures.
In 2001, the Food and Agriculture Organisation developed an International Plan of Action to Prevent, Deter and Eliminate Illegal, Unreported and Unregulated Fishing. The plan adopted a holistic approach, elaborating actions to be taken by flag, coastal and port states. The document adopted today aims to prevent, deter and eliminate illegal fishing through the implementation of effective port state measures, thereby ensuring the long-term conservation and sustainable use of living marine resources and marine ecosystems.
in writing. - Port State Measures are an important tool in the fight against illegal, unreported and unregulated (IUU) fishing. IUU fishing is an international criminal activity which is damaging our marine ecosystems, threatening our food security, and ruining the livelihoods of those in the legitimate fishing industry. But our action against IUU fishing must not only comprise Port State Measures; we must also campaign to end the use of 'flags of convenience', which often allow vessels to operate illegally and with impunity. A global registry of fishing vessels could also be an important step, as could traceability of fishery products.
in writing. - (PT) Preventing, deterring and eliminating illegal, unreported and unregulated (IUU) fishing is a fundamental priority for the success of the common fisheries policy (CFP). The objective of the agreement is to prevent, deter and eliminate IUU fishing through the use of effective port state measures, thereby ensuring the long-term conservation and sustainable use of living marine resources and marine ecosystems. IUU fishing continues to be one of the most serious global threats to the sustainable exploitation of living aquatic resources, and the EU has had an active and constructive role in the preparation of the present draft agreement.
Through the facility provided by the international instrument relating to port state measures, the parties will deny entry to their ports if they have sufficient proof that the ship intending to enter has been involved in IUU fishing or related activities. In view of these considerations, I regard the agreement mentioned as an important contribution to the current international fight against IUU fishing and I am voting in favour of its approval.
in writing. - (LT) Although Lithuania is small, the fishing sector plays an important economic and social role for small communities in my country. Illegal, unreported and unregulated fishing poses a major threat to the sustainability of fishing in Lithuania. Fish stocks are wasted, the marine environment is destroyed and honest fishermen find themselves in an uncomfortable position. In the Baltic Sea alone, 3800 jobs are under threat because of illegal, unreported and unregulated fishing. According to the Pew Environment Group, unreported fishing costs Lithuanian fishermen more than EUR 1.1 million every year. This is a huge sum of money given the size of my country and the fact that these problems can be avoided. Unregulated fishing is particularly destructive for cod fishing in the Baltic Sea, which is already in a poor state. Cod is the most valuable fish in the Baltic Sea and the majority of Lithuanian fishermen are dependent on cod stocks. However, our cod fishermen are faced with illegal, unreported and unregulated catches of 40% above official landings. If illegal, unreported and unregulated fishing came to an end, cod fishing in the Baltic Sea could recover. However, for that to happen we must fill the gaps enabling illegal operators to profit from their activities. We must impose harsher penalties against offenders.
Millions of Europeans use the right to trade in the EU Internal Market, and to live, work and travel throughout the EU. The EU has legislation that allows cross-border claims and the mutual recognition of national courts' judgments. However, obtaining a legal judgment is only part of the process: citizens and companies must have the right to ensure that these judgments are effectively enforced. A necessary component of effective enforcement is that the courts may, as an interim measure, act swiftly to order disclosure and freezing of the debtor's assets. Without such a measure, rogue traders and other debtors can evade their responsibilities by simply moving their assets to another jurisdiction, thereby denying the creditor effective enforcement of the judgment in the Single Market. The citizen or small business will have spent both money and time in securing a court judgment, only to have to go before another Member State's courts with no guarantee of success or justice. This report threfore indicates the need for an effective regime for freezing and disclosure of debtors' assets, as such I am voting for it.
The Internal Market is without doubt the most important instrument that the European Union has to foster growth in the wake in the recent financial crisis. The millions of citizens and businesses that reap the benefits of the Internal Market must be able to exercise their rights and be able to travel, work and live freely anywhere in Europe. This is why they must also have access to effective remedies if they intend to make a claim against another citizen or business that endangers these rights.
Today, the European Union has instruments in place to enable cross-border claims and the mutual recognition of judgments of national courts. However, the actual right to have judgments enforced is still lacking. Establishing an effective system for the freezing and disclosure of debtors' assets, and stepping up cooperation between enforcement authorities in the Member States, are the best ways of filling these gaps. That is why I voted in favour of Mrs McCarthy's report.
One necessary component of effective enforcement of judgments is that courts must be able, as an interim measure, to act swiftly to order a disclosure of the debtor's assets and to freeze them. Without such a measure, rogue traders and other debtors may evade their responsibilities by simply moving their assets to another jurisdiction, thus denying the creditor effective enforcement of the judgment in the Single Market.
That is why we need to establish a genuine 28th system, by which I mean an additional, autonomous European protection mechanism to go alongside those available in the national courts. This preventive measure will also provide a further deterrent against payment delays and will force the disclosure of assets in cross-border claims.
This report is important in terms of extending the Single Market to the area of cross-border pre-financing. At the moment, this activity is partially blocked due to the reluctance of creditors in one Member State to grant loans to debtors living in another Member State. One specific example is where a resident of one Member State wants to take out a mortgage with a bank located in another Member State. At present, this transaction is not possible, which means that consumers do not actually have the right to purchase products (banking, in this case) from any EU Member State. The reason for a bank refusing to give mortgages to anyone other than residents of the same Member State (even when the relevant bank is a multinational and is represented in a number of Member States by subsidiaries or branches) is that, in the event of a default on the loan, the bank is obliged to proceed with a forced execution procedure in accordance with lex rei sitae (the law of the state where the property for which the mortgage has been arranged by the lending bank is located) and not with the law of the state where the creditor has its registered office. If a 28th regime procedure is going to be instituted, in keeping with this report, this would facilitate cross-border credit-based transactions.
The level of success in recovering unpaid debts is remarkably low. The removal of the debtor's assets to another country has become a major problem for many creditors.
A regulation providing for free-standing remedies that would allow interim measures to be ordered before, during and after the main proceedings will represent significant progress for European citizens in the fight against these dishonest debtors.
The majority of European citizens are employees, and during this time of economic crisis they are becoming caught up too often in insolvency proceedings as the companies they work for go bankrupt.
As shadow rapporteur on Mrs Girling's draft opinion on insolvency proceedings, I felt there was a need for employees to be given greater legal protection and certainty, which should be harmonised, and above all to have effective remedy.
I propose that when main insolvency proceedings are begun against an employer who is in debt the receiver should be allowed within a six-month period to order the preservation of assets, with backdated effect, where the company has taken steps to move its funds.
in writing. - (CS) I agree that the European Order for the Preservation of Assets (EOPA) and the European Order for the Disclosure of Assets (EODA) should be independent corrective resources supplementing the resources available under national law, and should be applied only in transboundary cases. The issuing of an EOPA should be wholly at the discretion of the national court. The burden of proof should also rest with the applicant, who should submit proper evidence of the legal plausibility (fumus boni juris) and urgency (periculum in mora) of a case. These criteria should be assessed by national courts on the basis of the existing case-law of the European Court of Justice. The effect of an EOPA must apply only to the freezing of bank accounts and the temporary freezing of bank deposits, and it should not grant creditors any form of ownership rights to the assets of the debtor. Further thought should be given as to whether the order might apply to other kinds of asset, such as immovable property or a future asset (a receivable due soon or an inheritance).
A very large number of companies in the EU carry out their business activities within the Internal Market, while European citizens enjoy the right to settle, work or travel freely throughout the EU. As we also pointed out when we discussed the Single Market Act intended to deepen the Internal Market and promote cross-border transactions, including e-commerce, we need guarantees to be able to recover any cross-border debts. I fully support the notion in this report of asking the Commission to propose more effective instruments for implementing the legislation, to supplement those which already exist for dealing with cross-border claims, such as the Brussels I Regulation or the Small Claims Procedure. Courts should have the necessary instruments available to act swiftly and freeze the assets of the debtor or alleged debtor, however not under any circumstances. We must strike a balance between protecting creditors and protecting the rights of debtors to avoid any arbitrary situation.
The possibility of obtaining an EOPA without any notification and prior hearing for the relevant party is an infringement on the debtor's rights and is contrary to current case law of the Court of Justice of the European Union. The report does not therefore provide the necessary balance as better protection is required for the rights of debtors.
I voted in favour of Mrs McCarthy's report, which requests the Commission to propose a European Order for the Preservation of Assets and a European Order for the Disclosure of Assets. Both instruments should be free-standing remedies additional to those available under national law.
There is a need for an effective system to prevent and penalise non-payment situations when these occur between subjects whose assets are located in different countries, because otherwise, the free movement of persons, goods, services and capital within the EU would compromise the legal certainty of the European public. Therefore, I welcome and agree with the recommendations to the Commission on the proposed measures relating to the freezing and disclosure of debtors' assets in cross-border cases.
Late payments and unpaid debts harm businesses and consumers alike. Even when the courts have delivered a judgment, in practice it is often difficult for creditors to recover debts if no information is available on the whereabouts of the debtor and his assets. It is even more difficult when the debtor is domiciled in another Member State. At present the number of cross-border debts successfully recovered is particularly low, and the cost of cross-border debt recovery can be prohibitive and can deter parties from engaging in legal proceedings. The time has come to simplify and speed up the recovery procedure. In order to improve debt recovery within the European Union and thereby protect consumers more effectively and encourage trade between Member States, the Commission must propose new legislation on the freezing and transparency of debtors' assets.
in writing. - (PT) I voted in favour of this report, because it tables a range of measures that will help to prevent rogue traders and other debtors from evading their responsibilities by transferring their assets to other jurisdictions, thereby denying the creditor effective enforcement of the judgment in the Single Market.
At the time of the adoption of the Stockholm Programme, the Commission was asked to table specific proposals aimed at a simple and autonomous European system for the seizure of bank accounts and the temporary freezing of bank deposits. Current European legislation allows cross-border claims and the mutual recognition of national courts' judgments, but still fails to ensure that the resultant legal judgments are effectively enforced.
As such, and following Parliament's adoption of various resolutions reinforcing this idea, in this own-initiative report, the rapporteur asks the Commission to introduce two instruments - a European Order for the Preservation of Assets (EOPA) and a European Order for the Disclosure of Assets (EODA) - to be implemented in national law and to concern only cross-border cases. These instruments aim to ensure the rapid implementation of measures by the courts, enabling the freezing of debtors' assets and preventing the relocation or transfer of their assets.
Therefore, I congratulate the rapporteur and believe that these are necessary measures, ensuring greater legal certainty and security, and also defending a better functioning of the Internal Market.
The opportunism and greed of members of the public and certain businesspeople are leading them to take advantage of the freedom of movement of people and goods throughout the European Union to harm third parties. In spite of current regulations, such as the Brussels I Regulation, the European Enforcement Order, the European small claims procedure and the order for payment procedure, it is not always not possible - and certainly not fast - to achieve effective enforcement of a legal judgment in the Single Market This report, containing a set of recommendations to the European Commission relating to the proposals tabled on the freezing and disclosure of debtors' assets in cross-border cases earns my full support, and I hope that in June, we will have a specific proposal with the measures to be adopted in this respect.
We acknowledge the need to defend consumer rights in the EU Internal Market, particularly those of the most vulnerable. The EU currently already has legislation in place enabling cross-border claims and the mutual recognition of national courts' judgments, including the Brussels I Regulation, the European Enforcement Order, the European small claims procedure and the order for payment procedure. However, obtaining a legal judgment is only part of the process. The aim of this report is for members of the public and businesses to have the right to ensure these judgments are effectively enforced.
A necessary component of effective enforcement is that the courts may, as an interim measure, act swiftly to order disclosure and freezing of the debtor's assets. There is a need for this measure, to guarantee the rights of individuals and small and medium-sized enterprises (SMEs). Naturally, this does not bring an end to our opposition to and reservations about fundamental aspects of the Single Market, its nature, objectives and impact.
In the Internal Market created by the European Union, it is becoming increasingly necessary to defend the rights of consumers, particular those lacking adequate resources.
The EU has legislation in place enabling cross-border claims and the mutual recognition of national courts' judgments, including the Brussels I Regulation, the European Enforcement Order, the European small claims procedure and the order for payment procedure. However, obtaining a judgment is only one part of the process.
The rapporteur's aim with this report is for members of the public and businesses to have the right to ensure these judgments are effectively enforced. A necessary component of effective enforcement is that the courts may, as an interim measure, act swiftly to order disclosure and freezing of the debtor's assets.
Without such a measure, rogue traders and other debtors may evade their responsibilities by simply moving their assets to another jurisdiction, thus denying the creditor effective enforcement of the judgment in the Single Market.
The individual or small business will have spent both money and time in securing a legal judgment, only to have to go before another Member State's courts with no guarantee of success or justice.
in writing. - (LT) I voted in favour of this document, because the EU has legislation in place to enable cross-border claims and the mutual recognition of judgments of national courts, including the Brussels I Regulation, the European Enforcement Order, the Small Claims Procedure and the Order for Payment Procedure. However, getting the judgment is only one part of the process; citizens and businesses must have the right to have their judgments effectively enforced. One necessary component of effective enforcement is that courts must be able, as an interim measure, to act swiftly to order a disclosure of the debtor's assets and freeze them. Without such a measure, rogue traders and other debtors may evade their responsibilities by simply moving their assets to another jurisdiction, thus denying the creditor effective enforcement of the judgment in the Single Market. The European Institutions have drawn attention to the need for an effective regime for freezing and disclosure of debtors' assets.
in writing. - (CS) I am personally in favour of the European Order for the Preservation of Assets and the European Order for the Disclosure of Assets becoming part of EU law. This is particularly true in view of legislative developments in recent years, when measures such as the European Enforcement Order, the Small Claims Procedure and the European Payment Order were incorporated into Union law, because these measures cannot be fully realised without the implementation of the European Order for the Preservation of Assets and the European Order for the Disclosure of Assets.
Although I support the Commission's call to submit a proposal for legislative amendments to both measures, this does not mean automatic support for the Commission proposal. In assessing this proposal I will place emphasis above all on its specific form, stressing its use exclusively in transboundary cases, the jurisdiction for the exercise of these measures and also the restriction on the exercise of these measures only to cases where it is absolutely necessary.
in writing. - I welcome this report which, if followed through by the Commission, should help victims of fraud. The current legal set-up protects the fraudster, leaving the victim lost in a quagmire of paperwork and expensive legal action. These proposals would reverse this unfair situation, giving victims a better chance of getting their money back.
This report raises the problem of the banks' debt reimbursement guarantees. Banks benefit from preferential interest rates in order to guarantee their profits. However, they continue to levy disproportionately high rates on the debts of States and citizens. The urgent need is to save citizens and States who are victims of the banks, not the reverse.
I shall vote against this report.
In the current context of the European Internal Market, it is increasingly important to defend the rights of consumers, in particular those who are less well-off. European legislation allows for cross-border claims, as well as the mutual recognition of the decisions of national courts, but the current procedure for cross-border debt recovery is arduous and prohibitively expensive. The purpose of the report with recommendations on proposed interim measures for the freezing and disclosure of debtors' assets in cross-border cases is for European citizens and businesses to have the right for these decisions to actually be enforced. The lack of this type of measure sends a signal of impunity to recalcitrant debtors and makes it easier for rogue traders to evade their responsibilities, as they can simply move their assets to another jurisdiction to prevent a court judgment from actually being enforced. This forces citizens to go before another Member State's courts, with no guarantee that this costly process will have a favourable outcome. I have therefore been unable to vote against this report, which sets out measures aimed at protecting these rights.
Freedom of trade and the smooth operation of the Internal Market in the EU come with rights and obligations attached. One of the public's basic rights is to suitable means of recourse in the event that they have a claim against an individual or against a company that has caused them a loss.
In addition, care must be taken to ensure that any court judgments are enforced quickly, so that the individuals or companies responsible and liable for compensation have no margin to evade their responsibility by simply transferring their assets to another jurisdiction, thereby denying effective enforcement of the judgment on the debtor within the Single Market. This practical, yet important, loophole is identified in the own initiative report, which I voted in favour of.
The most important instrument that the EU has to promote growth in the heat of the financial crisis is its Internal Market. At the moment, EU law is not effectively applied, particularly in the area of civil justice. In fact, the current level of payment of cross-border debts is very low, both with regard to the assets of private individuals and of businesses. This fact in itself discourages cross-border trade by sending a message of impunity to debtors, and damages the economic performance of the EU. In fact, the cost of the cross-border settlement of debts is currently prohibitive for creditors in cases where the debtor has assets in different Member States. This prevents the Internal Market from working properly. European Union measures are essential, in order to put an end to this situation and provide EU citizens with effective recourse should they have a claim against another citizen or company; measures that simplify and accelerate this payment process. Therefore, I voted in favour of this report, in which the European Parliament calls on the Commission to table legislative proposals on measures for the freezing and disclosure of the assets of debtors and alleged debtors in cross-border cases.
To create a Single Market, parties must be given the necessary mechanisms that allow their debts to be settled throughout the Union. This concept gave rise to the Brussels I Regulation, for example, with the aim of setting up a single system for recognising legal judgments within the EU. However, it continues to be extremely difficult for a creditor to enforce a debt if the debtor's assets are divided between several Member States, which - there is no harm in repeating it - creates serious difficulties for the implementation of a true Single Market. The European Order for the Preservation of Assets (EOPA) and the European Order for the Disclosure of Assets (EODA) may prove to be good instruments for this requirement. Therefore, I voted for this report.
in writing. - (DE) I voted in favour of the report because millions of citizens of the European Internal Market need effective legal means of asserting their claims against other citizens or against enterprises. People who exercise their right to live, work and travel within the EU should not in future be allowed to fall victim to unscrupulous profiteers and other debtors who evade their responsibilities simply by moving their assets to another country. In such cases creditors are often refused enforcement of the judgment in the Internal Market, as a result of which citizens or small enterprises lose money and time because they are referred to courts of other Member States once court proceedings have already been initiated. Moreover, to guarantee effective enforcement the courts must be able to order the disclosure and freezing of the debtor's assets within the context of measures to provide interim legal protection.
The current legal provisions in the European Union, which allow the reciprocal recognition of national court rulings and cross-border claims, are not sufficient. Citizens and enterprises also need to have the right to have such rulings enforced effectively. This report signifies an important step against swindlers and in favour of the citizens and enterprises of the European Internal Market.
in writing. - Millions of businesses make use of the right to trade in the EU's Internal Market. Millions of citizens make use of the right to live, work and travel across the EU. It is essential that in the Internal Market citizens have effective remedies in the event they have a claim against another citizen or business.
The EU has legislation in place to enable cross-border claims and the mutual recognition of judgments of national courts, including the Brussels I Regulation, the European Enforcement Order, the Small Claims Procedure and the Order for Payment Procedure. But getting the judgment is only one part of the process; citizens and businesses must have the right to have their judgments effectively enforced. One necessary component of effective enforcement is that courts must be able, as an interim measure, to act swiftly to order the disclosure of the debtor's assets and freeze them.
Millions of businesses operate in the European Union's Internal Market and millions of citizens make use of the right to live, work and travel in all Member States. It is therefore essential that in the Internal Market citizens have access to necessary and effective remedies in the event they have a claim against another citizen or business.
Today, the European Union has legislation in place to enable cross-border claims and the mutual recognition of judgments of national courts. However, obtaining a judgment is often only one part of the process. The more than 500 million European citizens and their businesses must have the right to effective enforcement of judgments. One necessary component of effective enforcement is that courts must be able, as an interim measure, to act immediately to order a disclosure of the debtor's assets and to freeze them. The aim of the report we are adopting today is to call on the Commission to swiftly bring forward proposals on interim measures for the freezing and disclosure of debtors' assets in cross-border disputes.
in writing. - I support this own-initiative report because it supports the creation of a European Order for the Preservation of Assets and a European Order for the Disclosure of Assets.
I am voting for this proposal, because I agree with the discharge procedures, with suitable appropriations being proposed for each heading.
in writing. - (NL) I cannot support discharge being granted to the European Commission or to the other institutions and bodies. The most important reason for that is that the error percentage remains too high. The report on the European Commission by rapporteur Chatzimarkakis spells out the areas of concern brilliantly. However, the Committee on Budgetary Control has failed to conclude that the grant of discharge should be postponed, despite the fact that that is exactly the tool we should be using to exert pressure on the European Commission and Member States to make improvements. For example, the national declarations of assurance. They help improve shared management, and that also means structural funds.
The many complicated rules connected with structural funds and research grants present another major difficulty. This is why I have tabled an amendment to the report by Mr Garriga Polledo from the Special Committee on the Policy Challenges and Budgetary Resources for a Sustainable European Union after 2013. With my amendment, I request that the European Commission ensures every proposal is accompanied by an impact assessment. That impact assessment must be carried out independently, not by the European Commission itself. To conclude, reduction of the regulatory burden and national declarations of assurance should lead to fewer errors in financial management. By granting discharge, the European Parliament is throwing away the most important tool it has ever had at its disposal. The Chatzimarkakis report deserved a better fate.
I voted in favour of granting 2009 discharge to the European Commission because, despite the difficulties in managing these funds, the result obtained by the Court of Auditors shows objective improvements. The greater audit transparency and the improved performance shown by all those involved in the management of European funds are the two main reasons that lead me to support this discharge.
The vote on granting discharge to the Commission for the 2009 financial year has come at a very significant political moment, since the negotiations on the next multiannual financial framework will be marked by a revision of the financial regulation. This was therefore an opportunity for Parliament to give new impetus and vitality to a procedure that is not always taken seriously. Parliament has approved the Commission's budget spending for 2009, having obtained undertakings aimed at giving Member States more responsibility and improving control by national authorities of Union expenditure. More effective management and control systems must be established. In future, national political bodies will be obliged to sign national management declarations making them accountable for the way in which Union funds have been spent in their countries. The financial crisis that is currently shaking Europe also has implications for the EU budget. We cannot tolerate any scandal or mismanagement of expenditure.
We Swedish Social Democrats have chosen to grant discharge to the Commission for the financial year 2009.
However, we chose not to support the paragraphs relating to the EU's Staff Regulations. We believe that there may be a need for Commission staff to have additional travel days - some can have long distances to travel and may need to change planes or other forms of transport several times. In addition, changes to the EU's Staff Regulations can only be made within the framework of a codecision procedure between Parliament and the Council. Therefore, the discharge process is not the right forum for these issues. The reform of the Staff Regulations will be dealt with at a later date in the European Parliament's Committee on Legal Affairs.
I welcome the continuous improvements made in the last few years by the Court of Auditors with regard to the performance of all those in charge of funds. The transparency, sound management and responsibility of all the entities involved must always be a priority and example of the European Union.
However, there is still a need to create real Member State responsibility with regard to their role in the shared management of Union cohesion funds, whilst it remains essential to introduce a system for analysing the viability of data submitted by national agencies and a mandatory national management declarations system. It is crucial that the Member States take responsibility for the proper use of EU funds, and develop serious and transparent control and simplification policies.
in writing. - I voted in favour of the report on the 2009 Commission discharge because it gives an assurance of better management of payments in cases where funds are misused. I could not support some of the paragraphs from the report, which referred to the forthcoming review of the Staff Regulations of Officials of the European Communities. The reasons behind my decision are that revision of the Staff Regulations goes beyond the remit of the Committee on Budgetary Control and does not belong in the 2009 discharge report, but falls instead within the competence of the Legal Affairs Committee, which will be dealing with these issues in the near future. I believe that we have to take an overall approach and make a comprehensive review of the Regulations as a whole, rather than a fragmented one with various reports addressing various regulations.
in writing. - (LT) I voted in favour of the report on discharge in respect of the implementation of the budget of the Commission for the financial year 2009, because it provides a better guarantee of management as regards payments, particularly when funds are misused. By adopting this decision the European Parliament grants the Commission discharge in respect of the implementation of the general budget of the European Union for the financial year 2009 and sets out its comments in related documents. I feel that it is necessary to simplify and reduce public procurement rules in order to reduce the overall incidence of errors. Governance problems between the Financial Regulation and the cohesion regulations can be avoided by better alignment of eligibility rules across various policies. Simplification, in particular in connection with the revision of the Financial Regulation, needs to ensure stable rules and management schemes in the long term. I regret that in considering the implementation of the budget for the 2009 financial year, the Court of Auditors has again chosen to focus on energy and research policies rather than on transport policy. There is nevertheless a need for greater transparency through the provision of proper information to taxpayers and budget authorities, and for regional and transport policies to be more closely coordinated, as at present only cursory consideration is given to the potential European added value of projects and, consequently, funds are not used as effectively as possible to eliminate bottlenecks and problems relating to border crossings or inadequate connections.
in writing. - I strongly believe this report indicates the need for the Commission to undertake a thorough spending review in order to identify possible savings which would reduce pressure on the budget during this period of austerity.
in writing. - I voted against the proposals to discharge the Commission of its obligation to report on its expenditure because the report was unclear. I did vote in favour of the motion for a resolution, as the general idea of cost efficiency in the EU is raised many times. I am in favour of cutting costs in relation to the Commission and its agencies. However, this may not be at the expense of rank-and-file workers in the Commission, as was suggested in Paragraph 81. I do not accept that workers should be forced to work longer as a result of cuts, regardless of who their employer is. Workers' rights should be guaranteed and defended. If their function has become obsolete, they should have access to similar jobs with the same conditions. Elected representatives enforcing a slashing of living standards for workers should, at the very least, accept that their own privileges undergo the same treatment. I will continue to urge that public representatives be paid an average skilled worker's wage and to advocate the elimination of unnecessary costs, perks, benefits and other privileges.
in writing. - This grants the Commission discharge in respect of the implementation of the general budget of the European Union for the financial year 2009, and sets out its observations in the resolution that forms an integral part of the Decisions on discharge in respect of the implementation of the general budget of the European Union for the financial year 2009, Section III - Commission and executive agencies, and in its resolution on conclusions concerning the special reports issued by the Court of Auditors.
Under Article 17(1) of the Treaty on European Union, the Commission shall execute the budget and shall do so, under Article 317 of the Treaty on the Functioning of the European Union, in cooperation with the Member States, on its own responsibility, having regard to the principles of sound financial management. By adopting this report, Parliament approves the granting of discharge to the Commission in respect of the implementation of the general budget of the European Union for the financial year 2009.
in writing. - (DE) I have neither granted nor refused discharge for the Commission. The reason for this is that, on the one hand, the European Court of Auditors was once again unable to issue a positive statement for the Commission in 2009; on the other, the report makes it sufficiently clear that this is mainly due to the inadequate cooperation of the Member States as recipients of funding. Granting discharge to a deficient system does nothing to help this situation. Controls must be ensured before funds are handed out.
in writing. - (SK) The Court of Auditors estimates that financial irregularities or even possible embezzlement of resources in 2009 account for 2-5% of all payments. This is far more than the annual contribution of Slovakia to the EU budget. We are expected to approve the accounts of the 27 European agencies, although I suspect that Europe would be better off without these agencies. What is more, in the draft budget for next year we are going to increase precisely those sectors in which the audit found the greatest discrepancies. Saddest of all is the fact that it makes no difference whether this Parliament gives or does not give its blessing to the management of the European agencies and institutions. Everything will continue as usual. The stricter rules for the redistribution and accounting of these resources will solve nothing, because they will lead to more bureaucracy and slower payments, thereby ultimately undermining the effectiveness of support programmes. I would therefore like to advocate a phasing out of redistribution, which is becoming a less than transparent instrument for the social engineering of today. It distorts the market, reduces competitiveness and deprives people of initiative and responsibility for how and where they live. The less money we redistribute on the basis of political priorities, the less risk of corruption there will be and the more viable will be Europe's regions and our entire economy.
I support this report, especially what it says about the Special Report of the Court of Auditors on the reform of the sugar sector. That report drew attention to the significant problems evident in the sugar sector since it was reformed in 2006 and to the problems that former sugar producers now face. Without the report of the Court of Auditors those difficulties would not be reported. The sugar plants played an important role in the agricultural sector, particularly in Ireland, where there were processing plants in Cork and in Carlow, and it could be argued that the reform put an end to the sugar sector in Ireland.
As stated in the report, insufficient information was provided about the impact on the processing regions, the impact of quota refusals on local economies, the jobs that would be lost and the distribution of compensation. There was a lack of transparency and information associated with the reform process for those working in the sector and for European taxpayers and there must now be clarity and honesty about the impact of the reform throughout the European agricultural sector.
in writing. - (LT) I voted in favour of this report. Every year the Court of Auditors presents special reports in the context of the Commission discharge. These special reports are of great importance when reflecting on and changing and adapting programmes and projects because they can result in a more efficient use of human and budgetary resources. On the basis of these reports, the Commission can take prompt action to remedy most of the shortcomings noted by the Court of Auditors. I was the rapporteur responsible for the working document of the Committee on Budgetary Control on the Special Report of the European Court of Auditors entitled "Improving transport performance on Trans-European rail axes”. I believe that the Commission must take the necessary action in order to adapt the rail infrastructure to cater for trans-European services while creating missing links at cross-border locations, replacing or upgrading the old rail infrastructure and helping the Member States to alleviate various complications related to the different gauges and providing the necessary financial assistance.
I voted in favour of granting 2009 discharge in respect of the general budget of the European Union because I take the view that the funds have been managed in a transparent and, overall, efficient way, including in the light of the particular circumstances that the European economy encountered in the period in question.
I view the assessment made by the Court of Auditors in these special reports positively, because it is through these reports that we are able to access more clearly the information relating to how funds are spent, and also the need to reassess or adapt programmes and projects. All the information now provided by the Court of Auditors must be taken into consideration by the EU, particularly by the Commission as the main executive and management body of the EU budget. We must aspire to an exemplary optimisation of how the funds are handled and spent, based on simple and transparent rules founded on the principle of direct responsibility.
I voted in favour of this document, because the Court of Auditors has managed to produce, every year, more and better special reports. Unfortunately, they do not always get the political attention they deserve because of the rules applicable in Parliament. These special reports are of great importance when reflecting on and changing and/or adapting programmes and projects, because they can result in a more efficient use of human and budgetary resources. I appreciate the positive attitude of the Commission to these processes and its willingness to take prompt action to remedy most of the shortcomings noted by the Court of Auditors in these reports.
in writing. - I voted for this report, which underlines the need for more rigorous examination of projects at the application stage in order to prevent shortcomings, and, accordingly, invites the Commission to further improve the use of guidance and checklists by providing clearer criteria for assessing grant applications in order to enhance the effectiveness and consistency of the procedures and their results, and to ensure proper follow-up action in cases of non-provision of required information or action.
in writing. - This welcomes the fact that the Court of Auditors has managed to produce, every year, more and better special reports; regrets the fact that, unfortunately, they do not always get the political attention they deserve because of the rules applicable in Parliament; points out that those special reports are of great importance when reflecting on and changing and/or adapting programmes and projects, because they can result in a more efficient use of human and budgetary resources; and appreciates the positive attitude of the Commission to those processes and its willingness to take prompt action to remedy most of the shortcomings noted by the Court of Auditors in those reports.
By adopting this report Parliament emphasises the fact that the Court of Auditors has managed to produce, every year, more and better special reports. Unfortunately these reports do not always receive the political attention they deserve, even though they are of great importance when reflecting on, changing and adapting programmes and projects because they can result in a more efficient use of human and budgetary resources.
Today's text underscores once again our appreciation of the positive attitude of the Commission and its willingness to take prompt action to remedy most of the shortcomings noted by the Court of Auditors in the reports in question.
I am voting for this proposal, because I agree with the discharge procedures, with suitable appropriations being proposed for each heading.
in writing. - (LT) I endorsed this report and discharge in respect of the implementation of the budget of the European Parliament for the financial year 2009. The Court of Auditors found the payments as a whole to be free from material error. It found no material weaknesses when assessing the compliance of supervisory and control systems with the Financial Regulation. The Secretary-General of the European Parliament certified his reasonable assurance that Parliament's budget has been implemented in accordance with the principles of sound financial management and that the control framework put in place provides the necessary guarantees as to the legality and regularity of the underlying operations. I agree with the rapporteur that it is necessary for Parliament, along with all Union institutions, to find the most cost effective ways of using financial and staff resources, including possible savings, as well as electronic tools and methods, to provide efficient services. I believe that the Secretary-General of the European Parliament must propose arrangements to ensure that use of the general expenditure allowance is transparent in all cases and that it is used for the purposes intended. I also agree that Parliament should only have one workplace in the same location as the other Union institutions. Currently the decision to change this situation - and to make some EUR 160 000 000 of savings annually, as well as to considerably lessen Parliament's carbon footprint - lies exclusively with the European Council. We need to further rationalise the missions between the three working places, justifying and monitoring them better in order to avoid unnecessary missions and costs.
I voted for this discharge. As far as I am concerned, the European Parliament's operating budget is in keeping with the financial climate. Several of the comments on increasing transparency are along the right lines. I also consider it reasonable for Parliament to award prizes, especially for the purpose of supporting European cinema. Added to this, the sums in question are basically symbolic.
I voted for the report on discharge in respect of the implementation of the European Union general budget for the financial year 2009, in relation to the European Parliament. I should like to stress that, in the section on major changes in budget management during 2009, I voted for item 5 because I understand that the general expenditure allowance paid into our accounts must be handled transparently in all cases and must be used for the purposes intended. Therefore and to that end, I agree that it should be the Secretary-General who adopts the appropriate measure.
I voted in favour of granting Parliament discharge in respect of its 2009 budget because I take the view that, overall, the resources have been managed wisely. I remain highly sceptical about the division between the three places of work: it creates waste and stress and, symbolism aside, I think there is a fairly urgent need to take steps to get rid of this tripartite system, which has an economic and environmental cost.
In view of the current economic situation, the European Parliament has a duty to set an example in terms of cutting costs. Among the intended cost-saving measures, it has been decided that an interpretation service will automatically be provided for meetings of working groups in six languages only (French, German, English, Polish, Spanish and Italian), whilst other languages will only be made available if Members request them. Other demands include rules restricting long distance journeys by official Parliament cars. The resolution also calls for a long-term review of Parliament's budget with a view to reducing costs. This vote also provided an opportunity to revive the debate on where the seat of the European Parliament should be. However, this situation is linked to a historical background and to legal statutes that cannot be challenged on the basis of often mistaken attacks concerning the costs or problems associated with the dispersal of the European Parliament's premises. There is no question of choosing between Strasbourg and Brussels in this instance, since according to the Treaties that founded our Union in the beginning, Strasbourg is the rule and Brussels the exception.
Once again, I voted in favour of this report which points out that real savings could be made if Parliament only had one workplace, in the same city as the European Union's other institutions (in other words Brussels). The report of the Secretary-General on Parliament's preliminary draft estimates for 2011 itself draws attention to the huge annual costs arising from the geographical split of Parliament, estimated at some EUR 160 000 000, which accounts for 9% of Parliament's total budget.
It is true that at present the decision to change this situation, and in doing so to make some EUR 160 000 000 of savings per year, whilst at the same time considerably lessening Parliament's carbon footprint, lies solely with the Council. However through this vote, I call upon Parliament's President and the Members who are negotiating the Union budget on behalf of Parliament to suggest to the Council that it take steps to ensure that the Union can make these savings.
I voted for the report on discharge of the European Parliament budget 2009, since it contributes to scrutiny of how funds are used by the European institutions. I believe that it would be useful to review the European Parliament budget in the long term, in order to reduce costs and create resources for the efficient functioning of the Parliament in the context of its increased competences arising from the Treaty of Lisbon.
in writing. - (SV) I would like to emphasise that, as a public institution, the European Parliament must strive to demonstrate as much openness and transparency as possible.
I also believe, particularly in view of the current economic situation, that Parliament must review its expenditure and identify savings and ways to increase efficiency. Parliament ought to have a more in-depth debate on these issues, which is why I would like to provide more room for the discharge debate. I also have a positive view of the principle that the European Parliament should have a common air miles system to provide the benefit of cheaper air travel.
Finally, I do not believe it is wrong for Parliament to award cultural prizes. However, I am highly critical of Parliament's Prize for Journalism, and I do not believe that it is appropriate for Parliament to award prizes to journalists whose task it is to critically examine the European Parliament. I therefore believe that this prize should be abolished.
in writing. - On the discharge Report of the European Parliament for 2009, I voted in line with my political Group against paragraph 143 on airmiles. The same concept is already covered by paragraph 199 on which I voted in favour. Paragraph 119 is more comprehensive and more practical for implementation purposes.
We Swedish Social Democrats have chosen to grant discharge to the European Parliament for the financial year 2009.
We would like to emphasise that, as a public institution, the European Parliament must strive to demonstrate as much openness and transparency as possible. We therefore chose to support paragraph 5, which calls for greater transparency with regard to Members' expenditure allowance.
We also believe, particularly in view of the current economic situation, that Parliament must review its expenditure and identify savings and ways to increase efficiency. Parliament ought to have a more in-depth debate on these issues, which is why we would also like to provide more room for the discharge debate. We also have a positive view of the principle that the European Parliament should have a common air miles system to provide the benefit of cheaper air travel, even though we find it difficult to see how this could be implemented in practice.
Finally, we do not believe it is wrong for Parliament to award cultural prizes. However, we are highly critical of Parliament's Prize for Journalism, and do not believe that it is appropriate for Parliament to award prizes to journalists whose task it is to critically examine the European Parliament. We therefore believe that this prize should be abolished.
in writing. - (LT) I abstained from the vote on this document, although the audit of the Court of Auditors states that, as regards administrative expenditure in 2009, all the institutions satisfactorily operated the supervisory and control systems required by the Financial Regulation and the transactions tested were free from material error. The Secretary-General also certified, on 2 July 2010, his reasonable assurance that Parliament's budget has been implemented in accordance with the principles of sound financial management and that the control framework put in place provides the necessary guarantees as to the legality and regularity of the underlying operations. I believe that the current financial situation necessitates that the Parliament, along with all Union institutions, finds the most cost effective ways of using financial and staff resources, including possible savings, as well as electronic tools and methods, to provide efficient services. We need to carry out a long-term review of the European Parliament budget and determine the money that can be saved in the future, in order to reduce costs and find the funds to enable Parliament to operate efficiently as one of the legislative bodies. I would also point out that citizens have the right to know how the money they pay in taxes is spent and how the Union's institutions and political bodies use the powers they are given.
in writing. - (DA) The Danish Liberal Party is opposed to paragraph 112. It is vital that there continues to be equality for the European languages in the EU. Apart from this paragraph, the report contains a number of sensible initiatives.
in writing. - (DE) As regards paragraph 129 of the report on the '2009 discharge: EU general budget - European Parliament', which concerns the 'voluntary pension fund', I wish to state that I am categorically voting against this because it involves using taxpayers' money to finance pension funds for Members of the European Parliament (paragraph 129(i)). There is no reason not to raise the retirement age for the Scheme from 60 to 63 (paragraph 129(ii)). It is a good thing for the managers of the Fund to be called upon to adopt a more prudent and balanced investment strategy (paragraph 129(iii)). As a matter of principle I am in favour of phasing out the present pension scheme.
in writing. - (DE) As regards paragraph 129 of the report on the '2009 discharge: EU general budget - European Parliament', which concerns the 'voluntary pension fund', I wish to state that I have categorically voted against this because it involves using taxpayers' money to finance pension funds for Members of the European Parliament (paragraph 129(i)). There is no reason not to raise the retirement age for the Scheme from 60 to 63 (paragraph 129(ii)). It was a good thing for the managers of the Fund to be called upon to adopt a more prudent and balanced investment strategy (paragraph 129(iii)). As a matter of principle I am in favour of phasing out the present pension scheme.
in writing. - I voted for the amendment which calls for greater transparency when signing off MEPs' General Expenditure Allowance.
in writing. - (RO) I voted for this report as I think that some measures are needed, aimed at both making MEPs' activities more efficient and improving the performance of the institution's officials and infrastructure in terms of security, IT, visitor access and reducing the carbon footprint. The security policy must be reviewed by implementing a smart, state-of-the-art security system for Parliament, using measures inside buildings and access control procedures, as well as in the area of the EU institutions. On the ICT front, improvements are required with regard to wireless network access inside the institution's buildings. On the other hand, the ICT department should propose specific measures for replacing hard copy administrative documents with environmentally-friendly, electronic versions. The EU's institutions are a major tourist attraction in Brussels.
Surveys show that the influx of tourists is higher during holiday periods and at weekends. The operation of the visitors centre and visit programme ought to be adapted to these demands. Meeting the 30% reduction target in carbon emissions by 2020 is a priority. I support the initiative in favour of replacing the current car fleet with environmentally-friendly vehicles, given the small distances travelled, which is appropriate for the battery life of electric vehicles.
in writing. - I voted in favour of the motion for a resolution as the general idea of cost efficiency in the EU is brought up. I am in favour of cutting costs related to the European Parliament. However, savings cannot be made at the expense of ordinary workers working in the European Parliament; their rights should be safeguarded at all times.
I support spending on the promotion of accessible artistic and cultural events which can enrich the lives of the population; this is why is supported the LUX film prize, despite misgivings on the seemingly large budget spent on this particular award. Savings can, and should, be made by limiting the expenses and wages of MEPs, for instance by linking the daily allowance to vouched-for expenses.
I also supported the raising of the retirement age for MEPs from 60 to 63. I feel that representatives enforcing a slashing of living standards for workers should at the very least accept that their privileges undergo the same treatment. However, I do not agree that the retirement age for workers should be raised. I will continue to support workers and trade unionists in their struggle against the increase in the retirement age.
in writing. - (DE) I cannot vote for the discharge of the European Parliament budget on the basis that the wandering circus between Brussels and Strasbourg alone is unsustainable for taxpayers. The European Parliament should have a single location rather than relocating lock, stock and barrel for one week a month.
in writing. - Among other things, the adopted text establishes that the EP takes note of the budgetary constraints many Member States face as a result of the financial and economic crisis and the need to critically review potential savings at all levels including at Union level; and, in light of this situation, stresses that real savings could be achieved if Parliament only had one workplace in the same location.
The audit carried out by the Court of Auditors indicates that, as regards administrative expenditure in 2009, all the institutions satisfactorily operated the supervisory and control systems required by the Financial Regulation, and the transactions tested were free from material error.
On 2 July 2010, the Secretary-General certified with reasonable confidence that Parliament's budget had been implemented in accordance with the principles of sound financial management and that the control framework put in place provides the necessary guarantees as to the legality and regularity of the underlying operations. The report that we are adopting today grants the President discharge in respect of the implementation of the European Parliament budget for the financial year 2009.
in writing. - I support greater transparency in the Parliament and I especially welcome transparency in regard to the GEA.
I voted in favour of Mr Itälä's report, but I have reservations about recital 113. I totally disagree with this recital, which proposes a new system for interpretation services for 'working groups'. I cannot agree with it, because the proposed system: does not square with the principle of equal treatment of the Union's official languages and of their users; will eventually undoubtedly lead to the exclusion of languages other than the six mentioned; will, in practice, be impossible to run in a workable fashion, for the simple reason that the member concerned will have to submit a request for interpretation in a supplementary language before they get to see the agenda; risks turning the language policy into a power game. If we really want to make savings when it comes to languages, then we should demand that this system apply equally to everyone.
If we cease to attach so much importance to the principle that some members should be allowed to speak in their own language, this will become less important for other members, too. There is, therefore, only one alternative if we have to economise on interpretation services in the 'working groups': use of English, and English only, as the medium of both speaking and listening. In that case, everyone will be equal before the law and we will be able to make savings.
in writing. - I was unable to support granting discharge to the European Parliament as some concerns remained unresolved. Although Parliament has taken steps to improve its budget and make savings, questions remain over some issues such as funding for prizes, which are currently paid for by the tax payer. In addition to this, the final report failed to acknowledge the amount of money being wasted on Strasbourg. The report did, however, show that some progress is being made. Following today's vote, new rules will need to be put in place to ensure that MEPs from all EU countries take steps to ensure the transparency of their office expenses. The report also called for a review of Parliament's expenditure in order to guarantee savings are made in future.
I am voting for this proposal, because I agree with the discharge procedures, with suitable appropriations being proposed for each heading.
in writing. - (LT) I voted in favour of this report and agreed that the European Parliament should postpone its decision to grant discharge in respect of the implementation of the budget of the Council for the financial year 2009. The Council has not accepted any invitation to officially and formally meet Parliament's Committee on Budgetary Control, responsible for the discharge procedure, or its rapporteur to discuss matters concerning the Council budget execution for 2009. The Council also refused to provide a written answer providing Parliament with the information and documents it requested. I agree with the rapporteur that the Council must provide Parliament's Committee on Budgetary Control with comprehensive written answers, as well as all the required documents, by 15 June 2011 at the latest. The Council must also be accountable to the public for the funds entrusted to it, and in order to facilitate the exchange of information in the discharge procedure, it must follow the same approach as the other institutions.
I voted against granting discharge in respect of the 2009 general budget of the Council because the Council has refused to respond to questions from Parliament on this topic and has failed to provide the essential documents that Parliament has requested. I am therefore in favour of postponing the 2009 discharge.
Once again, the decision just adopted reflects the persistent lack of cooperation by the Council in the implementation and transparency of its budget. In the name of transparency, which the public needs, and rigour, I do not consider the Council exonerated from its responsibility of publishing accounts for the funds available to it.
Therefore, I agree with the rapporteur regarding his decision to postpone the decision on discharge of the Council's accounts until the latter supplies the information and documents requested by the rapporteur and also a complete list of budget carryovers.
in writing. - (LT) I voted in favour of this document, because it postpones its decision on granting the Secretary-General of the Council discharge in respect of the implementation of the Council budget for the financial year 2009. The reasons for the postponement of the discharge decision are as follows: Firstly, the Council has not accepted any invitation to officially and formally meet Parliament's Committee responsible for the discharge procedure or its rapporteur to discuss matters concerning the Council budget execution for 2009. Secondly, the Council refused to provide a written answer providing Parliament with the information and documents requested from the Council in the annex to a letter of 14 December 2010 signed by the rapporteur. Thirdly, Parliament has not received fundamental documents from the Council, such as the full list of budgetary transfers. I voted in favour of this decision, because it is my deep conviction that citizens have the right to know how the money they pay in taxes is spent and how the institutions and political bodies use the powers they are given.
As required each year, the European Parliament has delivered its opinion on whether or not the Union budget has been properly implemented by the various agencies and institutions who are responsible for it. The allocated sums are earmarked for specific purposes, and the aim of the discharge procedure is to check in retrospect that these purposes have been adhered to. This is an important prerogative of Parliament, as illustrated for example by its influence on the resignation of the Santer Commission in 1999. This year, together with the vast majority of Members of the European Parliament, I refused to grant the Council of Ministers discharge in respect of its activity in the 2009 financial year. The institutions whose activities are audited by Parliament through the Committee on Budgetary Control, of which I am a member, are obliged to cooperate with that committee, for example by providing it with all the documents that are needed to ascertain that public money is being properly used. However, in this instance the Council's cooperation was completely inadequate. This is why we decided to postpone the discharge until the autumn, so that the checks required for the sake of budgetary transparency can be carried out.
in writing. - IN FAVOUR of the following: 1. Postpones its decision on granting the Secretary-General of the Council discharge in respect of the implementation of the Council budget for the financial year 2009; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Council, the Commission, the Court of Justice of the European Union, the Court of Auditors, the European Ombudsman and the European Data Protection Supervisor, and to arrange for their publication in the Official Journal of the European Union (L series).
Through today's report Parliament postpones its decision on granting the Secretary-General of the Council discharge in respect of the implementation of the Council budget for the financial year 2009.
in writing. - I supported Parliament's decision to postpone granting discharge to the Council as I believe the Council has not provided Parliament with sufficient information regarding its accounts. The Council needs to be scrutinised in the same way as every other European institution, and written documents must be provided in order for discharge to be granted. The report put a number of questions to Council, many of which have not been answered. Without concrete explanations from the Council on specific issues, it is not possible to give them the green light for their accounts. The decision to grant discharge will be taken at a later date, when sufficient information has been provided.
in writing. - (DE) I voted in favour of postponing the decision on the Council discharge for 2009. In the light of the new situation created by the entry into force of the Treaty of Lisbon the continuing refusal of the Council to be subjected to a discharge procedure - thereby taking accountability into account - is unacceptable. The Council's expenditure needs to be monitored just as much as that of the other Union bodies if due account is to be taken of the European Transparency Initiative.
I am voting for this proposal, because I agree with the discharge procedures, with suitable appropriations being proposed for each heading.
in writing. - (LT) I endorsed this report and discharge in respect of the implementation of the budget of the Court of Auditors for the financial year 2009. For the financial year 2009, the accounts of the Court of Auditors were audited by an external firm, PricewaterhouseCoopers. In its conclusions it did not make any significant observations relating to the Court of Auditors. I welcome the audit strategy of the Court of Auditors for the period 2009-2012 and support its priority goals - maximising the overall impact from its audits and increasing efficiency by making best use of resources. I expect the Court of Auditors to demonstrate the progress in this direction. I agree with the rapporteur that in future the Court of Auditors must include more complete information in its reports on the agencies, in particular as regards the conclusions of internal auditors' reports. I welcome the measures the Court of Auditors is taking to reform and continuously improve its role in line with Parliament's call for its assessments and audits to have a broader and deeper impact, and for its data to be more reliable. It is also noted that there has been steady improvement as regards the proportion of men and women on the staff of the Court of Auditors. There has been a reduction in the disparity at assistant, head of unit and director levels.
I voted in favour of granting discharge in respect of the 2009 general budget of the Court of Auditors because the majority of the pre-established objectives relating to the budget have been met, and detailed and transparent information has been provided.
I welcome the exhaustive analysis carried out by an external consultant, confirming that the financial statements of the European Court of Auditors give a true and fair picture of its financial situation, and also that funds were correctly used for their intended purposes. I also welcome the 2009-2012 audit strategy of the Court of Auditors, which aims to maximise the global impact of its audits and increase efficiency through better use of resources.
I therefore congratulate the Court of Auditors on its excellent performance in 2009 and agree with the rapporteur with regard to all his conclusions.
in writing. - (LT) I voted in favour of this document, because the Secretary-General of the Court of Auditors is granted discharge in respect of the implementation of the Court of Auditors budget for the financial year 2009. It is also important that the Court of Auditors is urged to consider the possibility of reorganisation, so that some members would be responsible for certain policy areas and other members for groups of Member States, if national audit authorities are unable to control expenditure from the Union budget effectively. It is also noted that recently the number of members of the Court of Auditors has practically doubled, while the number of policy areas have not, and the Court of Auditors could exercise this option. Independence, integrity, impartiality, excellence and professionalism are the core values of the Court of Auditors and, in my opinion, we need to underline and uphold them.
I voted in favour of granting discharge in respect of the European Union general budget for the financial year 2009, Section V - Court of Auditors. As we know, the external audit of the EU's budget is carried out by the Court of Auditors itself. Therefore, as in the two previous financial years, an external firm, PricewaterhouseCoopers, was appointed to audit its budget. The Court of Auditors was commended for the quality of its Annual Activity Report, which showed that its transactions and activities were legal and completely reliable.
in writing. - I voted for this report and in doing so welcome the audit strategy of the Court of Auditors for the period 2009-2012 and support its priority goals (maximising the overall impact from its audits and increasing efficiency by making best use of resources). I expect the Court of Auditors to report on the steps taken to implement this audit strategy as well as to demonstrate the progress in this direction using the Key Performance Indicators (KPI), in particular with the introduction of KPI 1 to 4 in 2010. I particularly welcome the plan to publish follow-ups in respect of the special reports to increase their impact.
in writing. - This grants the Secretary-General of the Court of Auditors discharge in respect of the implementation of the Court of Auditors budget for the financial year 2009.
in writing. - (IT) Through today's resolution Parliament grants the Secretary-General of the Court of Auditors discharge in respect of the implementation of the Court of Auditors budget for the financial year 2009. Parliament is concerned by the decrease of detailed information in the Court of Auditors' specific annual reports on the agencies and encourages the Court of Auditors in the future to include more complete information in its reports on the agencies, in particular as regards the conclusions of internal auditors' reports.
in writing. - (LT) I voted against the decision to grant discharge in respect of the implementation of budget of the European Economic and Social Committee for the financial year 2009. On 11 March 2011, the European Anti-Fraud Office (OLAF) decided to open an investigation into dubious practices by the EESC's secretariat. I agree with the rapporteur that the EESC and OLAF should report to the European Parliament on the progress and outcome of the case. The EESC and must cooperate fully with OLAF and provide all necessary assistance to OLAF agents to carry out their investigation. I believe that the European Parliament Committee on Budgetary Control, responsible for the discharge procedure, must follow up the issue closely in order to obtain additional information on the impact of the OLAF investigation and to take into account the outcome in the 2010 discharge. Furthermore, I believe that the allegations presented to OLAF clearly affect the reputation of the Union, because they are directed against one of the European Union's institutions.
in writing. - (BG) I did not support the discharge in respect of the implementation of the European Union general budget for the financial year 2009, Section VI - European Economic and Social Committee. Everyone is aware that this institution's 2009 budget was investigated by OLAF. I think that the European Parliament requires more information about events to be able to make the correct decision about this discharge. Based on the information provided so far, there are internal breaches in this European institution, described as serious problems relating to the operation of its secretariat.
I voted in favour of granting the European Economic and Social Committee discharge in respect of its 2009 budget because, despite the issues raised by the recent European Anti-Fraud Office (OLAF) investigation, I am confident that it is possible to clarify the aspects that were not transparent and to improve reporting procedures for the future.
We Swedish Social Democrats chose not to grant discharge at this stage to the European Economic and Social Committee for the financial year 2009. Following an internal notification OLAF decided to open an investigation, and therefore, in order to be in possession of all the necessary facts, we would like to await the result of this investigation before we grant discharge.
It is with considerable concern that I note the whistle-blowing in the case of possible mismanagement of the European Economic and Social Committee (EESC), and that it is now the subject of a pending action of the European Anti-Fraud Office (OLAF). I agree with the rapporteur when he insists that both the EESC and OLAF keep the discharge authority informed about the progress and outcome of the case in question.
The allegations just made may have a detrimental effect on the EU's reputation, since they refer to the internal workings of one of its institutions, and we need to know whether the identified disruption practices are limited to an isolated action or represent continuous irregularities.
Nevertheless, I would congratulate the Court of Auditors on the report it has drawn up relating to the EESC and the developments it achieved during the financial year 2009, and I agree with the rapporteur's conclusions.
in writing. - (LT) I voted in favour of this document, because the Secretary-General of the European Economic and Social Committee is granted discharge in respect of the implementation of the European Economic and Social Committee budget for the financial year 2009. The European Economic and Social Committee is urged to carry out a comprehensive review of expenditure in 2011 in all areas of activity, in order to ensure that all expenditure pays off and it is possible to ascertain areas where savings might be made, which would reduce pressure on the budget in this period of austerity. I am pleased that the Court of Auditors indicated in its Annual Report that the audit did not give rise to any significant observations as regards the EESC. In 2009, the EESC had commitment appropriations available amounting to a total of EUR 122 000 000 (EUR 118 000 000 in 2008), with a utilisation rate of 98.02 %, which is above the average of the other institutions (97.69 %).
in writing. - In voting on this report I call on the EESC, and in particular on its Secretary-General, to cooperate fully with OLAF and to provide all necessary assistance to OLAF agents in carrying out their investigation in relation to allegations of maladministration.
in writing. - This grants the Secretary-General of the European Economic and Social Committee discharge in respect of the implementation of the European Economic and Social Committee budget for the financial year 2009.
Through today's resolution Parliament grants the Secretary-General of the European Economic and Social Committee discharge in respect of the implementation of the European Economic and Social Committee (EESC) budget for the financial year 2009. Parliament considers that the allegations presented to the European Anti-Fraud Office (OLAF) clearly affect the reputation of the Union as they refer to the internal functioning of one its institutions, the EESC, and relate to a serious malfunctioning by its secretariat. Parliament also considers that the identified disruption practices are not limited to a single action, but may represent continuous irregularities that constitute an alleged case of maladministration.
I voted in favour of this report and endorsed the European Parliament's decision to grant discharge in respect of the implementation of the budget of the Committee of the Regions (CoR) for the financial year 2009. The Court of Auditors indicated in its annual report that the audit did not give rise to any significant observations as regards the CoR. I welcome the fact that in 2009 the CoR updated its budget-analytical monitoring tool (BudgetWatch), providing more comprehensive information on the CoR's budget, facilitating the implementation of the CoR's budgetary resources and identifying the areas which require management attention. I agree with the rapporteur that CoR members must declare their financial interests, disclosing relevant information on declarable professional activities. The CoR must follow up this issue in its Annual Activity Report.
in writing. - (BG) I do not support the discharge in respect of the implementation of the Committee of the Regions' budget because this institution is only a consultative body. As it is also a body representing the interests of the European regions, I think that its funding should come entirely from the regions.
in writing. - (IT) I voted in favour of authorising discharge of the 2009 general budget of the Committee of the Regions. I did so not only because the annual activities reports been admirably prepared, but also because the techniques for editing and collecting information have been innovated and improved in pursuit of greater transparency.
I welcome the conclusions of the audit of the Court of Auditors, whose annual report states that the audit did not give rise to any significant findings. I also welcome the excellent performance and high quality that continues to characterise the annual reports on the activities of the Committee of the Regions. Finally, I agree with the rapporteur's conclusions and commend the Committee of the Regions on including the follow-up given to Parliament's previous discharge decisions.
in writing. - (LT) I voted in favour of this document, because the Secretary-General of the Committee of the Regions (CoR) is granted discharge in respect of the implementation of the CoR budget for the financial year 2009. The CoR is urged to carry out a comprehensive review of expenditure in 2011 in all areas of activity, in order to ensure that all expenditure is beneficial and to ascertain possible savings, because this would reduce pressure on the budget in this period of austerity. In 2009, the CoR had commitment appropriations available amounting to a total of EUR 88 000 000 (EUR 93 000 000 in 2008), with a utilisation rate of 98.37 %, which is above the average of the other institutions (97.69 %). At the same time, the Court of Auditors indicated in its annual report that the audit did not give rise to any significant observations as regards the CoR. I commend the CoR for the consistently high quality of its Annual Activity Reports, and welcome the inclusion of the follow-up to the Parliament's previous discharge decisions.
in writing. - (IT) First of all, I would like to thank all those who worked on the text as well as to congratulate the Committee of the Regions, whose audit has not given rise to any significant observations. I would highlight, moreover, that in 2009 the Committee of the Regions had a total of EUR 88 million of available commitment appropriations (2008: EUR 93 million), with a utilisation rate of 98.37%, which is higher than the average of other institutions (97.69%). All transactions and activities carried out by the Committee of the Regions were completed in a wholly legal and regular manner.
in writing. - I voted for this report giving discharge to the Committee of the Regions (CoR), and I am pleased that, in our resolution, Parliament 'reconfirms its position that, in the interests of transparency, declarations of financial interests of members of all Union institutions should be accessible on the Internet via a public register; reminds the CoR of its request that CoR members declare their financial interests, disclosing relevant information on declarable professional activities and remunerated posts or activities; notes with satisfaction the CoR response on the matter, in particular the letter of the president of the CoR of 11 February 2011; [and] requests the CoR to follow up this issue in its Annual Activity Report'.
in writing. - This grants the Secretary-General of the Committee of the Regions discharge in respect of the implementation of the Committee of the Regions budget for the financial year 2009.
in writing. - (IT) With today's resolution, Parliament grants discharge to the Secretary-General of the Committee of the Regions for the implementation of the budget of the Committee of the Regions for the financial year 2009. Parliament commends the Committee of the Regions for the consistently high quality of its Annual Activity Reports and welcomes the inclusion of the follow-up to Parliament's previous discharge decisions.
in writing. - (LT) I voted in favour of this report and endorsed the European Parliament's decision to grant the Commission discharge in respect of the implementation of the budget of the Eighth, Ninth and Tenth European Development Funds (EDF) for the financial year 2009. The EDF is the main instrument for providing Union development aid to the people of the African, Caribbean and Pacific (ACP) countries and the overseas countries and territories. The Court of Auditors judges that the final annual accounts of the Eighth, Ninth and Tenth EDFs present fairly, in all material respects, the financial position of the EDFs as of 31 December 2009. I also agree with the rapporteur that there should be EDF budgetisation, which will strengthen the democratic control, accountability and transparency of funding and will provide more coherence in Union policy concerning ACP countries. I also believe that, within the scope of the revision of the guidelines on budgetary support by the Commission, particular attention must be given to supervisory and control systems. The Commission must strengthen monitoring and annual reporting on compliance.
in writing. - (BG) During a financial crisis, the European Union needs to focus its expenditure on dealing with the crisis. Around 15% of citizens in the European Union live below the poverty threshold. What significance do the Eight, Ninth and Tenth European Development Funds have for these people? I am not against the European Development Funds, but I think that, in order to support the other countries, the European Union needs to deal with its own problems first. I am sure that these 15% of European Union citizens expect the same.
I voted in favour of the authorisation to discharge the Eighth, Ninth and Tenth European Development Funds for 2009. I did so because, on reading the report, I was able to see how effectively the resources have been managed with respect to achieving the established objectives. Moreover, I agree with the development priorities and believe that the accounting procedures are perfectly calibrated for the ex-ante prevention of errors, fraud and hoarding by subjects with no entitlement.
The European Development Funds (EDF) continue to constitute the principal instrument that the EU has for granting development aid to the African, Caribbean and Pacific (ACP) countries and the Overseas Countries and Territories (OCTs) and, though implemented according to specific financial rules, remain outside the EU budget. It therefore urgently needs to be integrated with the EU budget to enable increased democratic control, accountability and transparency of financing.
This report makes an exhaustive analysis of the budgetary situation of the eighth, ninth and tenth EDF, drawing attention to some important questions that urgently require the review and implementation of ex ante controls in the delegations and internal control systems of the partner countries, particularly with regard to public tender procedures.
Finally, this report shows once more that there is still a long way to go with regard to management of the EDF and their proper use, which is why I agree with all the rapporteur's conclusions and congratulate him on his work.
Greater consistency is needed in EU development aid and cooperation policy, particularly with regard to the African, Caribbean and Pacific (ACP) countries. This is even more important now, when these countries are faced with enormous pressures - and even blackmail - from the EU to accept impositions in the form of the 'Economic Partnership Agreements' that threaten their interests and compromise the effectiveness of the support provided under instruments such as the European Development Funds (EDF).
The rapporteur maintains that the incorporation of the EDF into the Union budget will strengthen democratic control, accountability and transparency of financing. We would stress the warning that this incorporation of the EDF into the EU general budget must not lead to an overall reduction in development spending with regard to the two current finance instruments.
As the rapporteur mentioned it, we would also stress the need to study and assess the best ways to increase destination countries' capacities for absorbing EDF aid, which immediately means the profound involvement of both governments and peoples in outlining and implementing programmes, and in setting priorities. As the rapporteur says, full knowledge of appropriate expenditure is also necessary.
We are well aware that greater consistency is needed in EU development aid and cooperation policy, particularly with regard to the African, Caribbean and Pacific (ACP) countries. This is even more important now, when these countries are faced with enormous pressures - and even blackmail - from the EU to accept impositions that threaten their interests and compromise the effectiveness of the support provided under instruments such as the European Development Funds (EDF); the so-called Economic Partnership Agreements are a good example.
The report maintains that the incorporation of the EDF into the Union budget will strengthen democratic control, accountability and transparency of financing. We would stress the warning that this incorporation of the EDF into the EU general budget must not lead to an overall reduction in development spending with regard to the two current finance instruments.
As the rapporteur mentioned it, we would also stress the need to study and assess the best ways to increase destination countries' capacities for absorbing EDF aid, which immediately means the profound involvement of both governments and peoples in outlining and implementing programmes, and in setting priorities.
in writing. - I voted to give discharge to the European Development Funds. I welcome the fact that Parliament, in its report, reiterates its support for EDF budgetisation, which will strengthen the democratic control, accountability and transparency of funding and will provide more coherence in Union policy in relation to the ACP countries.
The report refers to the Commission's statement to the effect that it wants to propose to incorporate the EDF into the Union budget during discussions on the next financial framework, and that it will keep Parliament's Committee on Budgetary Control fully informed of this initiative. Parliament insists, however, that the incorporation of the EDF into the Union budget must not lead to any overall reduction in development spending with respect to the two current funding instruments. It urges the Council and the Member States to respond positively to the Commission's proposal and to agree that the EDF will be fully incorporated in the Union budget from 2014 onwards, as part of the next financial framework. It believes this measure to be long overdue, and that budgetisation of the EDF should take place at the earliest possible date.
in writing. - This grants the Commission discharge in respect of the implementation of the budget of the Eighth, Ninth and Tenth European Development Funds for the financial year 2009.
With today's resolution, Parliament grants the Commission discharge for the execution of the budget of the Eighth, Ninth and Tenth European Development Funds (EDFs) for the financial year 2009. I stress that Parliament notes that the EDF is not integrated in the EU budget, despite being the main instrument for providing Union development aid to the populations of the African, Caribbean and Pacific (ACP) countries as well as the Overseas Countries and Territories (OCT).
in writing. - (DE) I voted in favour of Mr Staes' report, because among other things he speaks once again in favour of the European Development Funds (EDFs) being included in the budget, thereby fulfilling the principles of democratic control, accountability and transparency of funding. On the other hand, he was also critical of certain weaknesses found, such as those found by the European Court of Auditors relating to public procurement procedures and a wide variety of other controls.
in writing. - (LT) I voted in favour of this report and agree that the European Parliament should postpone its decision to grant discharge in respect of the implementation of budget of the European Medicines Agency for the financial year 2009. In its report on the accounts of the Agency, the Court of Auditors qualified its opinion on the legality and regularity of the underlying transactions. The Court of Auditors found errors in the procurement procedures corresponding to a significant amount of the Agency's total budget for the financial year 2009. I agree with the rapporteur that the Agency must improve the quality of its procurement procedures in order to put an end to the shortcomings identified by the Court of Auditors. The Agency's Internal Audit Service found particularly serious shortcomings in the area of medicine evaluation. I find it unacceptable that the Agency does not apply the relevant rules effectively, meaning that there is no guarantee that the evaluation of human medicines is performed by independent experts. The Agency is not complying effectively with its code of conduct by setting out principles and guidance on independence and confidentiality applicable to the management board and committee members, experts and Agency staff. I agree that the Agency must inform the European Parliament of the steps it has taken since its inception to ensure the independence of its experts.
I voted against the authorisation to discharge the 2009 general budget of the European Medicines Agency. I did so because, as reported by the Court of Auditors, there were some irregularities in the transactions on which the accounts are based, which cause concerns about the correct use of funds. I am therefore in favour of postponing the closure of accounts for the financial year 2009 so that further management checks can be carried out.
In the absence of sufficient guarantees as to the independence of the experts recruited to perform scientific assessments on medicines for human use, we have voted to postpone granting the Executive Director of the European Medicines Agency discharge in respect of the implementation of the Agency's budget for the financial year 2009. In particular, this issue of independence concerns the assessment of the appetite suppressant benfluorex, the active ingredient in the product Mediator, which may have suffered from conflicts of interest. It appears that this drug may have been responsible for the deaths of an estimated 500-2 000 people and caused severe heart damage in thousands of others. This case reveals a degree of failure of expert assessments and raises the question of the experts' skill and independence in our risk society. We must therefore be seen to be extremely vigilant. This is why we refused to give our blanket approval.
in writing. - (PT) I voted in favour of the report on discharge of the budget of the European Medicines Agency for the financial year 2009, since it contributes to scrutiny of how funds are used by the European institutions. However, I consider it necessary to introduce improvements with regard to the identification and management of conflicts of interest, and to procurement procedures.
in writing. - (LT) I voted in favour of this document, because it postpones the decision on granting the Executive Director of the European Medicines Agency discharge in respect of the implementation of the Agency's budget for the financial year 2009 and postpones the closure of the accounts of the European Medicines Agency for the financial year 2009. The main reasons are as follows: failure to issue a formal invitation to tender, failure to prepare detailed technical specifications in advance, failure to clearly define in the technical specifications all the products to be purchased before the negotiation started, failure to appoint an evaluation committee and failure to prepare an evaluation report. The shortcomings indicated in the report also need to be remedied, because the Agency is a source of important scientific advice, science-based recommendations, and best practice for medicine evaluation and supervision in the Union.
With today's vote Parliament has decided to postpone the closure of the accounts of the European Medicines Agency for the financial year 2009. We felt unable to grant discharge because, as a result of the checks and assessments carried out, the Court of Auditors revealed several matters of significant importance. The main concerns regard the management of procurement procedures and criteria used for recruiting staff. I therefore add my voice to the request for information made to the Agency, in which the Agency is also urged to inform the discharge authority, by 30 June 2011, of the measures taken and improvements achieved regarding all these worrying issues.
As it is required to do each year, the European Parliament has been asked for a decision on whether the Union budget has been properly implemented by the various agencies and institutions who are responsible for it. The sums are allocated for specific purposes and the aim of the discharge procedure is to check in retrospect that these purposes have been adhered to. This is an important prerogative of Parliament, as illustrated for example by its influence on the resignation of the Santer Commission in 1999. This year, together with the vast majority of Members of the European Parliament, I refused to grant the European Medicines Agency discharge in respect of its activity in the 2009 financial year This is because the independence of experts recruited to perform scientific assessments on medicines for human use has not been properly guaranteed. For example, doubts still remain about possible conflicts of interest in relation to the assessment of the appetite suppressant benfluorex. The agency's procurement procedures and criteria for recruiting staff have also attracted criticism. While the Mediator scandal prompts us to reinforce our precautions before allowing medicines to be placed on the market, the serious malfunctioning of the European Medicines Agency must be penalised.
in writing. - The report on the 2009 discharge for the European Medicines Agency provided for postponement of the discharge. I voted in favour of this report for three main reasons. Firstly, the European Court of Auditors found serious irregularities in several procurement procedures, including in one IT contract worth around EUR 30 million. Because of these errors, best value for money was not ensured. Secondly, the European Medicines Agency breached personnel selection rules, and thirdly it failed to prevent conflicts of interest: a month after retiring from the Agency, the former Executive Director joined a consultancy which, inter alia, advises pharmaceutical companies on developing new medicinal products and reducing the time period to their market introduction. Although the European Medicines Agency Management Board eventually decided to set limits with regard to the former Executive Director's new and future professional activities, the discharge authority needs further explanations from the Agency on how cases of conflict of interest are actually handled.
I voted in favour of postponing the decision on discharge for the 2009 financial year, as the Court of Auditors qualified its opinion on the legality and regularity of the transactions underlying the accounts for the 2009 financial year. Among other things, the Court drew attention to carryovers and cancellations of significant budget appropriations: for example 38% of the budget under the title 'Buildings, Equipment and Miscellaneous Operating Expenditure' was carried over to 2010. EUR 14.8 million of this carryover was for activities as yet not implemented (or, in some cases, for goods not received) at the year-end, which is at odds with the budgetary principle of annuality. The Court of Auditors highlighted weaknesses in the management of fees, with significant delays in issuing recovery orders (up to 21 months), as well as weaknesses in the Agency's treasury policy and failings in its management of procurement procedures. The report notes that, of the 32 recommendations drawn up by the Internal Audit Service (IAS), one recommendation, on the Agency's implementing procedures regarding experts, was classed as 'critical' and 12, relating primarily to human resources management and management of conflicts of interest calling staff members into question were classed as 'very important'.
in writing. - This postpones Parliament's decision on granting the Executive Director of the European Medicines Agency discharge in respect of the implementation of the Agency's budget for the 2009 financial year.
With today's resolution, Parliament postpones the decision to grant discharge to the Executive Director of the European Medicines Agency for the execution of the Agency's budget for the financial year 2009. Parliament's decision to postpone is due to the fact that in its report on the annual accounts for 2009, the Court of Auditors has qualified its opinion as to the legality and regularity of the underlying transactions.
I voted in favour of the Stavrakakis report proposing to postpone the decision on discharge for the European Medicines Agency (EMEA) in respect of the 2009 financial year. The Court of Auditors qualified its opinion on the legality and regularity of the transactions underlying its accounts for the 2009 financial year. I consider that Members of Parliament need further evidence before they can propose to grant or refuse discharge to this agency. A hearing with EMEA has been scheduled to this effect for mid-July.
in writing. - (LT) I endorsed this report and discharge in respect of the implementation of the budget of the European Union Agency for Fundamental Rights for the financial year 2009. According to information provided by the Court of Auditors, the Agency's annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular. I agree with the rapporteur that the Agency must improve its budgetary and recruitment planning in order to redress the lack of consistency between its budgetary and staff forecasting, and to make progress in ensuring, as far as possible, a realistic evaluation of tenders. The Agency must inform the European Parliament of the actions taken to improve the programming and monitoring of its contracts, in order to avoid, in future, the deficiencies reported by the Court of Auditors. The Agency must take all the measures necessary to implement the recommendations made by the Court of Auditors.
The agency's purpose is to provide the institutions and authorities of the European Union and its Member States with assistance and skills in the field of fundamental rights, and to help them adopt measures and define appropriate action, within the scope of EU law. The agency's main tasks are to collect, analyse and publish objective, reliable and comparable information on the fundamental rights situation in the EU; to improve the comparability and reliability of data using new methods and rules; to carry out and/or promote research work and studies in the field of fundamental rights; to formulate and publish conclusions and opinions on specific issues, either on its own initiative or at the request of the European Parliament, Council or Commission; and to promote dialogue with civil society in order to make the general public more aware of fundamental rights.
I am pleased to note that, having opened its investigation of the agency in 2008, the European Anti-Fraud Office (OLAF) closed it with no further action.
I voted in favour of this document, because the Director of the European Union Agency for Fundamental Rights is granted discharge in respect of the implementation of the Agency's budget for the financial year 2009. The Court of Auditors stated that it has obtained reasonable assurances that the annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular. It goes without saying that out of the nine recommendations of the Internal Audit Service (IAS), following an audit on financial management, four are still to be implemented by the Agency. These concern financing decisions, information needs for reporting and monitoring purposes, work programmes showing all available resources of the budget, and financial procedures and checklists. The Agency must take measures to implement the recommendations. The Court of Auditors has been able to obtain reasonable assurances that the annual accounts of the European Union Agency for Fundamental Rights for the financial year 2009 are in all material respects reliable and that the underlying transactions, taken as a whole, are legal and regular. The Court of Auditors commented that the Agency could improve its budgetary and recruitment planning, notably as regards transfers between titles, the high vacancy rate (21%) and the high volume of appropriations carried forward. The Agency must take all necessary steps to improve the situation.
In today's vote I have given my backing to the request for discharge with respect to the implementation of the budget of the European Union Agency for Fundamental Rights for 2009. After careful assessment of the Agency's budget, the Court of Auditors, which is responsible for external financial control, declared that it has obtained reasonable assurances as to the legality and reliability of the pertinent transactions. I believe, however, that the request made to the Agency to make efforts to improve its budgetary and recruitment planning is absolutely fair. In the same vein, I applaud the resolve shown by the Agency to avoid future recurrences of the shortcomings highlighted by the Court of Auditors in its report.
in writing. - I voted for this resolution on the Agency for Fundamental Rights and I support calls on the Agency to make progress in ensuring, as far as possible, a realistic evaluation of tenders. The resolution notes that the Court of Auditors reported on this issue in respect of the award of three framework contracts of a total amount of EUR 2 575 000, and stresses, in particular, that in these three cases the financial offers differed considerably both in unit prices and in the tenderers' estimates of the number of man-days necessary for implementation of the same scenario.
in writing. - This grants the Director of the European Union Agency for Fundamental Rights discharge in respect of the implementation of the Agency's budget for the financial year 2009.
With today's resolution Parliament grants discharge to the Director of the European Union Agency for Fundamental Rights for the implementation of the Agency's budget for the financial year 2009. Parliament welcomes the Agency's pledge to improve the planning and monitoring of its contracts to avoid, in the future, the deficiencies reported by the Court of Auditors. Parliament therefore calls on the Agency to inform the discharge authority of the action taken in this respect.
in writing. - (LT) I endorsed this report and discharge in respect of the implementation of the budget of the European Joint Undertaking for ITER and the Development of Fusion Energy for the financial year 2009. According to information provided by the Court of Auditors, the Joint Undertaking's annual accounts for the financial year 2009 are reliable and the underlying transactions are legal and regular. The Joint Undertaking is in a start-up phase and had not yet fully established its internal control and financial reporting systems by the end of 2009. The introduction of these systems needs to be completed immediately. The Joint Undertaking's utilisation rate for payment appropriations was 65.3%. I agree that the Joint Undertaking is still in a start-up period and that the underspending mostly relates to delays in the progress of the Euratom fusion programme, as was also reported by the Court of Auditors in 2008. I agree with the rapporteur that it is important to provide for the conditions under which unspent funds are transferred to the following year. In view of the size of its budget, the Joint Undertaking should establish an audit committee.
I voted in favour of authorising the 2009 discharge in respect of budget of the Joint Undertaking for ITER and the Development of Fusion Energy because the report shows that the accounts and the pertinent transactions are held to be reliable. Some inconsistencies were found, though these were due to the fact that the Joint Undertaking concerned is still in its start-up phase. I therefore believe that, under the careful guidance of the Commission, the auditing system and budgetary management could be improved and that the Joint Undertaking could finish implementing its internal controls and financial reporting systems.
The objectives of the joint undertaking are to provide the contribution of the European Atomic Energy Community (Euratom) to the International Thermonuclear Experimental Reactor (ITER) International Fusion Energy Organisation and to 'Broader Approach' activities with Japan for the rapid realisation of fusion energy, and to prepare and coordinate a programme of activities in preparation for the construction of a demonstration fusion reactor (DEMO) and related facilities including the International Fusion Materials Irradiation Facility (IFMIF). In addition to its other activities, the main tasks of the joint undertaking are to oversee the preparation of the site for the ITER project, to provide the ITER organisation with material, financial and human resources, to coordinate scientific and technological research and development activities in the field of fusion, and to act as an interface with the ITER organisation.
The Court of Auditors identified, and the rapporteur emphasised, the existence of various aspects of the budget to be improved, in particular those relating to the exceptions to budgetary principles, to the role of the Commission's Internal Audit Service, to the creation of an audit committee, to the late payment of members' contributions, and to the rules relating to the award of grants.
in writing. - (LT) I voted in favour of this document, because the Court of Auditors stated that it has obtained reasonable assurances that the annual accounts for the financial year 2009 are reliable and that the underlying transactions are legal and regular. The European Joint Undertaking for ITER and the Development of Fusion Energy is in a start-up phase and had not yet fully established its internal control and financial reporting systems by the end of 2009. It should also be recognised that consequently the underspending mostly relates to delays in the progress of the Euratom fusion programme, as was also reported by the Court of Auditors in 2008. The Joint Undertaking must amend its Financial Regulation in order to integrate the Court of Auditors' recommendations made in its Opinion No 4/2008 on that Regulation. I believe that further improvement is necessary in relation to the exceptions to budgetary principles, the role of the Internal Audit Service, the establishment of an audit committee, late payment of members' contributions, the rules on the award of grants and the transitional provisions set out in Article 133 of the ITER Financial Regulation.
in writing. - I voted to give discharge to the Joint Undertaking for ITER and the Development of Fusion Energy. I am of the opinion that, in view of the size of its budget and the complexity of its tasks, the Joint Undertaking should establish an audit committee, reporting directly to the Governing Board.
in writing. - I have voted AGAINST granting the Director of the European Joint Undertaking for ITER and the Development of Fusion Energy discharge in respect of the implementation of the Joint Undertaking's budget for the 2009 financial year.
Through today's resolution Parliament grants discharge to the Director of the European Joint Undertaking for ITER and the Development of Fusion Energy for the implementation of the Joint Undertaking's budget for the financial year 2009. Parliament urges the Joint Venture to amend its Financial Regulation in order to integrate the Court of Auditors' recommendations.
Parliament has approved the implementation of the 2009 budget of the forward-looking international scientific project ITER. I welcome this vote, which negates the futile polemics about the viability of this undertaking, which is the only one of its kind in the world. Parliament has drawn attention to the problems and delays during the start-up phase and has called for its internal audit system to be improved. I see in this a signal of encouragement aimed at guaranteeing the long-term future and success of this undertaking in which the world's major powers are participating. I wanted to use my vote to reaffirm my confidence in this extremely ambitious scientific adventure, which is expected to have significant benefits. Fusion is designed to provide the world's population with energy that is clean, permanent and safe. It will contribute towards our steps to combat global warming and towards our energy independence. We must set aside resources that are in keeping with the significance of the issues at stake, and I would like to explain for information purposes that the size of the budget allocated and the delays we have noted relate to the technical and organisational complexity of this unique project. It is down to the EU to preserve its image by strengthening its commitment to ITER and demanding that its partners do the same.
I am voting for this proposal, because I agree with the discharge procedures, with suitable appropriations being proposed for each heading.
The times of crisis we are experiencing require us to pay particular attention to the way the EU's financial resources are spent. The priorities set out by Parliament must be fully respected in order to increase savings by exercising increasingly rigorous financial management. Results can only be improved through continuous self-criticism, which will enable the correction of all trajectories that deviate from the objectives set by the EU. Since the Committee on Budgetary Control proposes the adoption of this discharge, I agree with the rapporteur's recommendations and am voting for this report.
In the wake of the floods that devastated Pakistan in 2010, the Council called for emergency measures to support the country. I tabled an amendment rejecting the regulation proposed by the Commission, as trade preferences of this nature are a good idea in theory but not in practice. Our response to a humanitarian crisis cannot be based on trade, especially considering that it is now one year on from the disaster and the urgency is not as strong. This type of support is illogical and prejudicial, as some people in Europe, in particular those working in the textiles industry in several of the southern countries, will end up paying for support for Pakistan that we should all be paying for collectively. Furthermore, by only targeting certain industries, we are not helping all Pakistanis.
in writing. - (LT) I voted in favour of this report. Presented after the unprecedented floods that devastated last summer a vast portion of Pakistan's territory, the Commission's proposal seeks to extend autonomous trade preferences to this country concerning 75 product lines of interest to Pakistan (mostly textile and clothing) in the form of exemption from custom duties, with the exception of one product (ethanol) for which a tariff-rate quota would apply.
in writing. - (BG) I fully support the proposal for a regulation of the European Parliament and of the Council introducing emergency autonomous trade preferences for Pakistan. Trade preferences are hugely important to Pakistan because they will provide sustainable development to a country which has suffered several natural disasters recently. In addition to concluding the agreement with Pakistan, the European Union will have to play a key role in convincing India to support the agreement within the framework of the World Trade Organisation.
I welcome the aid given to Pakistan by the European Union, as the world's largest donor of humanitarian aid, following natural disasters that devastated the country's economy and population. However, the use of EU trade policy as a form of humanitarian and development aid is deeply flawed. In my view, the Commission should never propose such measures without having first quantified the economic and social impact on the various regions of the EU. One of the most serious results of these measures could be in Portugal, where the textile and clothing industry represents 11% of exports and 160 000 jobs, and would be hit hard by subsidised competition from Pakistan.
In the wake of the severe floods that hit Pakistan in the summer of 2010, the European Union wished to provide aid in the form of exceptional trade preferences. Whilst the purpose behind this initiative is commendable, it is worth questioning how useful it will be in practice and to ask ourselves whether this economic aid will actually reach the Pakistani people, especially small-scale producers and farmers who have been particularly affected by the floods. The Commission's trade-based aid plan must go through a specific procedure: it must obtain Parliament's approval but also that of the WTO, since these trade preferences deviate from basic international trade rules. Parliament has just given the Commission the green light to continue talks with the WTO but has insisted on restricting their duration and scope. One might question the wisdom of choosing this slow, drawn-out aid procedure instead of other faster, more effective forms of aid that would have already reached Pakistan by now.
I voted in favour of this report. I was keen in particular that we should ensure effective monitoring of the trends of imports of products covered by this Regulation as far in advance as possible and establish customs surveillance on these imports. I am also in favour of the idea that a quarterly report should be submitted on the application and implementation of the monitoring.
This report is on the proposal for a regulation of the European Parliament and of the Council introducing emergency autonomous trade preferences for Pakistan. In terms of humanitarian aid, the European Union always leads the way. That was the case last summer, when floods devastated a large part of Pakistan, with enormous human and material losses. In addition to humanitarian assistance in the first hours of the disaster, the EU also has sought other ways to support the economic recovery of the country embodied in the proposed regulation. However, we have to ensure protection against aspects that could damage some European trade sectors, namely textiles. In addition, I belief that 'trade preferences' are not the right way to help a country that is the victim of a disaster. These preferences may even give rise to a dangerous precedent. We cannot forget that the current economic and financial crisis has placed those companies most exposed to globalisation in a vulnerable situation, and it is not acceptable that 'trade preferences' could have a detrimental effect on them.
We Swedish Social Democrats support the Commission's proposal to suspend all duties on certain imports from Pakistan for a limited time following the floods there last year. As the purpose of these trade preferences is to try to support Pakistan's recovery and future development, we believe that they should be offensive and far-reaching without safeguard measures for the EU, particularly as they are to be for a limited time only. We advocate respect for human rights, including the rights of workers, and for social and environmental standards and democratic principles and for this to always be included as conditions in a trade agreement. We voted against the extensive human rights requirements proposed in the report, as it is completely unreasonable to expect Pakistan to be able to comply with them before the trade preferences are intended to begin. Instead, we believe that the EU should have demanded improvements in these areas that could have been implemented quickly, particularly in view of the fact that these demands will be made if a trade agreement between the EU and Pakistan should be entered into at a later date.
As we have already said more than once, the tragedy Pakistan has suffered requires European solidarity. However, this cannot be a pretext for putting the textile industry of several Member States, such as Portugal, at risk. There are other ways of showing solidarity: more effective forms of aid, aimed at re-establishing the affected areas and improving the living conditions of the affected people; based on a policy of effective and lasting development cooperation and aid, which supports the integrated and sustainable development of local communities. There are also, however, more equitable forms of aid. These trade concessions mainly benefit the major European importers, who thus see long-held aspirations satisfied. On the other hand, they damage the textile industry and the countries and regions most dependent on it. All this against a backdrop of a severe economic crisis and high unemployment.
While it is true that there is no way the measures proposed by the Commission can be a pretext for new job losses and increased exploitation in European industry, at the same time, we cannot ignore the objective difficulties that they will create. The report acknowledges these, amongst attempts to 'sugar the pill' with the introduction of safeguards that do not change its substance.
in writing. - (PT) This is just another example of defending the interests of European Union's large companies and financial institutions, at the expense of industry in the countries with the most fragile economies. By introducing emergency autonomous trade preferences for Pakistan, the European Commission is bringing the narrow commercial interests of a few - business, pure and simple - into the field of humanitarian aid.
It is an exercise in hypocrisy, which uses the natural disaster that has devastated Pakistan to satisfy the aspirations of a few big companies in the EU's powers, which will damage the EU textile industry, and the countries and regions most dependent on it. It is a serious blow for a sector that has been hit hard by the liberalisation of world trade; that is concentrated in regions with high levels of unemployment and poverty, and little economic diversification, such as several regions in northern and central Portugal.
Therefore, we voted for the proposal to reject the agreement, and regret that it was not adopted. However, we also voted for it to return to the Commission, in the hope that it is still possible to take into account the position of the Portuguese Parliament, which adopted a resolution against these trade concessions. The necessary solidarity with Pakistan must be genuine aid based on development aid and cooperation policy.
Last year, there were severe floods in Pakistan. The Commission's idea for financing reconstruction consisted in opening up EU territory to imports of textiles and other sensitive products without imposing customs duties or, in most cases, quotas, with no consideration for the threat that European businesses would face from this new one-sided competition. This alone would have been sufficient grounds for voting against this report. This House refused to reject the report, even though a clause was introduced stating that this special trade agreement may be ended if Pakistan is found to be supporting terrorist organisations.
It contented itself with postponing the final vote. It seems that we really do need to dispel the ambiguities as to where the Pakistani authorities really stand once and for all, whether it be on sheltering terrorists, helping the Taliban, especially in tribal areas, or persecution of Christians.
in writing. - (LT) I voted in favour of this document. Presented after the unprecedented floods that devastated last summer a vast portion of Pakistan's territory, the Commission's proposal seeks to extend autonomous trade preferences to this country concerning 75 product lines of interest to Pakistan (mostly textile and clothing) in the form of exemption from custom duties, with the exception of one product (ethanol) for which a tariff-rate quota would apply. However, although the autonomous trade preferences would be extended to Pakistan for 3 years, a full impact assessment of the proposed measures has not been carried out by the Commission prior to the adoption of the proposal for a regulation. In addition, it should be noted that the Commission's proposal does not impose any burden on Pakistan in the field of human and social rights, contrary to what would have happened had GSP+ status been granted to this country. Although it might be argued that, due to the particular set of circumstances that led to the decision to grant autonomous trade preferences to Pakistan, the proposed measures will not create a binding precedent, this explanation is not entirely convincing. Indeed, it cannot be excluded that the decision to grant autonomous trade preferences for flood-stricken Pakistan may be followed by other similar initiatives in the future. Furthermore, there is a risk that adopting autonomous trade preferences decoupled from any kind of human rights conditionality would in fact undermine the current system of EU preferences based on the respect of a set of fundamental rights and values.
in writing. - (DE) The European Union is known throughout the world for providing assistance where assistance is needed. The EU proved this once again by rapidly making aid payments following the dramatic floods and their repercussions in Pakistan in 2010. As a next step, the Commission intended giving Pakistan a lift economically and guaranteeing that duties will be suspended on textiles and ethanol. This approach seems to be highly controversial. The fact is, however, that this initiative first has to be given the green light at World Trade Organisation (WTO) level. Only then should Parliament become active and make a decision.
in writing. - I very much regret that, during the vote on autonomous trade preferences for Pakistan, Parliament agreed to reduce the length of the benefits to one year, thus reducing significantly any gain to Pakistan.
I voted in favour, particularly in consideration of the amendment in which we see that: 'Without prejudice to the conditions set out in paragraph 1, entitlement to benefit from the preferential arrangements introduced by Article 1 is subject to respect for human rights, including core labour rights, and the fundamental principles of democracy by Pakistan.' Respect for human rights must be a necessary precondition for any kind of agreement with third countries.
This report allows us to make the aid we grant an already devastated country dependent on that country's undertaking to give up all forms of trade protectionism. This is an inequitable proposal and I am voting against this report.
in writing. - As is known, after the unprecedented and devastating floods in Pakistan in July and August 2010, the European Council at its meeting on 16 September mandated Ministers to agree urgently a comprehensive package of short-, medium- and longer-term measures which will help underpin Pakistan's recovery and future development. The draft regulation extends autonomous trade preferences to Pakistan by suspending for a limited period of time all tariffs for certain products of export interest to Pakistan. A list of 75 dutiable product lines of importance for Pakistan's exports has been established (mainly textile and clothing). The selected product lines amount to almost EUR 900 million in import value, accounting for about 27% of EU imports from Pakistan (EUR 3.3 billion). I voted 'in favour'.
in addition to promising over EUR 415 million in immediate aid, the EU is also responding to the flood disaster in Pakistan by means of exceptional trade measures to boost Pakistan's exports. The European Commission proposed a package of 75 tariff lines relating to Pakistan's main export sectors in the areas worst affected by the floods. Pakistan's trade with the Union consists mainly of textiles and clothing products, which according to information from the Commission accounted for 73.7% of Pakistani exports to the Union in 2009. In the EU's assessment, granting these trade preferences should only cause limited adverse effects on the Internal Market and should not affect negatively the least developed members of the World Trade Organisation (WTO). Notwithstanding this, it must be expected that the unilateral suspension of duties will lead to infringement proceedings at the WTO.
If Pakistan is allowed to join the ranks of those countries that enjoy preferential tariff rates - in other words, if it is to be included in the so-called 'GSP+' list - then the matter could be said to have resolved itself. Uncoordinated hasty reactions are hardly helpful. The textile and clothing industry in particular is in a time of crisis in a number of Member States as a result of transformation. Negative effects of the trade preferences cannot therefore be ruled out, which is why I rejected the report.
in writing. - (PT) I voted against granting trade preferences to Pakistan through exemption from import duties on the pretext of the floods that occurred last year. I do not think there is any logic in using exceptional trade preferences, against the rules of international trade law, as a means of emergency aid, which has its own instruments. The European Union has never done this before and nor have other countries. No other developed country has followed the same path: not the US, Japan, Australia, New Zealand or Canada. Even if the advantages given to Pakistan were a kind of 'prize' for its role in Afghanistan, I believe using trade preferences as a political instrument establishes a dangerous precedent.
Moreover, the trade advantages given to Pakistan will be paid for by the European industries most affected, namely the textile industry of southern Europe, and also by the poor countries that export the same products to Europe, which will suffer from the diversion of European imports to Pakistan, for example Bangladesh or the countries of North Africa.
However, I voted in favour of the tabled amendments, which substantially mitigate the negative impact of the proposal: safeguard clause, limit of one year and the human rights clause.
in writing. - (DE) Nobody is disputing that developing countries - such as Pakistan, which has been repeatedly devastated by floods - must be supported. Nonetheless, the EU must ensure that its partner countries in such trade agreements also meet certain requirements, particularly if duties are to be suspended. We cannot allow such suspension of duties to damage our domestic textiles industry - with the EU having not the slightest concern over whether these products are produced using child labour or whether the funds received go directly towards supporting terrorism. Wide-ranging duty exemptions must therefore be linked to an absolute obligation to respect human rights. I am thinking, for example, of Christian minorities and women's rights. The blasphemy law in that country is particularly worrying: anyone who insults Mohammed is sentenced to death. Fundamentalism is widespread in Pakistan across all levels of society - all the more so since the death of Osama Bin Laden - including among the students at the famous International Islamic University. The argument that the trade preferences promote prosperity and combat radicalism therefore does not hold water. The EU must not simply grant trade preferences where this ignores important matters of basic law. I therefore voted against the report.
Following the floods that devastated a vast portion of Pakistan's territory last summer, the Commission tabled a proposal to grant the country extensive autonomous trade preferences in the form of exemption from customs duties, affecting 75 product lines of interest to Pakistan: essentially textiles and clothing. This measure, presented as temporary, but for a period of three years, would have a major impact on Portuguese textiles, so I voted against this report. However, since the report has been adopted, I successfully advocated limiting the duration of the trade preferences to one year from the date these measures come into force, in order to minimise the repercussions on Portuguese textiles. The period could potentially be extended following a thorough assessment of the impact on European textiles, to be presented by the Commission. Finally, I also voted for - again thinking of Portuguese textiles - the introduction of a safeguard clause, which provides for the re-establishment of common customs tariff duties on a given product at any time if it is being imported from Pakistan under conditions that cause, or threaten to cause serious problems for an EU producer of similar or directly competing products.
in writing. - The Greens welcomed from the start the idea of supporting Pakistan's efforts to overcome the hunger and misery following the floods. However, our main criticism was that it was a measure focusing on a country affected by terrorism without naming this political agenda, and without embedding the measures in a set of measures concerning the political context. Furthermore, the Greens feared that the measures might pave the way for the inclusion of Pakistan in the GSP+ scheme without the country having signed and implemented the corresponding labour and environmental conventions (let alone the Geneva Conventions). Finally, the Greens wished to exclude ethanol from the list of duty-free products, as it would be made out of sugar cane, which would replace food crops, constitutes a GHG-intensive crop and does not create a significant number of jobs. Unfortunately, none of the Green amendments was adopted in INTA. The text has finally been referred back to the committee.
The proposal adopted today came about after the unprecedented floods that last summer devastated a vast portion of Pakistan's territory. The final document intends to grant autonomous trade preferences to the country in relation to 75 product lines of interest (mainly textiles and clothing) in the form of exemption from customs duties, with the exception of one product (ethanol) for which a tariff rate quota applies.
The proposed measures should be welcomed as a perfect example of the synergies that the entry into force of the Treaty of Lisbon has made possible. The European Union and its Member States have already generously provided Pakistan with humanitarian aid, but the extension of trade preferences in this country is part of a larger package of measures that would address the medium and long-term economic consequences of the catastrophic floods.
Ensuring the recovery and future sustainable development of Pakistan is extremely important, not only for its citizens, but also for the security and stability of the region. A stable and prosperous Pakistan that is not subject to extremist or fundamentalist tendencies is obviously in the interests of the European Union.
in writing. - When we first heard in October 2010 of the Commission's plans to help Pakistan recover from its awful flooding by removing some customs tariffs, Greens were enthusiastic to help. We still are, but a once-simple idea has become over-complicated and unworkable. Originally the scheme was for 3 years, although we wanted longer to increase investor confidence. But after various business and interest groups had got involved the proposal was reduced to 12 months only - with quarterly reviews! Further, any deal needs a waiver from the World Trade Organisation, which they haven't approved as some member countries (notably India) are worried about the effect that duty-free Pakistani textiles would have on their own markets. There has been no progress in 5 months, and it's unlikely we'll see any soon, if ever.
In Plenary today I supported an amendment to send the whole report back to committee for re-working. In doing so I wasn't voting against helping Pakistan, but I was recognising the report before us simply wouldn't deliver what Pakistan needs. For me, a major stumbling block has been the WTO. I believe this organisation needs comprehensive reorganisation into a properly democratic, accountable and transparent body.
The natural disaster suffered by the people of Pakistan last August touched all of us and deserves the solidarity of the European Union. The European Union must show its support for Pakistan and help to minimise the devastating effects of the floods, as it has done through its policy of humanitarian aid and international cooperation when other tragic events have occurred. However, trying to use common trade policy to express this solidarity might have undesirable repercussions for the future, both in this specific case and in others that could arise.
At Internal Market level, the effects are negative for the production of European countries like Portugal. However, the effects at international level are also worrying, because they will create a waiver in the World Trade Organisation (WTO), in a key sector for many developing countries.
Therefore, and also bearing in mind that an impact assessment must be encouraged to assess the repercussions of the agreement inside the EU, I voted in favour of Amendment 43, which rejects the European Commission proposal to grant preferences to Pakistan.
in writing. - (LT) It is time for the EU to reconsider its long-term trade programme. We cannot pretend that certain developing countries granted special status by the EU are the same countries they were a decade ago. Some of these countries (such as Brazil, Russia, Argentina, Saudi Arabia and Qatar) are currently the strongest economically. Meanwhile, countries like Lithuania are struggling to make ends meet. If Pakistan is granted trade preferences for textiles, as proposed in this report, Lithuania would find itself in a vulnerable position, as textiles account for almost 6% of all our exports. Furthermore, the EU should pay more attention to the situation of its trade partners in the area of human rights. Respect for human rights and democratic principles must be a fundamental element of EU trade policy. There can be no compromise on these matters. I am therefore concerned by the Commission's proposal to grant Pakistan autonomous trade preferences. Of course, the EU is keen for Pakistan to enjoy stability and prosperity, but in the face of the crisis we should get our priorities right. As events in the last few weeks have shown, Pakistan remains a hotbed of terrorism and extremism. The EU should be careful not to send out the wrong message.
The current system of foreign direct investment, governed by a myriad of overlapping and sometimes conflicting bilateral investment treaties (BITs) of the Member States has to be replaced - in a reasonable time span - by a new framework of modern EU investment treaties consistent with cross-cutting EU policy goals. I also support the rapporteur's position, which strongly supports the coexistence approach of the Commission's proposal for a regulation. It is undoubtedly essential that, by way of an authorisation process, the Member States' existing BITs remain in place and that, under clear conditions, Member States be allowed to renegotiate existing BITs, finalise pending ones, and enter into negotiations for new ones. Legal certainty will, however, remain a relative term as long as the transition of the investment protection regime is not completed, and given validity terms of existing BITs of Member States under international public law. I am voting for the report, with the caveat that there is a need to continue debating the matter so that it will have a better legal framework.
Since the Treaty of Lisbon, investment has been an area of exclusive EU competence. Parliament therefore initially gave its verdict on the shape of the future European investment policy. This is the report I myself drafted, which was voted on during the last part-session in April 2011. In Mr Schlyter's report, Parliament has now examined transitional arrangements for managing investment agreements that Member States have already concluded with third countries. As in the vote in committee, I advocated a Community vision and stated that agreements that were already standing should be closely examined by the Commission in order to check their compatibility with the Treaties and with Union law and Union policy, in particular the objectives of the Union's external action on sustainable development. However, the vision that has prevailed in the end is a right-wing vision in which protection of private investors is given priority over these objectives based on the general interest. Unfortunately the negotiations that will now be entered into with the Council are not likely to correct our aim, in an EU in which the good of the Union as a whole is rarely able to withstand national egotism.
in writing. - (LT) Before the entry into force of the Treaty of Lisbon, Member States mostly maintained bilateral agreements with third countries relating to investment. Following the entry into force of the Treaty of Lisbon, foreign direct investment fell within the exclusive competence of the EU and became an integral part of the EU's common commercial policy. I endorsed this report, which provides for a transitional period for this competence to be transferred to EU level, which in future will help ensure a high level of protection for investors against arbitrary actions by third countries.
in writing. - (LT) I voted in favour of this report, because following the entry into force of the Treaty of Lisbon, the EU's common commercial policy became one of the common EU policy areas where the EU is given exclusive competence. Thus investment policy, an area which falls under the common commercial policy, must also be coordinated at EU level. Currently Member States comply with partly overlapping but often conflicting bilateral investment agreements with third countries, and this hampers the objectives of the EU's common commercial policy, and the formation of the image of the EU as a single trade area in transnational and global trade. This report's most important objective is the smooth transition from investment policies pursued by Member States individually to a common EU investment policy, ensuring legal certainty for all parties, and agreements already concluded for participants in the transitional period, when the old legal framework is being replaced by the new regulation. Essentially this report addresses two fundamental issues - a timeline for the transition, and the cases and procedures for withholding authorisation to hold negotiations with third countries, which the Commission gives a Member State during the transitional period.
I supported this report by voting in favour because I believe that we need rules during the transitional period to ensure legal certainty and avoid conflicts and gaps in the law. In fact, Mr Schlyter's report arises from the proposal for a regulation of the Commission that provides for the exclusive competence of the EU on foreign direct investment, replacing the agreements put in place by the 27 Member States and also establishing a necessary transition period to be applied to existing bilateral treaties. Finally, I agree with Mr Schlyter on the importance of a fixed date to mark the end of the transitional period so as to safeguard the European economy's competitiveness and to provide investors with a clear picture of current and future regulatory standards.
in writing. - (CS) The adoption of the approved regulation is necessary, for the current system, which is created through a large number of mutually overlapping and sometimes even conflicting bilateral agreements on investments concluded by Member States, must be replaced within a reasonable period of time by a new system of modern investment agreements concluded by the EU, which will be in line with the general goals of EU policy. The regulation is therefore the logical and only possible reaction for enshrining policy in the area of direct foreign investments as exclusive powers of the EU, which forms part of the EU's common commercial policy. The policy has the important role of ensuring a high level of legal certainty in a period of transition. I therefore wholly agree with the Commission proposal, which counts on coexisting agreements. It is essential for existing Member State agreements on investment to remain in force on the basis of the approval procedure, and for Member States to be able to negotiate changes to them under clear conditions, to complete the ongoing negotiations and to begin negotiations on new agreements.
In the interests of harmonisation of the EU's foreign policy, I am voting to change the current system of bilateral investment treaties between the Member States and third countries. I also share the concern expressed by the rapporteur with regard to ensuring legal certainty during the transition process, meaning there is a need to introduce a deadline for this and to clarify the conditions for withholding authorisation.
It ought to be possible to coordinate and make decisions on Member States' individual investment policies at EU level. The current system is marked by countless bilateral treaties that cross over or double up on each other and are often basically contradictory. As we work on formulating a proper European investment policy therefore, I felt it would be beneficial to vote in favour of obliging Member States to make provision, when renegotiating bilateral treaties or negotiating new treaties, for a dispute settlement mechanism in which the Commission would be allowed to participate, even in a purely advisory capacity, and for confidentiality requirements to be lifted in order to allow the EU's executive body to take part in such a capacity.
I also requested that the Commission should present a report to Parliament and the Council, no later than five years after this regulation enters into force, on the situation regarding re-examination of existing bilateral agreements, relating in particular to the number of bilateral agreements that the different Member States may have renegotiated.
With the entry into force of the Treaty of Lisbon, pursuant to Articles 206 and 207 of the Treaty on the Functioning of the European Union (TFEU), foreign direct investment becomes the exclusive competence of the European Union. At the moment, many bilateral agreements are in force and they now urgently need to be replaced by a new framework of EU investment treaties consistent with its cross-cutting political objectives.
The intention is now to find fair and effective transitional measures that will safeguard the bilateral agreements in force and not disregard the expectations of investors. Therefore, we must avoid legal loopholes and ensure a considered transition.
As such, I call on all those involved in the trialogues to properly weigh up the need to protect legitimate expectations and the correct application of the Treaty of Lisbon, paying particular attention to the articles relating to the re-examination and withdrawal of authorisation.
I would commend the rapporteur on all the efforts made, but I call for greater consideration and compromise.
This report is on the proposal for a regulation of the European Parliament and of the Council establishing transitional arrangements for bilateral investment agreements between Member States and third countries. Pursuant to Article 207(1) of the Treaty on the Functioning of the European Union (TFEU), this is the exclusive competence of the European Union, as it relates to matters of foreign direct investment. Without questioning the need for the Member States' existing bilateral treaties to remain in force, I agree with the rapporteur's position in the sense of ensuring a high degree of legal certainty during the transition period, and also with the three reasons for withdrawing authorisation for a bilateral treaty: 'conflicts with the law of the Union', 'overlap, in part or in full, with an agreement in force with that third country and this specific overlap is not addressed in the latter agreement' and treaties that might 'constitute an obstacle to the development and the implementation of the Union's policies relating to investment'.
Trade policy is yet another area in which competences have been withdrawn from the Member States, with the EU then having 'exclusive competence'. This is the foundation for this proposal for a regulation: in other words, applying Article 207(1) of the Treaty on the Functioning of the European Union (TFEU), which provides for the exclusive competence of the EU in matters of foreign direct investment as part of the common commercial policy.
The importance of trade policy and, of course, of investment policy as instruments for promoting the interests of a country and its people according to its specific characteristics and conditions are all too clear. What is also clear - as in the case of Portugal, for example - is the damage that results from trade and investment policies that do not give due consideration to the interests, circumstances and conditions of the country, since they are essentially decided by the major powers of the EU in defence of the interests of their major companies; the balance within the EU tipped decisively towards these powers when the Union strengthened its competences.
Among other serious aspects, this regulation intends to give the Commission the power to withdraw authorisations, to ask Member States to negotiate or reject bilateral investment treaties (BITs) and to approve new BITs. Those the reasons why we voted against.
It is well known that the European Union has exclusive competence in matters of external trade policy, which is the basis for this proposal for a regulation. It is founded on Article 207(1) of the Treaty on the Functioning of the European Union (TFEU), which provides for the exclusive competence of the EU in matters of foreign direct investment as part of the common commercial policy.
However, in general, the European Commission's positions do not respect the interests of all the Member States equally. The importance of trade policy and, of course, of investment policy as instruments for promoting the interests of a country and its people according to its specific characteristics and conditions are all too clear.
What is also clear - as in the case of Portugal, for example - is the damage that results from trade and investment policies that do not give due consideration to the interests, circumstances and conditions of the country, since they are essentially decided by the major powers of the EU in defence of the interests of their major companies; the balance within the EU tipped decisively towards these powers when the Union strengthened its competences.
Among other serious aspects, this regulation intends to give the Commission the power to withdraw authorisations, to ask Member States to negotiate or reject bilateral investment treaties (BITs) and to approve new BITs. That is why we voted against.
in writing. - This report deals with international investment treaties with third countries. The main objective of these treaties is to provide a high level of protection for investments and investors against arbitrary actions of governments of states receiving the investment. Before the entry into force of the Lisbon Treaty, the Member States were in charge of negotiating the signing of these investment agreements. With the Lisbon Treaty, foreign direct investment has become an exclusive competence of the EU and an integral part of the EU's external trade policy. Personally I think EU development policy might be superior to the trade and investment policy of the Union.
in writing. - (LT) I voted in favour of this document, because it is proposed that the Regulation should provide the faculty for the Commission to withhold an authorisation, to request Member States to renegotiate or terminate a Bilateral Investment Treaty (BIT), and to have the Commission's approval for newly negotiated BITs. It also lays down conditions on how, when and what it is possible to negotiate. Following the entry into force of the Treaty of Lisbon, foreign direct investment is included in the list of matters falling under the common commercial policy. In accordance with Article 3(1)(e) of the Treaty on the Functioning of the European Union (hereinafter "the Treaty”), the Union has exclusive competence with respect to the common commercial policy. Accordingly, only the Union may legislate and adopt legally binding acts within that area. The Member States are able to do so only if empowered by the Union, in accordance with Article 2(1) of the Treaty. That relationship will develop further as the Union exercises its competence in common investment policy with the main goal of creating the best possible investment protection system for all Member States' investors equally and equal investing conditions on third country markets. As the new investment policy will be developed in view of the transitional validity of bilateral investment agreements concluded by Member States, it should acknowledge the rights of investors whose investments fall into the scope of those agreements and should ensure their legal certainty. The Commission should take the necessary steps towards a progressive replacement of all existing agreements on investment with new agreements that should provide for the best possible level of protection.
in writing. - (DE) Since the Treaty of Lisbon the Commission has had the exclusive power to negotiate and conclude bilateral investment agreements with third countries. There are more than 1 000 agreements in existence and negotiations led by Member States are currently under way for around 200 more. In order that this transfer of competence does not result in a hard landing for the EU, the Member States should continue to be able to guarantee legal certainty for investors during a transitional period. Parliament sent a strong signal in the first reading and advocates a solid, secure phase for the transfer of powers.
in writing. - (RO) Investment agreements are still mandatory for Member States following the entry into force of the Treaty on the Functioning of the European Union and they must be dealt with under the EU's exclusive competence in the area of direct foreign investments. This proposal for a regulation of the European Parliament and of the Council will authorise for all the investment agreements currently in force between Member States and third countries to remain in place. I think that this will allow us to offer an explicit guarantee of legal certainty concerning the conditions which investors are subject to.
Furthermore, the proposal also sets out the conditions under which Member States will be able to negotiate and conclude new bilateral investment agreements with third countries, regarded as an exceptional transitional measure.
in writing. - I voted for this report and welcome the fact that bilateral investment treaties are now part of the common commercial policy.
This report forbids Member States from negotiating and even maintaining bilateral investment agreements with a third country if the agreements do not comply with the European Commission's views. National sovereignty is therefore abolished in this field. The Treaty of Lisbon has brought us to this point of banning any form of bilateral investment in support of another country and putting all the power in the hands of the Commission, an unelected body.
I shall vote against.
We cannot expect that what has failed at the level of the World Trade Organisation (WTO) and the Organisation for Economic Cooperation and Development (OECD) - that is, bringing light into the jungle of bilateral investment agreements - will be successful at EU level. An attempt has been made at a higher level to introduce comprehensive multinational regulations for Foreign Direct Investment, or FDI, that would apply to all economic sectors. In the longer term this will probably be more likely to achieve the aim, but in reality it depends on how it is actually organised. The problem is that binding BIT arbitration judgments based on international law could entail commitments to investors by Member States that give rise to EU Treaty infringement proceedings. For this there is still no solution.
There is just as little consideration in the report of the potential negative aspects of the investment policy, for example the fear among the domestic population of job losses and wage cuts due to outsourcing and the relocation of production. Direct investments are by no means the magic bullet they are made out to be. Certain developing countries have had to learn that the hard way. For these reasons I voted against this report.
As a result of the adoption of the Treaty of Lisbon, Member States have unfortunately lost their prerogatives regarding the management of foreign direct investment, which has become the exclusive competence of the Union. Such a significant change requires transitional rules governing its implementation: the report that we voted on today seems to be an acceptable compromise, since it protects the agreements already concluded by various States on a bilateral basis and also lays the groundwork for possible new, bilateral agreements, though they must be agreed on.
The evaluation powers of the Commission are also well defined and limited, thus making it, de facto, less complicated for Member States who wish to continue their specific policy on foreign direct investment. For these reasons I decided to vote in favour of the report.
I voted for this report on the proposal for a regulation of the European Parliament and of the Council establishing transitional arrangements for bilateral investment agreements between Member States and third countries. It is a case of applying Article 207(1) of the Treaty on the Functioning of the European Union (TFEU), which provides for the exclusive competence of the EU in matters of foreign direct investment as part of the common commercial policy. In a world of global transfers of assets and capital, and as a logical consequence of the EU's common commercial policy, the investment policy of Member States also has to be coordinated and decided at EU level. This means that the present system embodied by a myriad of overlapping and sometimes conflicting bilateral investment treaties (BITs) of the Member States has to be replaced - in a reasonable time span - by a new framework of modern EU investment treaties consistent with cross-cutting EU policy goals. The transition to an EU investment policy, bearing in mind the risky and long-term nature of foreign direct investment, is a long and complicated process. It is extremely important to ensure a high level of legal certainty during the transition period.
Since, by virtue of the Treaty on the Functioning of the European Union (TFEU), the area of foreign direct investment is an exclusive EU competence, there is a need to provide the European Union with the necessary means to move from a disparate perspective to a harmonised approach. As such, there is a need to find solutions enabling us to prevent legal uncertainty during the transitional period, but without risking the objectives guiding Union action.
in writing. - As we feared, the tight vote against us in the Committee on International Trade on the crucial Article 5 (review of Member States' existing bilateral investment treaties (BITs)) and Article 6 (the possibility of withdrawing authorisation for a BIT) of Carl Schlyter's report on 'Transitional arrangements for bilateral investment agreements between Member States and third countries' has been confirmed by the vote in plenary.
We had made it easier for Members to vote with us by tabling amendments on Articles 5 and 6, going just halfway towards what we had wanted (and had lost at the committee stage). We thus left it to the S&D Group to re-table the original texts, in order to be perceived as representing the middle ground. Unfortunately, that strategy did not work out. We had a roll-call vote on this and we will analyse whether we nonetheless captured some support in the ALDE Group.
We also lost our amendments concerning better transparency rules. We won only one amendment, of minor importance, on the recitals, which was clearly 'granted' to us by the EPP and ALDE Groups in order to appease us so that the Greens/EFA position in the final vote would be positive. However, we chose to reject the report (which was approved by 345 to 246 votes).
in writing. - Earlier this year, I made some enquiries to the European Commission in response to press reports about shipments of toxic waste from Italy to Romania. Although no evidence was found for the shipments, what was clear from the outcome of my enquiries was that we could benefit from more regular inspections of cargo, as this would act as a deterrent to those involved in the illegal shipment of waste. Such measures may have an additional impact in the case of developing countries because they may lack the capacity to properly monitor incoming shipments and therefore prevent the entry of toxic material into their territory. We should give serious consideration to the benefits of thorough, regular inspections coordinated at EU level, especially in the case of shipments to developing countries.
Pursuant to Article 207(1) of the Treaty on the Functioning of the European Union (TFEU), the EU has competences in respect of foreign direct investment (FDI), as this type of investment is directly related to the new common commercial policy.
The Treaty of Lisbon came into force at a time when many bilateral investment agreements with third countries were coming to an end and no transitional arrangements had been established to ensure an integrated move towards future agreements within the exclusive competence of the European Union. I think it is a good idea to undertake a reliable evaluation of all the bilateral agreements currently in force with third countries, and to adopt a strategy common to all Member States.
As this report says, it is crucial that the rules laid down be transparent, be known to the main political players and be assessed within a maximum of 10 years. At a time when transactions involving assets and capital are becoming increasingly globalised, it is important that the European Union adopt a common investment policy in line with the strategy set out by all the Member States.
in writing. - (PT) I am voting for this report by the Committee on International Trade. I adopt its position at first reading, taking over the Commission proposal. I call on the Commission to refer the matter to Parliament again if it intends to amend its proposal substantially or replace it with another text.
in writing. - (LT) I voted in favour of this report. The European Commission pledged up to EUR 500 million of assistance to Georgia at the October 2008 International Donors' Conference. The sources of the funding include both programmed funds under the envelope of the European Neighbourhood and Partnership Instrument (ENPI) and crisis instruments, such as the Instrument for Stability, Humanitarian Aid and Macro-Financial Assistance. The Georgian economy is beginning to recover following the double shock caused by the military conflict with Russia of August 2008 and the global financial crisis. However, the balance of payments and budgetary position remain weak and vulnerable due to the blockade of most direct trade with Russia and marked reduction in foreign direct investment (FDI) inflows. I endorse the allocation of EUR 46 million in financial assistance to Georgia, which will help reduce the short-term financial vulnerability still faced by the economy, while supporting reform measures aimed at achieving a more sustainable balance of payments and a more stable budgetary situation.
There is a fundamental contradiction in the European Commission's proposal to grant further financial assistance to Georgia: it was the Commission itself that pointed out that Georgia's economy was recovering after the conflict with Russia three years ago, thereby insinuating that there was no need to 'assist' the Georgian Government with further funds to help the national economy in addition to those already provided in recent years. It is therefore not clear why the Georgian Government asked for more money, nor why the Commission immediately started working to mobilise nearly EUR 50 million. Given the internal political situation in Georgia and issues of legality and transparency in that country, we have no assurances that it will be well spent.
I voted against the legislative resolution which allows Parliament to grant EUR 46 million to the Georgian Government. There are many economic, financial and employment-related problems in Europe and there are many areas which are forced to deal with crisis situations for which the institutions could do much more. The Commission should move first of all to focus all possible efforts on solving the problems of our citizens.
in writing. - (LT) The European Parliament approved the Council decision to activate the Commission pledge of EU funds to Georgia. Prior to adopting the decision, the Commission assessed Georgia's economic situation and the country's financial prospects in 2010-2011, focusing on the balance of payments and budgetary needs. The Commission considers that the activation of the second part of the macro-financial assistance (MFA) pledged in 2008 is warranted. The new MFA would help Georgia to address the economic consequences of the conflict with Russia and the global crisis. The new MFA should support the economic reform agenda of the government and policy measures to strengthen public finance management (building on those of the previous operation and of the EU's sectoral budgetary support operation). In addition, this assistance should help to foster economic and financial integration with the EU, in particular by exploiting the potential offered by the future Association Agreement, which aims at concluding a Deep and Comprehensive Free Trade Agreement between the two parties.
in writing. - (CS) As a member of the European Parliament's delegation to the EU-Armenia, EU-Azerbaijan and EU-Georgia Parliamentary Cooperation Committees, I welcome the decision to provide Georgia with macro-financial assistance of EUR 46 million, in order to help stabilise the Georgian economy and cover needs in respect of the balance of payments stipulated in the existing IMF programme. I consider it right and proper that EUR 23 million of this sum will be provided in the form of grants, and EUR 23 million in the form of loans. It is important that the relevant measures which Georgia should take to prevent and combat fraud, corruption and other irregularities relating to this assistance are set out in the memorandum of understanding, the loan agreement and the grant agreement, which will be agreed with the Georgian authorities. In the interests of greater transparency in the management and disbursement of the funds, the memorandum of understanding, the loan agreement and the grant agreement should also stipulate the possibility of checks, which also means on-the-spot checks and inspections by the Commission, including the European Anti-Fraud Office. In addition to this, we should also count on the possibility of carrying out audits, including random on-the-spot audits by the Court of Auditors.
in writing. - (PT) I welcome efforts to promote prosperity beyond the EU's borders, because I consider our aid important in order for some third countries to be able to tackle their balance of payments crisis and restore the sustainability of foreign debt. Therefore, and bearing in mind the economic and social problems suffered as a result of the August 2008 armed conflict and the global financial crisis, I agree with the tabled proposal of additional macro-economic financial assistance for Georgia, with a view to supporting its process of economic stabilisation and covering the needs of its balance of payments. I also believe that this macro-economic assistance will have a positive effect on Georgia's relations with Member States, in addition to the critical role it will play in the country's government properly applying reforms.
in writing. - (PT) I voted in favour of this report, because I believe that the mobilisation of the second part of the macro-financial assistance to Georgia is justified and relevant. Although the Georgian economy is recovering, this additional aid will help Georgia to deal with the economic consequences of the conflict with Russia and the global crisis, and also support the government's economic reform programme.
in writing. - (PT) Georgia has faced serious problems recently, particularly after the military conflict between the country and Russia due to the separatist regions of Abkhazia and South Ossetia. We are still a long way from being able to consider the option of the country's accession to the European Union - repeatedly referred to by President Saakashvili - a realistic possibility, given that Georgia does not meet the objective requirements allowing it to aspire to such a desire. That said, I believe it advantageous that Georgia express this wish and try to comply with European standards.
As such, and since it is intended to seek to help the country overcome the economic and social difficulties suffered after the military conflict, I am voting to grant Georgia additional macro-financial assistance, which I hope can be used to the real benefit of its population.
in writing. - (PT) This report is on the proposal for a decision of the European Parliament and of the Council providing further macro-financial assistance to Georgia. This is a European Commission proposal that provides for EUR 46 million in aid to this country and is the result of the armed conflict with Russia, a situation exacerbated by the global crisis. As this is the second part of aid guaranteed in 2008, which is intended to enable Georgia to meet the financial agreements with global and European financial institutions, as well as to support the economic reforms in progress in this country, I agree with this aid and am voting for it. However, I hope that Parliament and the Council will soon reach an agreement on the methodology for supervising the implementation of this aid, so that we all have greater peace of mind about the proper application of EU funds.
With regard to this proposed additional macro-financial assistance, the observations we made about the decision to grant the previous macro-financial assistance to this country remain valid and relevant. We always advocate the EU's need to grant assistance in solidarity with countries that need it, and for this assistance to be directed at projects that serve the interests of the people. However, EU 'assistance' has demonstrated that it has little to do with solidarity. The interests of big companies and financial institutions, and of the major powers almost always overcome the genuine and real interests of solidarity.
It is no different with Georgia. It is important to bear in mind that the proposed financial assistance is intended above all to finance the recommendations of the International Monetary Fund (IMF) and its policy of structural adjustment: in other words, persisting with the same neoliberal policies that led to the economic and financial crisis that this country is facing.
We also maintain the same reservations and concerns with regard to possible progress in terms of the militarisation of the Caucasus region as a result of the tensions with Russia, bearing in mind the region's energy wealth and geostrategic importance, which arouses the greed of the EU and its monopolies.
in writing. - Georgia has experienced a sharp economic decline since the outbreak of the military conflict with Russia in August 2008. This resulted in huge direct and indirect damage; a large part of the population was displaced. The global financial crisis which broke out in autumn 2008 made the situation in Georgia even more complicated. The proposed assistance - part of a comprehensive EU package of up to EUR 500 million - aims to support Georgia's recovery following the armed conflict with Russia, and also helps Georgia address the consequences of the global economic and financial crisis. The assistance is to be allocated to the financing of the deficit of the state budget, and may help Georgia to overcome its acute financial problems.
It is the duty of the European Union to continue helping Georgia, so that that country can develop and become a modern democracy, which could serve as an example to other countries in the region. Since the 'Rose Revolution', the Georgian Government has consistently implemented democratic reforms, modernising its country and carrying out difficult, unpopular economic and social reforms that are essential in the long term. As shown by the World Bank's 'Doing Business 2010' index, the business environment in Georgia is the 12th 'easiest' in the world. Only three European Union Member States are ranked above Georgia in this index. This country has had notable successes in fighting corruption, which is a significant problem in all post-Soviet countries.
I am convinced that Georgia is an example to Caucasian region countries, and I have no fear in saying that this country can serve as an example to some EU Member States that currently lack the political courage to carry out reforms that would pave the way to growth and modernisation. In solving problems associated with Georgia, we must not forget that 20% of Georgia's territory is still under occupation. Russia must honour its agreement with respect to the territorial integrity of Georgia, and the European Union must consistently continue to remind Russia's leadership of this.
in writing. - (DE) Supporting macro-financial assistance for Georgia, which was hit hard by the economic crisis, is something to be endorsed. The money promised by the EU is linked to clear conditions and will reach the right areas. This financial assistance, together with the funding from the IMF, will help stabilise the national budget and will have a positive effect on relations between the EU and Georgia.
I voted in favour of granting additional aid to Georgia. This country stands out from the other countries involved in the Eastern Partnership on account of the reforms it has carried out in every area. I am particularly glad to see that the simplified legislative procedure was used during work on the report on further macro-financial assistance for Georgia, since this speeded up the entire process and made it possible to vote the report through more quickly. Georgia's economy has recovered after Russia's military invasion of 2008, and has done extremely well in comparison to other countries of a similar size in the difficult times of the global financial crisis.
Since the Rose Revolution, numerous reforms have been carried out in Georgia aimed at liberalising and democratising the system in such a way as to make it more attractive to business, and to make it possible for a free-market economy and a democratic society to be established. Since 2004, Georgia has taken unprecedented steps in reducing the bureaucratic burden on businesses. Restrictions have been placed on the formalities necessary to start up in business. The tax system has been reformed, which has resulted in a five-fold increase in budgetary revenue. To sum up, Georgia has been opened up for free and unhindered trade.
Georgia has practically eliminated the cancer of corruption in state institutions and the civil service by means of a series of public sector reforms (concerning the public prosecutor's office, the judiciary and the police) and political reforms. Today Georgia is regarded as a country with a dynamically developing economy. In view of the above, we should continue to spur Georgia on to further development, not only by setting requirements, but also by granting aid.
in writing. - (RO) Georgia is one of the European Union's partner countries as part of the European Neighbourhood Policy (ENP). It is in the European Union's vital interest to ensure stability at its eastern borders, which can be achieved through economic growth and political security. The package of macro-financial assistance intended for Georgia is in direct response to the economic and social difficulties which this country is faced with.
Although Georgia's economy is showing signs of recovery, it is still fragile and vulnerable, and requires financial stability. Last but not least, the macro-financial assistance granted by the EU supplements the other financial instruments and aid granted to Georgia by the IMF, as well as by international and bilateral donors, providing Georgia with short-term macro-economic support.
in writing. - I voted in favour of this resolution on the proposal for a decision of the European Parliament and of the Council providing further macro-financial assistance to Georgia.
The European Union has found itself a new mission. It is now applying the savage cuts in the social funds of the International Monetary Fund (IMF), via the European Financial Stability Fund applicable to the euro area and indeed the whole EU, through macro-financial assistance (MFA) outside the EU.
In Georgia, the IMF has announced that it will not be continuing its 'aid'. There is therefore no longer any need to implement the IMF austerity plan. Through this MFA, the European Union is forcing Georgia to carry on implementing the plan regardless. This is unacceptable: I shall vote against.
Georgia faces series financial problems following the armed conflict with Russia in 2008 and the impact of the global financial crisis. Back in January of this year, the EU approved a EUR 46 million aid package for Georgia, of which EUR 23 million is to be paid as a loan and a further EUR 23 million in the form of a grant to the country. The EUR 46 million forms part of an EU financial aid package worth around EUR 500 million which was approved by the EU back in October 2008. This second tranche of the EU's macro-financial assistance - the first having been implemented back in 2009-2010 - is intended to help Georgia meet its external financing requirement and is subject to strict conditions. Initial signs of its success can already be seen in the fact that real GDP grew by 6.3% in 2010, providing evidence of a revival of the economy.
Nonetheless, it should be stated that there are indications that the money is not being used efficiently enough. In view of the budgetary situation of most EU Member States, this is unacceptable. Although I am fundamentally in favour of the financial assistance, I therefore abstained from voting in the final vote.
I welcome the European Parliament's decision to approve the Commission's proposal to allocate a further EUR 46 million in macro-financial assistance to Georgia. This is significant support for a country loyal to European integration which will help mitigate two negative repercussions on the Georgian economy - the military conflict with Russia and the global economic and financial crisis. In order to increase the long-term viability of this assistance, the Commission must actively help to ensure targeted uptake, above all through measures to foster economic and financial integration with the EU, so that it would contribute to the swift conclusion of a Deep and Comprehensive Free Trade Agreement between the EU and Georgia.
A dialogue on visas is another measure that would have a clear stabilising influence that would also promote reforms. The EU-Georgia agreements on the simplification of the visa regime and readmission entered into force on 1 March 2011 and represent a welcome first step. I trust that the Commission will soon present an evaluation of the implementation of these agreements, so that by the next meeting of the EU-Georgia Cooperation Council it is possible to begin discussions on the course of further cooperation on visa issues.
in writing. - (PT) This European Union macro-financial assistance is intended to help cover Georgia's external finance needs, identified in cooperation with the International Monetary Fund (IMF) in the context of the IMF stand-by arrangement for the sum of USD 1.17 billion, which has been in force since October 2008. Half the proposed aid will be supplied in the form of subsidies and the other half in the form of loans. Additional macro-financial assistance should help assist Georgia to deal with the economic consequences of the conflict with Russia and the world crisis, and also support the government's economic reform programme. I voted for this report, because I agree with the financial assistance concerned and also with the need - in spite of financial assistance being controversial - to guarantee a model for supervising the implementation of this assistance that enables Parliament and other institutions to find out about how these funds are being spent.
in writing. - (PT) I voted to grant Georgia an additional EUR 46 million in macro-financial assistance because I consider it necessary in order to help the country overcome the social and economic difficulties arising from the conflict with Russia.
in writing. - In line with our voting on macro-financial assistance (MFA) in the last parliamentary term, the suggestion was made that we abstain in this case because we do not think that MFA is very helpful so long as it is tied to whatever programme the International Monetary fund (IMF) is operating in the countries concerned. Indeed, there is no EU-specific financing strategy apart from the standard IMF macro-economic reform agenda. On the other hand, we do recognise that Georgia has financing needs and that there is an EU responsibility here. The Greens/EFA Group has, in the end, voted in favour.
The adoption of today's report follows the position adopted at the first reading and confirms the view expressed by the Commission. The text we voted on asks the Commission to submit a new proposal in the event that it intends to modify it substantially or replace it with a new text.
Further macro-financial assistance will help Georgia to deal with the global crisis, by supporting the government's reform programme. In fact, it will reduce the short-term financing problems facing the Georgian economy. Bearing in mind that this financial assistance is one-off assistance of limited duration, I voted in favour of the proposal for a decision of the European Parliament and of the Council to grant additional macro-financial assistance to Georgia.